Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 1 of 121 Page ID #:329



   1   PURVI G. PATEL (CA SBN 270702)
       PPatel@mofo.com
   2   MEGAN L. WHIPP (CA SBN 319182)
       MWhipp@mofo.com
   3   PRABHJYOT K. SINGH (CA SBN 330066)
       PSingh@mofo.com
   4   MORRISON & FOERSTER LLP
       707 Wilshire Boulevard
   5   Los Angeles, California 90017-3543
       Telephone: 213.892.5200
   6   Facsimile: 213.892.5454
   7
       PENELOPE A. PREOVOLOS (CA SBN 87607)
   8   PPreovolos@mofo.com
       WILLIAM F. TARANTINO (CA SBN 215343)
   9   WTarantino@mofo.com
       MORRISON & FOERSTER LLP
  10   425 Market Street
       San Francisco, California 94105-2482
  11   Telephone: 415.268.7000
       Facsimile: 415.268.7522
  12
       Attorneys for Defendant
  13   THINX INC.
  14
                               UNITED STATES DISTRICT COURT
  15
                              CENTRAL DISTRICT OF CALIFORNIA
  16
  17
       DESTINI KANAN and HALEY                      Case No. 2:20-cv-10341 JVS (JPRx)
  18   BURGESS, individually and on behalf
       of all others similarly situated,            DEFENDANT THINX INC.’S
  19                                                NOTICE OF MOTION AND
                            Plaintiffs,             MOTION TO DISMISS
  20                                                PLAINTIFFS’ FIRST AMENDED
              v.                                    CLASS ACTION COMPLAINT
  21                                                AND STRIKE PORTIONS
       THINX INC.,                                  THEREOF
  22
                            Defendant.              Judge: Hon. James V. Selna
  23                                                Date: June 21, 2021
                                                    Time: 1:30 p.m.
  24                                                Courtroom: 10C
  25                                                Complaint filed: Nov. 12, 2020
                                                    FAC filed: March 16, 2021
  26
  27
  28
                    THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
       sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 2 of 121 Page ID #:330



   1                          NOTICE OF MOTION AND MOTION
   2          PLEASE TAKE NOTICE that on June 21, 2021, at 1:30 p.m., or as soon
   3   thereafter as the matter may be heard, in Courtroom 10C of this Court, located at
   4   411 West 4th Street, Santa Ana, California, Defendant Thinx Inc. will and hereby
   5   does move this Court for an order dismissing Plaintiffs’ First Amended Class
   6   Action Complaint and, in the alternative, striking portions thereof.
   7          This motion is made pursuant to Federal Rules of Civil Procedure 9(b),
   8   10(b), 12(b)(1), 12(b)(2), and 12(b)(6), and is made on the grounds that
   9   (a) Plaintiffs fail to plead their fraud-based claims with requisite particularity;
  10   (b) Plaintiffs lack standing; (c) Plaintiffs fail to state any claim for relief; and (d) the
  11   Court lacks personal jurisdiction over Thinx for the claims of non-resident putative
  12   class members. In the alternative, Thinx moves pursuant to Rules 8 and 12(f) for an
  13   order striking Paragraphs 25, 39, 44-69, 81, and 192 of the First Amended Class
  14   Action Complaint:
  15                 Thinx’s “innovative” marketing approach, on which no Plaintiff claims
  16   to have relied (FAC ¶¶ 25, 192);
  17                 Long-chain PFAS, which Plaintiffs do not allege are present in Thinx
  18   Underwear (id. ¶ 39);
  19                 Actions of companies other than Thinx (id. ¶ 44);
  20                 Whether Thinx Underwear is organic and allegations regarding Ocean
  21   Lanka’s GOTS certification, which are unsupported and conclusory (id. ¶¶ 58-69,
  22   81); and
  23                 Unsubstantiated claims regarding Agion treatment (id. ¶¶ 45-57).
  24          This motion is based upon this Notice of Motion and Motion; the
  25   accompanying Memorandum of Points and Authorities, Request for Judicial
  26   Notice; the Declaration of Purvi G. Patel, the pleadings, files, and records in this
  27   action; and such additional evidence and arguments as may be presented at the
  28                                                2
                    THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
       sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 3 of 121 Page ID #:331



   1   hearing of this motion.
   2          This motion is made following a conference of counsel pursuant to L.R. 7-3,
   3   which took place on April 8, 2021. (Patel Decl. ¶ 2.)
   4
       Dated:       April 15, 2021             MORRISON & FOERSTER LLP
   5
   6
                                               By:/s/ Purvi G. Patel
   7                                                  Purvi G. Patel
   8                                                 Attorneys for Defendant
                                                     Thinx Inc.
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                                3
                    THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
       sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 4 of 121 Page ID #:332



   1                                         TABLE OF CONTENTS
   2
                                                                                                                    Page
   3   I.     INTRODUCTION ........................................................................................... 1
   4   II.    RELEVANT BACKGROUND....................................................................... 2
       III.   LEGAL STANDARD ..................................................................................... 4
   5   IV.    ARGUMENT .................................................................................................. 5
   6          A.  Plaintiffs Fail to Satisfy Rule 9(b)’s Heightened Pleading
                  Requirement for Claims Sounding in Fraud ......................................... 5
   7              1.     Plaintiffs’ allegations are conclusory, vague, and
   8                     unsupported and fail to state either affirmative
                         misrepresentations or omissions ................................................. 6
   9              2.     Plaintiffs have not sufficiently alleged exposure or
                         reliance ...................................................................................... 10
  10              3.     Plaintiffs’ allegations also fail to state an omissions claim
  11                     under Rule 9(b) ......................................................................... 12
              B.  Plaintiffs Lack Article III Standing..................................................... 13
  12              1.     Plaintiffs fail to allege an injury in fact .................................... 13
  13              2.     Plaintiffs lack standing to seek injunctive relief....................... 16
  14          C.  Plaintiffs’ Warranty Claims Fail as a Matter of Law ......................... 17
                  1.     Plaintiffs fail to state a claim for breach of express
  15                     warranty .................................................................................... 17
  16              2.     Plaintiffs’ implied warranty claims fail because Plaintiffs
                         fail to allege that they purchased a product unfit for use ......... 18
  17          D.  Plaintiffs’ Negligent Failure to Warn Claim Should Be
                  Dismissed ............................................................................................ 20
  18          E.  Plaintiffs Are Not Entitled to Equitable Relief Because They
  19              Have an Adequate Remedy at Law ..................................................... 22
              F.  Plaintiffs’ FAC Is Still Replete with Extraneous Allegation
  20              Which Should Be Dismissed or Stricken ............................................ 23
  21          G.  The Court Lacks Personal Jurisdiction Over Thinx for the
                  Claims of Putative Non-California Class Members ........................... 24
  22   V.     CONCLUSION ............................................................................................. 25
  23
  24
  25
  26
  27
  28                                                i
                    THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
       sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 5 of 121 Page ID #:333



   1                                        TABLE OF AUTHORITIES
   2
                                                                                                                 Page(s)
   3   Cases
   4   Aberin v. Am. Honda Motor Co.,
   5     No. 16-cv-04384-JST,
         2018 WL 1473085 (N.D. Cal. Mar. 26, 2018) ...................................................... 5
   6
   7   Anthony v. Pharmavite,
          No. 18-CV-02636-EMC,
   8      2019 WL 109446 (N.D. Cal. Jan. 4, 2019) ......................................................... 10
   9
       Arroyo v. TP–Link USA Corp.,
  10      No. 5:14-cv-04999-EJD,
          2015 WL 5698752 (N.D. Cal. Sept. 29, 2015).................................................... 17
  11
  12   Ashcroft v. Iqbal,
          556 U.S. 662 (2009) .......................................................................................... 4, 5
  13
       Bautista v. L.A. Cnty.,
  14
         216 F.3d 837 (9th Cir. 2000) ............................................................................... 19
  15
       Becerra v. Dr Pepper/Seven UP, Inc.,
  16      No. 17-cv-05921 (WHO),
  17      2018 WL 1569697 (N.D. Cal. Mar. 30, 2018) .................................................... 16
  18   Bell Atl. Corp. v. Twombly,
          550 U.S. 544 (2007) .............................................................................................. 4
  19
  20   Birdsong v. Apple, Inc.,
          590 F.3d 955 (9th Cir. 2009) ......................................................................... 14, 18
  21
       Boysen v. Walgreen Co.,
  22
         No. C 11–06262 SI,
  23     2012 WL 2953069 (N.D. Cal. July 19, 2012) ..................................................... 16
  24   Bristol-Myers Squibb Co. v. Superior Court of California,
  25      San Francisco County, 137 S. Ct. 1773 (2017) ............................................ 24, 25
  26   Cahen v. Toyota Motor Corp.,
  27     147 F. Supp. 3d 955 (N.D. Cal. 2015)................................................................. 14

  28                                                 ii
                     THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
       sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 6 of 121 Page ID #:334



   1                                        TABLE OF AUTHORITIES
   2                                              (continued)
                                                                                                                   Page
   3   Carpenter v. PetSmart, Inc.,
   4     441 F. Supp. 3d 1028 (S.D. Cal. 2020) ............................................................... 25

   5   Chandler v. State Farm Mut. Auto. Ins. Co.,
         598 F.3d 1115 (9th Cir. 2010) ............................................................................. 13
   6
   7   Chavez v. Glock, Inc.,
         207 Cal. App. 4th 1283 (2012) ............................................................................ 20
   8
       Chowning v. Kohl’s Dep’t Stores, Inc.,
   9
         No. CV 15-08673 RGK,
  10     2016 WL 1072129 (C.D. Cal. Mar. 15, 2016) .................................................... 22
  11   In re Clearly Canadian Sec. Litig.,
  12       875 F. Supp. 1410 (N.D. Cal. 1995).................................................................... 23

  13   Cohen v. Ainsworth Pet Nutrition, LLC,
         2:20-cv-05289-MCS-AS,
  14
         2021 U. S. Dist. LEXIS 15923 (C.D. Cal. Jan. 21, 2021)..................................... 9
  15
       Cordes v. Boulder Brands USA, Inc.,
  16     No. CV18-6534 PSG,
  17     2018 WL 6714323 (C.D. Cal. Oct. 17, 2018) ..................................................... 17
  18   Daimler AG v. Bauman,
         571 U.S. 117 (2014) ............................................................................................ 24
  19
  20   Davidson v. Kimberly-Clark Corp.,
         889 F.3d 956 (9th Cir. 2018) ............................................................................... 17
  21
       Dutta v. State Farm Mut. Auto. Ins. Co.,
  22
         895 F.3d 1166 (9th Cir. 2018) ............................................................................. 13
  23
       Hadley v. Kellogg Sales Co.,
  24     243 F. Supp. 3d 1074 (N.D. Cal. 2017)............................................................... 18
  25
       Hodsdon v. Mars, Inc.,
  26     891 F.3d 857 (9th Cir. 2018) ............................................................................... 12
  27   Isip v. Mercedes-Benz USA, LLC,
  28       155 Cal. App. 4th 19 (2007) ................................................................................
                                                      iii
                                                                                                                        18
              THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
       sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 7 of 121 Page ID #:335



   1                                        TABLE OF AUTHORITIES
   2                                              (continued)
                                                                                                                    Page
   3   Kaupelis v. Harbor Freight Tools USA, Inc.,
   4     No. SACV 19-1203 JVS (DFMx),
         2019 WL 6998661 (C.D. Cal. Oct. 9, 2019) ................................................. 13, 14
   5
       Kearns v. Ford Motor Co.,
   6
         567 F.3d. 1120 (9th Cir. 2009) .................................................................. 6, 10, 12
   7
       Kwan v. SanMedica Int’l,
   8     854 F.3d 1088 (9th Cir. 2017) ......................................................................... 9, 10
   9
       Ladore v. Sony Computer Ent. Am., LLC,
  10     75 F. Supp. 3d 1065 (N.D. Cal. 2014)........................................................... 21, 22
  11   Lujan v. Defs. of Wildlife,
  12      504 U.S. 555 (1992) ............................................................................................ 13

  13   In re MacBook Keyboard Litig.,
           No. 5:18-cv-02813-EJD,
  14
           2020 WL 6047253 (N.D. Cal. Oct. 13, 2020) ..................................................... 22
  15
       Mauro v. Gen. Motors Corp.,
  16     No. CIV 5-07-892 ECD GGH,
  17     2008 WL 2775004 (E.D. Cal. July 15, 2008) ..................................................... 17
  18   McKinnis v. Kellogg USA,
         No. CV 07-2611 ABC,
  19
         2007 WL 4766060 (C.D. Cal. Sept. 19, 2007) .................................................... 17
  20
       Merrill v. Navegar, Inc.,
  21     26 Cal.4th 465 (2001) .......................................................................................... 20
  22
       Minkler v. Apple, Inc.,
  23     65 F. Supp. 3d 810 (N.D. Cal. 2014)............................................................. 21, 22
  24   Moncada v. Allstate Ins. Co.,
  25     471 F. Supp. 2d 987 (N.D. Cal. 2006)................................................................. 10
  26   In re NJOY, Inc. Consumer Class Action Litig.,
  27       No CV 14-00428 MMM,
           2014 WL 12586074 (C.D. Cal. Oct. 20, 2014) ................................................... 18
  28                                                            iv
              THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
       sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 8 of 121 Page ID #:336



   1                                        TABLE OF AUTHORITIES
   2                                              (continued)
                                                                                                                   Page
   3   O’Shea v. Littleton,
   4     414 U.S. 488 (1974) ............................................................................................ 23

   5   Padilla v. Costco Wholesale Corp.,
         No. 11-C-7686,
   6
          2012 WL 2397012 (N.D. Ill. June 21, 2012) ....................................................... 7
   7
       Palmer v. Apple, Inc.,
   8      No. 5:15-cv-05808-RMW,
   9      2016 WL 1535087 (N.D. Cal. Apr. 15, 2016) .................................................... 10

  10   Paulsen v. CNF, Inc.,
         559 F.3d 1061 (9th Cir. 2009) ............................................................................... 5
  11
  12   Przybylak v. Bissell Better Life LLC,
          No. CV 19-2038 PA,
  13      2019 WL 8060076 (C.D. Cal. July 19, 2019) ..................................................... 19
  14
       Robinson v. Unilever United States, Inc.,
  15     No. CV-173010 DMG,
         2018 WL 6136139 (C.D. Cal. June 25, 2018)..................................................... 25
  16
  17   Simon v. Ultimate Fitness Grp., LLC,
          No. 19 Civ. 890 (CM),
  18      2019 WL 4382204 (S.D.N.Y. Aug. 19, 2019) .................................................... 25
  19
       Sonner v. Premier Nutrition Corp.,
  20      971 F.3d 834 (9th Cir. 2020) ......................................................................... 22, 23
  21   Spokeo, Inc. v. Robins,
  22      136 S. Ct. 1540 (2016) ........................................................................................ 13
  23   Stanley v. Bayer Healthcare LLC,
  24      No. 11cv862-IEG (BLM),
          2012 WL 1132920 (S.D. Cal. Apr. 3, 2012) ....................................................... 10
  25
       Stearns v. Select Comfort Retail Corp.,
  26      No. 08-2746 JF,
  27      2009 WL 1635931 (N.D. Cal. June 5, 2009) ...................................................... 19
  28                                                            v
              THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
       sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 9 of 121 Page ID #:337



   1                                        TABLE OF AUTHORITIES
   2                                              (continued)
                                                                                                                   Page
   3   Steckman v. Hart Brewing, Inc.,
   4      143 F.3d 1293 (9th Cir. 1998) ............................................................................... 5

   5   Stover v. Experian Holdings, Inc.,
          978 F.3d 1082 (9th Cir. 2020) ............................................................................. 17
   6
   7   In re Toyota Motor Corp.,
           790 F. Supp. 2d 1152 (C.D. Cal. 2011) ......................................................... 13, 14
   8
       Trejo v. Johnson & Johnson,
   9
          13 Cal. App. 5th 110 (2017) ................................................................................ 20
  10
       Tubbs v. AdvoCare Int’l, LP, No. CV 17-4454 PSG (AJWx),
  11     2017 WL 4022397 (C.D. Cal. Sept. 12, 2017) ..................................................... 9
  12
       Vavak v. Abbott Labs., Inc.,
  13     No. SACV 10-1995 JVS (RZx),
         2011 WL 10550065 (C.D. Cal. June 17, 2011)................................................... 22
  14
  15   Warth v. Seldin,
         422 U.S. 490 (1975) ............................................................................................ 13
  16
       Whitson v. Bumbo,
  17
         No. C 07–05597 MHP,
  18     2009 WL 1515597 (N.D. Cal. Apr. 16, 2009) .................................................... 16
  19   Wilson v. FritoLay N. Am., Inc.,
  20      961 F. Supp. 2d 1134 (N.D. Cal. 2013)................................................................. 5
  21   Wilson v. Hewlett-Packard Co.,
          668 F.3d 1136 (9th Cir. 2012) ............................................................................. 12
  22
  23   Yumul v. Smart Balance, Inc.,
         733 F. Supp. 2d 1117 (C.D. Cal. 2010) ......................................................... 10, 11
  24
  25   Zapata Fonseca v. Goya Foods Inc.,
         No. CV-02559-LHK,
  26     2016 WL 4698942 (N.D. Cal. Sept. 8, 2016)...................................................... 22
  27
  28                                                            vi
              THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
       sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 10 of 121 Page ID #:338



    1                                            TABLE OF AUTHORITIES
    2                                                  (continued)
                                                                                                                                 Page
    3   Statutes
    4   Cal. Bus. & Prof. Code
    5      §§ 17200 et seq. ......................................................................................... 4, 10, 22
           § 17203 ................................................................................................................ 22
    6
           §§ 17500 et seq. ......................................................................................... 4, 10, 22
    7      § 17508 .................................................................................................................. 9
    8   Cal. Civ. Code
    9      §§ 1750 et seq. ..................................................................................... 4, 10, 22, 23
           §§ 1790 et seq. ..................................................................................... 4, 18, 19, 23
   10
        Cal. Com. Code § 2314....................................................................................... 18, 19
   11
   12   Cal. Health & Safety Code § 111822.2(a) ................................................................ 20

   13   Other Authorities
   14   Fed. R. Civ. P.
   15      8 ........................................................................................................................... 23
           8(a) ....................................................................................................................... 23
   16      8(a)(2) .................................................................................................................. 23
   17      9(b)................................................................................................................ passim
           10(b)..................................................................................................................... 19
   18      12(b)(1) ................................................................................................................ 13
   19      12(b)(2) ................................................................................................................ 24
           12(b)(6) .................................................................................................................. 4
   20      12(f) ..................................................................................................................... 23
   21
        U.S. Const. am. 5 ...................................................................................................... 25
   22
        U.S. Const. art. III ......................................................................................... 13, 14, 16
   23
   24
   25
   26
   27
   28                                                                  vii
                THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 11 of 121 Page ID #:339



    1   I.       INTRODUCTION
    2            Plaintiffs Destini Kanan and Haley Burgess’ First Amended Complaint
    3   (“FAC”) (ECF No. 29) is fatally flawed for the same reasons Defendant Thinx Inc.
    4   identified in Plaintiff Kanan’s original complaint. Plaintiffs still base their claims
    5   primarily on the contention that they overpaid for Thinx Underwear1 because it
    6   allegedly contains short-chain PFAS2 that are supposedly “harmful” and pose a
    7   “safety risk.”
    8            Plaintiffs, however, do not allege facts that support any of the multiple
    9   assumptions necessary to make that claim sufficiently plausible to survive a motion
   10   to dismiss. Plaintiffs once again rely on their purported “independent testing,” but
   11   the FAC tells us virtually nothing about that testing other than the conclusion that it
   12   supposedly reveals short-chain PFAS in whichever Thinx Underwear Plaintiffs
   13   tested. The FAC tells us nothing about the types or levels of short-chain PFAS that
   14   are harmful or that Plaintiffs’ alleged testing found in Thinx Underwear, let alone
   15   any facts that support the conclusion that Thinx Underwear contains the type or
   16   levels of short-chain PFAS that could even pose a risk of harm. Notably, Plaintiffs
   17   concede that “thousands” of different PFAS chemicals exist, while the sources they
   18   rely on point to two types of short-chain PFAS chemicals and one short-chain
   19   PFAS compound that may pose a risk of harm, which Plaintiffs do not specifically
   20   allege are present in Thinx Underwear. This disconnected and unsupported
   21   speculation does not come close to alleging a plausible claim for relief.
   22            Nor do Plaintiffs plausibly allege any harm to themselves. Plaintiff Burgess
   23   does not allege that she experienced any effect at all from wearing the Thinx Sport
   24   underwear she purchased. Plaintiff Kanan claims she experienced two
   25   extraordinarily common infections during the time she wore Thinx underwear, with
   26
             1
              Plaintiffs define this term to include all of the styles of period underwear Thinx
   27   sells. (FAC ¶ 1.)
            2
   28         PFAS stands for polyfluroalkyl substances. (FAC ¶ 5.)
                                                     1
                     THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 12 of 121 Page ID #:340



    1   no facts whatsoever to suggest that, unlike the thousands of women who
    2   experienced the same infections at the same time without wearing Thinx
    3   Underwear, her experience was in any way linked to the Thinx Underwear she
    4   wore. Plaintiffs also fail to offer allegations sufficient to support the final link
    5   required for their claims: exposure and reliance to alleged misrepresentations.
    6   While Plaintiffs point to various statements on Thinx’s website and in its
    7   advertising, they still fail to identify any specific representation or statement to
    8   which they were exposed or read, let alone relied on. Indeed, Plaintiffs do not
    9   differentiate between statements made before and after Plaintiffs’ alleged
   10   purchases.
   11              Plaintiffs’ newly-added allegations fail for the same reasons. Plaintiffs seek
   12   to concoct claims that Thinx misrepresents that Thinx Underwear are “organic,” but
   13   ignore what Thinx actually represents, which is only that the cotton used in certain
   14   (not all) styles of Thinx Underwear is organic—a fact that Plaintiffs do not dispute.
   15   Plaintiffs further take issue with Thinx’s use of Agion®, an EU-regulated treatment
   16   that uses safe, non-migratory silver zeolite and silver copper zeolite. Plaintiffs
   17   claim that Thinx’s representation that the Agion treatment uses non-migratory
   18   silver is false, but once again, Plaintiffs do not allege facts to support their
   19   speculation.
   20              For the reasons set forth herein, Plaintiffs have once again failed to satisfy
   21   minimal pleading requirements, and the FAC should be dismissed with prejudice.3
   22   II.        RELEVANT BACKGROUND
   23              Thinx produces washable, reusable underwear designed to replace or be used
   24   in conjunction with other menstrual products. (FAC ¶ 23.) Plaintiffs seek to
   25   represent consumers who purchased Thinx Underwear—defined as Thinx Cotton
   26   Brief, Cotton Bikini, Cotton Thong, Sport, Hiphugger, Hi-Waist, Boyshort, French
   27
              3
   28             A copy of Plaintiffs’ FAC is attached as Exhibit 1.
                                                       2
                       THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 13 of 121 Page ID #:341



    1   Cut, Cheeky, and Thong. (Id. ¶ 1.) Plaintiffs’ claims regarding Thinx Underwear
    2   are premised on three contentions: (1) they allegedly contain short-chain PFAS (id.
    3   ¶¶ 5, 33); (2) they are not organic because they allegedly contain short-chain PFAS
    4   (id. ¶ 81); and (3) they allegedly contain migratory silver and copper nanoparticles
    5   (id. ¶¶ 5, 189). Plaintiffs allege Thinx misrepresented the “true nature” of Thinx
    6   Underwear by claiming, among other things, the underwear is safe and free from
    7   harmful chemicals. (Id. ¶ 7.)
    8          PFAS Allegations. PFAS are a group of man-made chemicals that may be
    9   used to enhance the performance of textiles and apparel. (Id. ¶ 35.) In claiming
   10   Thinx Underwear contain short-chain PFAS, Plaintiffs rely on testing by Dr.
   11   Graham Peaslee reported in Sierra magazine (id. ¶ 34) and their own “independent
   12   third-party testing” (id. ¶¶ 31). According to Plaintiffs, Dr. Peaslee “discovered
   13   high levels of fluorine in the underwear he tested,” and, based on this finding, he
   14   “opined” that the underwear “likely” contained PFAS. (Id. ¶ 34 (emphasis added).)
   15   Plaintiffs point to no authority suggesting high levels of fluorine conclusively or
   16   even probably establish the presence or amount of PFAS. Moreover, Plaintiffs do
   17   not allege which Thinx Underwear Dr. Peaslee actually tested. (Id.)
   18          Plaintiffs’ allegations regarding their “independent” testing are equally
   19   deficient. They offer only the vague and conclusory assertion that the testing found
   20   “short-chain PFAS chemicals within Thinx Underwear at material and above trace
   21   amounts.” (Id. ¶ 33.) Plaintiffs do not specify what type of short-chain PFAS was
   22   found, what amount was found, what constitutes “material and above trace
   23   amounts,” or any basis to suggest that the amounts they found pose any risk of
   24   harm. (Id. at ¶ 33.) Nor do they provide any details whatsoever regarding the
   25   testing itself, including which Thinx Underwear were tested.
   26          Allegations Regarding Organic Cotton Underwear. Plaintiffs attempt to
   27   leverage their PFAS allegations into a claim that Thinx misrepresents that its
   28   products are “organic.” (Id. ¶ 65.) Plaintiffs allege that Global Organic Textile
                                                     3
                     THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 14 of 121 Page ID #:342



    1   Standards (“GOTS”) do not permit the use of PFAS in organic textiles. (Id. ¶¶ 61-
    2   62.) Thinx, however, does not represent that Thinx Underwear is organic. Rather,
    3   Thinx produces only a few, select styles of underwear made with organic cotton,4
    4   and accurately represents that the cotton contained in those products is organic. (Id.
    5   ¶¶ 28, 66.)
    6          Agion Allegations. Agion is a non-migratory antimicrobial treatment which
    7   uses silver and silver copper zeolites to reduce odor in textiles. (Id. ¶¶ 47, 48.)
    8   Plaintiffs allege Agion is unsafe because it contains silver and silver copper
    9   nanoparticles/zeolites that they claim are “known to migrate.” (Id. ¶ 57.) They cite
   10   no support for this claim. Plaintiffs also do not cite any authority or study to
   11   suggest that Agion specifically is unsafe, migratory, or harmful to the female body.
   12          Based on these allegations, Plaintiffs assert seven causes of action: (1) breach
   13   of express warranty; (2) breach of implied warranty and violation of California
   14   Song-Beverly Consumer Warranty Act, Cal. Civ. Code § 1790 et seq.; (3) unjust
   15   enrichment; (4) violation of California’s False Advertising Law (“FAL”), Cal. Bus
   16   & Prof. Code § 17500 et seq.; (5) violation of the Consumers Legal Remedies Act
   17   (“CLRA”), Cal. Civ. Code § 1750 et seq.; (6) violation of California’s Unfair
   18   Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200 et seq.; and
   19   (7) negligent failure to warn.
   20   III.   LEGAL STANDARD
   21          A complaint must be dismissed for failure to state a claim under
   22   Rule 12(b)(6) if the plaintiff fails to allege “enough facts to state a claim to relief
   23   that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
   24   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[T]he tenet that a court
   25   must accept a complaint’s allegations as true is inapplicable to . . . [t]hreadbare
   26
           4
   27        See concurrently filed Request for Judicial Notice (“RJN”), Ex. A
        (https://www.shethinx.com/collections/thinx-organic-cotton/products/thinx-cotton-
   28   brief?variant=50491926407).
                                                     4
                     THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 15 of 121 Page ID #:343



    1   recitals of the elements of a cause of action, supported by mere conclusory
    2   statements.’” Aberin v. Am. Honda Motor Co., No. 16-cv-04384-JST, 2018 WL
    3   1473085, at *2 (N.D. Cal. Mar. 26, 2018) (quotation omitted). A pleading that
    4   offers “labels and conclusions” or “a formulaic recitation of the elements of a cause
    5   of action will not do.” Iqbal, 556 U.S. at 678 (citation omitted). Where, as here,
    6   documents referenced in Plaintiffs’ FAC contain statements that contradict its
    7   allegations, the Court should “not [] assume the truth of legal conclusions merely
    8   because they are cast in the form of factual allegations.” Paulsen v. CNF, Inc., 559
    9   F.3d 1061, 1071 (9th Cir. 2009) (citations and quotation marks omitted); Steckman
   10   v. Hart Brewing, Inc., 143 F.3d 1293, 1295-96 (9th Cir. 1998) (citation omitted).
   11   IV.    ARGUMENT
   12          A.      Plaintiffs Fail to Satisfy Rule 9(b)’s Heightened Pleading
                       Requirement for Claims Sounding in Fraud
   13
   14          Plaintiffs’ claims indisputably sound in fraud; accordingly, Rule 9(b) requires
   15   that Plaintiffs plead their claims with particularity. See Wilson v. FritoLay N. Am.,
   16   Inc., 961 F. Supp. 2d 1134, 1139 (N.D. Cal. 2013). With the exception of their
   17   “organic” claim, which is based on a mischaracterization of what Thinx actually
   18   represents, Plaintiffs’ claims are predicated entirely on the allegation that Thinx
   19   misrepresents the safety of its underwear. Plaintiffs’ safety allegations still
   20   primarily relate to PFAS, and are based on a tenuous thread of assumptions and
   21   speculation, none of which comes close to demonstrating that the type or level of
   22   short-chain PFAS allegedly found in Thinx Underwear poses a safety risk to
   23   Plaintiffs (or to anyone). Plaintiffs’ new-found allegations relating to the Agion
   24   treatment are if anything still more speculative: Plaintiffs assert that the non-
   25   migratory silver used in the treatment may be migratory, and that migratory silver
   26   may pose health risks, but they never square the circle with credible factual
   27   allegations that Thinx Underwear contains migratory silver that poses health risks.
   28   Finally, all Plaintiffs’ claims fail because they continue to offer conclusory
                                                     5
                     THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 16 of 121 Page ID #:344



    1   allegations about what they supposedly saw in Thinx’s advertising and on its
    2   website, but never identify any specific statements they saw or relied on. In every
    3   respect, Plaintiffs fail to satisfy the requirement that their fraud-based averments
    4   must plead specific facts that establish the “‘who, what, when, where, and how’ of
    5   the misconduct charged.’” Kearns v. Ford Motor Co., 567 F.3d. 1120, 1124 (9th
    6   Cir. 2009) (citation omitted).
    7                  1.    Plaintiffs’ allegations are conclusory, vague, and
                             unsupported and fail to state either affirmative
    8                        misrepresentations or omissions
    9          Despite having the benefit of Thinx’s motion to dismiss the original
   10   complaint (ECF No. 26), Plaintiffs still do not—likely because they cannot—satisfy
   11   Rule 9(b)’s heightened pleading requirements. Plaintiffs’ claims, old and new, are
   12   premised on allegations that are conclusory, speculative and either unsupported by,
   13   or contrary to, the facts. All Plaintiffs’ claims fail as a result.
   14          PFAS Allegations. Plaintiffs do not allege specific facts demonstrating that
   15   Thinx Underwear contain harmful short-chain PFAS at harmful levels. While
   16   Plaintiffs complain that Thinx fails to test for short-chain PFAS,5 the overwhelming
   17   majority of the materials Plaintiffs rely on relate to long-chain PFAS, which
   18   Plaintiffs concede are not present in Thinx Underwear. (FAC ¶¶ 39, 72.) As the
   19   FAC further concedes, only long-chain PFAS are regulated. (See id. ¶ 40.) With
   20   respect to short-chain PFAS, Plaintiffs rely on the National Toxicology Program’s
   21   research into “potential adverse health outcomes” based on studies of two specific
   22   short-chain PFAS chemicals and a single short-chain PFAS compound that are far
   23   from conclusive. (RJN, Ex. B (“Short-chain and long-chain PFAS show similar
   24   toxicity, US National Toxicology Program says,”) and Ex. C (“Research Overview
   25
           5
   26        Inexplicably, Plaintiffs allege that Bureau Veritas (the third-party laboratory
        Thinx uses for its own testing) “does not specifically offer PFAS testing.” (FAC
   27   ¶ 79.) The original complaint, however, alleged that Bureau Veritas only looked
        “for the presence of 15” PFAS out of the “more than 5,000 different types of
   28   PFAS.” (Compl. ¶ 53.)
                                                     6
                     THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 17 of 121 Page ID #:345



    1   of Per- and Polyfluoroalkyl Substances (PFAS),” from the National Toxicology
    2   Program).) (emphasis added). Critically, Plaintiffs do not allege that either of these
    3   two PFAS chemicals or the PFAS compound were found in the Thinx Underwear
    4   they purportedly tested, or that they even tested for these PFAS. (See FAC ¶ 31.)
    5          Plaintiffs’ allegations regarding their supposed “independent” testing are
    6   conclusory and vague, perhaps deliberately so to mask the testing’s failure to
    7   establish facts that support Plaintiffs’ claim that Thinx Underwear contains short-
    8   chain PFAS that pose a safety risk. Thus, Plaintiffs fail to state the type or level of
    9   short-chain PFAS the testing supposedly disclosed, nor do they offer any facts to
   10   support the claim that the types or levels allegedly found present any risk of harm.
   11   Plaintiffs’ conclusory assertion that the testing revealed the presence of short-chain
   12   PFAS “at material and above trace amounts” (id. at ¶¶ 33, 65, 83) is evasive and
   13   insufficient. If the levels were “material” what were they? Is “material” just
   14   another way of saying “above trace”? How much is above “trace” and were the
   15   levels and type of short-chain PFAS found sufficient to pose a risk of harm? What
   16   levels of short-chain PFAS do pose a risk of harm? Plaintiffs do not offer facts to
   17   answer any of these questions.
   18          Nor do Plaintiffs provide any information regarding the testing itself: not the
   19   styles or number of pairs of underwear tested, the standard relied on for the testing,
   20   what specifically Plaintiffs tested for, when the testing was done, or even the test
   21   results themselves. In short, there is absolutely nothing in the FAC to lend
   22   credibility to Plaintiffs’ alleged testing results. Nor can Plaintiffs rely on Dr.
   23   Peaslee’s testing results to support their claims. As Plaintiffs concede, Dr. Peaslee
   24   did not test for or find the actual presence of any PFAS in Thinx underwear. (See
   25   id. ¶ 34, 70.)
   26          Plaintiffs have exclusive knowledge of their alleged testing—the basis of
   27   their claim Thinx Underwear contains short-chain PFAS—and must plead facts to
   28   support that claim. See Padilla v. Costco Wholesale Corp., No. 11-C-7686, 2012
                                                     7
                     THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 18 of 121 Page ID #:346



    1   WL 2397012, at *4 (N.D. Ill. June 21, 2012) (dismissing claims for failure to meet
    2   Rule 9(b)’s particularity requirements where plaintiff alleged that “numerous
    3   clinical studies” have shown the products “do not work” but did not provide any
    4   specifics as to why or how the products did not work).
    5          Organic Cotton. Contrary to Plaintiffs’ claims, Thinx does not represent that
    6   Thinx Underwear is organic. Rather, it represents only that the cotton used in three
    7   of the nine styles of underwear at issue is organic. (RJN, Ex. A.) For example,
    8   Thinx expressly states that the Organic Cotton brief is made with 95% organic
    9   cotton, but that the remainder of the underwear is made of other materials. (RJN,
   10   Ex. D (https://www.shethinx.com/collections/thinx-organic-cotton/products/thinx-
   11   cotton-brief?variant=50491926407).) In contrast, the product label for the
   12   Hiphugger does not include any “organic” representation whatsoever, and for this
   13   reason cannot be the basis for an alleged “organic” misrepresentation. (See FAC
   14   ¶ 30.) Similarly, as Plaintiffs acknowledge, the FAQ section of the Thinx website
   15   states: “‘Are they really organic? Yes, our Organic cotton line is made with organic
   16   cotton.’” (Id. ¶¶ 66 (emphasis added).) Thinx’s representations regarding
   17   “organic” are accurate, and Plaintiffs’ claims fail as a result.
   18          Even if Thinx had represented Thinx Underwear is organic—it did not—
   19   Plaintiffs’ “organic” claims would still fail to satisfy Rule 9(b). Plaintiffs claim that
   20   Thinx Underwear cannot be organic because it allegedly contains short-chain
   21   PFAS, which is prohibited by GOTS. (Id. ¶¶ 62, 65.) Plaintiffs’ claim that Thinx
   22   purportedly held out a GOTS certificate issued to another company also
   23   mischaracterizes what Thinx actually represents. (Id. ¶ 64.) The certificate
   24   Plaintiffs rely on clearly identifies the company to which it was issued—Ocean
   25   Lanka—and it clearly applies to Ocean Lanka’s cotton, which is the cotton
   26   contained in certain Thinx Underwear. Thus, Plaintiffs’ “organic” claims fail.
   27          Agion Treatment. Thinx states that it uses Agion®, an “EU regulated
   28   treatment that uses safe, non-migratory silver zeolite and silver copper zeolite,” in
                                                     8
                     THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 19 of 121 Page ID #:347



    1   Thinx Underwear. (FAC ¶ 47.) Plaintiffs allege that the silver zeolite and silver
    2   copper zeolite in Agion is migratory, not non-migratory (id. ¶ 56), but offer no
    3   factual allegations to support that claim. Plaintiffs do not allege that the use of
    4   Agion treatment has been deemed by any regulatory body or scientific research to
    5   be unsafe. Plaintiffs rely on an October 2018 report that discusses consideration of
    6   the possibility that silver zeolites and silver copper zeolites may be phased out of
    7   use in Europe. But Plaintiffs’ own allegations make clear that not only have these
    8   substances not been phased out at this time, but also that no determination has been
    9   made that they will ever be phased out. (Id. ¶ 53.) Plaintiffs’ allegations that
   10   Thinx’s representations regarding Agion are false are thus pure speculation about
   11   what a study might conclude, and are not sufficient to support Plaintiffs’ claim.
   12   See, e.g., Tubbs v. AdvoCare Int’l, LP, No. CV 17-4454 PSG (AJWx), 2017 WL
   13   4022397, at *6 (C.D. Cal. Sept. 12, 2017) (granting dismissal of complaint
   14   “premised on an impermissible lack-of-substantiation theory,” where cited articles
   15   “contain[ed] no allegations regarding Defendant’s conduct or its products, and
   16   certainly no indication that the representations upon which Plaintiffs reputedly
   17   relied were false”); see Cohen v. Ainsworth Pet Nutrition, LLC, 2:20-cv-05289-
   18   MCS-AS, 2021 U. S. Dist. LEXIS 15923, (C.D. Cal. Jan. 21, 2021) (dismissing
   19   claims with prejudice where plaintiffs relied on ongoing FDA study).6
   20          Next, Plaintiffs conclude—based on the absence of a study “demonstrating
   21   the success of ‘nonmigratory’ silver additives”—that Thinx’s representation that its
   22   Agion treatment is non-migratory is “untrue and misleading.” (FAC ¶ 56.) This is
   23   a textbook substantiation claim, which must be dismissed under Kwan v.
   24   SanMedica Int’l, 854 F.3d 1088 (9th Cir. 2017). There, the Ninth Circuit
   25   concluded that individuals may not bring suit under California consumer protection
   26   statutes alleging that advertising claims lack substantiation. Id. at 1091 (citing Cal.
   27
               6
   28              A Westlaw citation was not available for Cohen at the time of filing.
                                                     9
                     THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 20 of 121 Page ID #:348



    1   Bus. & Prof. Code § 17508). Because no private right of action exists for a
    2   substantiation claim, a plaintiff “must allege facts affirmatively disproving
    3   Defendant’s claims.” Id. (emphasis added); see also Stanley v. Bayer Healthcare
    4   LLC, No. 11cv862-IEG (BLM), 2012 WL 1132920, at *4 (S.D. Cal. Apr. 3, 2012)
    5   (“alleged lack of substantiation does not render claims false and misleading”).
    6   Plaintiffs have not done so here, and their claims regarding the use of the Agion
    7   treatment should be dismissed.
    8                  2.    Plaintiffs have not sufficiently alleged exposure or reliance
    9          Exposure and reliance are essential elements for a fraud-based claim under
   10   California’s FAL, CLRA, and UCL, as well as for an alleged breach of express
   11   warranty claim that, like Plaintiffs’ express warranty claim here, is based on
   12   advertising representations rather than an actual written warranty. Kearns, 567
   13   F.3d. at 1126 (elements of fraud in California include reliance); Moncada v. Allstate
   14   Ins. Co., 471 F. Supp. 2d 987, 997 (N.D. Cal. 2006) (express warranty requires
   15   reliance on defendant’s representation). Rule 9(b) requires that Plaintiffs plead
   16   facts identifying the specific representations that they read and relied on. See
   17   Palmer v. Apple, Inc., No. 5:15-cv-05808-RMW, 2016 WL 1535087, at *5 (N.D.
   18   Cal. Apr. 15, 2016) (allegations were insufficient under Rule 9(b) where plaintiff
   19   did not allege “which specific advertisements or statements he personally saw”);
   20   Anthony v. Pharmavite, No. 18-CV-02636-EMC, 2019 WL 109446, at *5 (N.D.
   21   Cal. Jan. 4, 2019) (dismissing complaint for failure to “plead with the particularity
   22   required by Rule 9(b) what [the plaintiffs] saw, relied upon, and understood with
   23   respect to [defendant’s] labeling”). Plaintiffs’ failure to identify any specific
   24   representation that they saw, much less relied on, requires dismissal. Yumul v.
   25   Smart Balance, Inc., 733 F. Supp. 2d 1117, 1124 (C.D. Cal. 2010) (dismissing
   26   claims because “the complaint does not adequately identify the packaging that
   27   [plaintiff] saw and on which she relied”).
   28          While the FAC alleges a variety of representations on Thinx’s website and in
                                                     10
                     THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 21 of 121 Page ID #:349



    1   its advertising, neither Plaintiff identifies any specific statement she personally saw
    2   on Thinx’s website or in its advertising, or even offers any detail about the
    3   statements she allegedly saw, let alone any facts to establish that she relied on such
    4   a statement. Plaintiff Kanan alleges that she learned about Thinx Underwear
    5   through its online advertising, but she does not specify when or what she saw or
    6   where she saw it. (FAC ¶ 86.)7 She further alleges that she relied on “factual
    7   representations. . . including those representations made on Thinx’s own website, in
    8   its online advertising and marketing materials, and the product’s label and
    9   packaging” (id. ¶ 88), but she never tells us what exactly those representations said.
   10   Rather, Plaintiff Kanan offers only the vague and self-serving assertion that the
   11   “representations all indicate that the Thinx Underwear was safe for normal use and
   12   fit for the purpose of collecting and/or absorbing menstrual fluid and other vaginal
   13   discharge.” (Id.) She alleges with similar vagueness that Thinx stated that the
   14   underwear was “organic,” but of course, as discussed above, that is not what Thinx
   15   actually said. In any event, Plaintiff Kanan’s failure to identify the specific
   16   statements that she saw and relied on requires that, pursuant to Rule 9(b), her
   17   claims be dismissed.
   18          Plaintiff Burgess’s allegations are similarly vague, general and self-serving;
   19   like Plaintiff Kanan, she never identifies any specific statement she allegedly saw
   20   and relied on. Plaintiff Burgess alleges that she “viewed Thinx’s website” (id.
   21   ¶ 97); she does not allege that she viewed any other Thinx advertising or
   22   representations. She offers the conclusory allegation that she “relied on Thinx’s
   23   representations on its website that the product was safe, free of harmful chemicals,
   24   and certified for ecological safety,” but she never identifies any specific
   25
           7
   26        Plaintiff Kanan’s purchase allegations also lack specificity; she vaguely alleges
        she purchased in 2019 “several varieties” of Thinx Underwear from Nordstrom,
   27   including the “organic cotton brief.” (FAC ¶¶ 85, 89). This is a departure from her
        original allegation that she had only purchased the Cotton Brief. (See Compl. ¶¶ 1,
   28   10.) The other varieties are unidentified.
                                                     11
                     THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 22 of 121 Page ID #:350



    1   representation or what it said. Plaintiff Burgess also alleges that she relied on the
    2   website’s representations that “the product was organic” but of course, as discussed
    3   above, that is not what the website said.8 Moreover, she does not allege that she
    4   purchased any of the organic styles. (See id. ¶ 94.)
    5          Plaintiffs’ failure to identify specific, misleading representations that they
    6   saw or relied on requires that their fraud-based allegations be dismissed.
    7                  3.    Plaintiffs’ allegations also fail to state an omissions claim
                             under Rule 9(b)
    8
    9          Plaintiffs’ allegations are also insufficient to support an omissions claim
   10   under Rule 9(b). See Kearns, 567 F.3d. at 1124 applying Rule 9(b) to omissions
   11   claims). To state a claim for omissions, Plaintiffs must allege facts giving rise to an
   12   affirmative duty to disclose by establishing that the defendant either: (1) is in a
   13   fiduciary relationship with the plaintiff, (2) has exclusive knowledge of material
   14   facts not known to plaintiff, (3) actively conceals a material fact from plaintiff, or
   15   (4) makes a partial representation while suppressing a material fact. Wilson v.
   16   Hewlett-Packard Co., 668 F.3d 1136, 1142 (9th Cir. 2012); Hodsdon v. Mars, Inc.,
   17   891 F.3d 857 (9th Cir. 2018) (affirming district court’s dismissal of plaintiff’s
   18   omission claims for failure to allege facts establishing a duty to disclose).
   19          Plaintiffs fail to do so. No fiduciary relationship exists between Thinx and
   20   Plaintiffs, and the “material facts” (according to Plaintiffs) are the studies,
   21   magazine report, and public comments Plaintiffs reference—none of which
   22   specifically involves Thinx Underwear, and all of which are publicly available.
   23   These allegations demonstrate that Thinx did not have exclusive knowledge
   24   regarding the alleged “material facts,” and certainly could not have actively
   25   concealed or suppressed them from Plaintiffs. Accordingly, to the extent it is based
   26
           8
   27        Plaintiff Burgess further alleges that she “relied on Thinx’s representations that
        the products were OEKO-TEX certified.” (FAC ¶ 98.) She does not, however,
   28   claim that this representation is false.
                                                     12
                     THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 23 of 121 Page ID #:351



    1   on omissions, Plaintiffs’ claim fails.
    2          B.      Plaintiffs Lack Article III Standing
    3          Rule 12(b)(1) requires that a complaint be dismissed if the plaintiff lacks
    4   Article III standing. Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115,
    5   1121-22 (9th Cir. 2010). To establish Article III standing, Plaintiffs must plead
    6   (1) an “injury in fact,” (2) causation, and (3) redressability. Lujan v. Defs. of
    7   Wildlife, 504 U.S. 555, 560-61 (1992). Injury in fact requires “‘an invasion of a
    8   legally protected interest’ that is ‘concrete and particularized’ and ‘actual or
    9   imminent, not conjectural or hypothetical.’” Spokeo, Inc. v. Robins, 136 S. Ct.
   10   1540, 1548 (2016) (citation omitted). Plaintiffs must themselves have standing
   11   before they can represent a class. See Warth v. Seldin, 422 U.S. 490, 501 (1975)
   12   (“[T]he plaintiff still must allege a distinct and palpable injury to himself, even if it
   13   is an injury shared by a large class of other possible litigants.”). Plaintiffs here do
   14   not and cannot allege that they sustained injury in fact, and accordingly their claims
   15   must be dismissed.
   16                  1.    Plaintiffs fail to allege an injury in fact
   17          Plaintiffs have not pled an “injury in fact”—“the ‘[f]irst and foremost’
   18   element a plaintiff must show to satisfy standing.” Dutta v. State Farm Mut. Auto.
   19   Ins. Co., 895 F.3d 1166, 1173 (9th Cir. 2018) (citation omitted). While this Court
   20   has recognized that “factual allegations tying an economic loss to a ‘market effect’
   21   are sufficient to establish an injury for standing purposes,” the Court also has made
   22   clear that a plaintiff may “not simply allege that [the product they purchased is]
   23   defective, but rather offer detailed, non-conclusory factual allegations of the
   24   product defect.” Kaupelis v. Harbor Freight Tools USA, Inc., No. SACV 19-1203
   25   JVS (DFMx), 2019 WL 6998661, at *4 (C.D. Cal. Oct. 9, 2019) (quoting In re
   26   Toyota Motor Corp., 790 F. Supp. 2d 1152, 1157 (C.D. Cal. 2011)). Despite the
   27   opportunity to amend, Plaintiffs have not done so. Plaintiffs do not plausibly allege
   28   that they (or anyone else) has experienced any of the health risks they claim are
                                                     13
                     THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 24 of 121 Page ID #:352



    1   associated with short-chain PFAS or with the non-migratory silver contained in
    2   Agion. Plaintiffs’ allegations that Agion contains migratory silver are unsupported
    3   by the actual facts alleged, as discussed above. Speculation that product contents or
    4   features may someday, under some unknown circumstances and at some
    5   unspecified level, pose a risk of injury to someone, does not suffice. Nor does
    6   adding the allegation that the product should have cost less based on such
    7   speculation and conjecture rescue such insufficient allegations of injury.
    8          Birdsong v. Apple, Inc., 590 F.3d 955 (9th Cir. 2009), rejected precisely such
    9   an effort to establish injury in fact based on a speculative and conjectural supposed
   10   safety risk. There, the plaintiffs alleged that iPods could cause hearing loss if
   11   played at unsafe levels. Id. at 957. The Ninth Circuit explained that the plaintiffs’
   12   injury was “conjectural and hypothetical” because plaintiffs had not pled “facts
   13   showing that hearing loss from iPod use is actual or imminent, as required.” Id. at
   14   961. The court further observed that while the “plaintiffs’ alleged economic harm
   15   center[ed] on their claim that the iPod has a defect (an inherent risk of hearing loss),
   16   which caused their iPods to be worth less than what they paid for them,” they had
   17   “failed to allege a cognizable defect under any of their asserted claims.” Id. In
   18   short, “conclusory allegations of economic loss stemming from a speculative future
   19   risk of harm cannot establish Article III standing unless plaintiffs plead ‘something
   20   more.’” Cahen v. Toyota Motor Corp., 147 F. Supp. 3d 955, 969 (N.D. Cal. 2015);
   21   see also id. at 969 (distinguishing In re Toyota because “[w]hile it was appropriate
   22   for that court to infer a market effect from widespread and well-documented
   23   acceleration problems, here the market effect is hypothetical”).
   24          Here, Plaintiffs offer no concrete, non-speculative allegations, let alone the
   25   “detailed, non-conclusory factual allegations” required to establish economic harm.
   26   See Kaupelis, 2019 WL 6998661, at *4. As discussed, they fail to offer factually
   27   supported allegations that Thinx Underwear contain short-chain PFAS, let alone
   28   that they contain short-chain PFAS of a type or at a level that may pose a risk of
                                                     14
                     THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 25 of 121 Page ID #:353



    1   harm. Plaintiffs’ assertion, with no additional factual information whatsoever, that
    2   their supposed testing found short-chain PFAS of an unspecified type at an
    3   unspecified level in (again unspecified) Thinx underwear does not cross that bar.
    4   (See Section IV.A.1.) Nor do they offer any other factual allegations, let alone
    5   detailed and specific allegations, to demonstrate that the Thinx Underwear are
    6   otherwise defective or have harmed anyone.
    7          Plaintiffs allege that the “adverse effects” of PFAS exposure is “seen in the
    8   liver and thyroid,” and that “exposure to high levels of PFAS may impact the
    9   immune system and reduce antibody responses to vaccines. (FAC ¶¶ 41-42.) But
   10   Plaintiffs offer no facts to “connect the dots” and establish that Thinx Underwear
   11   contains short-chain PFAS of a type or level that poses a risk of such effects.
   12   Plaintiffs also allege that the adverse impact of migratory silver exposure is
   13   “bacterial vaginosis, increased risk of sexually transmitted diseases, increased risk
   14   of pregnancy complications and other similar conditions.” (Id. ¶ 52.) But again,
   15   Plaintiffs offer no facts to even suggest that the silver in the Agion treatment is
   16   migratory, let alone that migratory silver is found in any Thinx Underwear at a
   17   level that poses a risk to the wearer. Rather, Plaintiffs seek to turn press reports and
   18   studies about the theoretical risks of certain substances at certain levels into a
   19   concrete and particularized threat of harm, with no specific facts whatsoever about
   20   those substances in the products at issue.
   21          Further, Plaintiffs do not allege facts suggesting that they (or anyone else)
   22   have experienced any of these alleged health effects as a result of wearing Thinx
   23   Underwear. Plaintiffs allege that “[s]ome users of Thinx Underwear have
   24   experienced physical symptoms including, but not limited to, urinary tract
   25   infections and yeast infections.” (FAC ¶ 109.) But Plaintiffs provide no citation or
   26   authority whatsoever for this allegation, notwithstanding that they include
   27   numerous footnotes with citations purportedly supporting various other allegations,
   28   and the fact that Thinx raised this very issue in its first motion to dismiss. See ECF
                                                     15
                     THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 26 of 121 Page ID #:354



    1   No. 26 at p. 13. Nor, critically, do Plaintiffs cite to any evidence that these
    2   extraordinarily common conditions were caused by exposure to Thinx Underwear,
    3   or even that they occurred at a higher rate than among a similar population of
    4   women who did not wear any Thinx Underwear.
    5          Plaintiff Kanan similarly alleges that “during the time period in which [she]
    6   used the Thinx underwear she also experienced recurrent yeast infections and
    7   urinary tract infections.” (FAC ¶ 90.) (Plaintiff Burgess does not allege even this
    8   much.) But again, Plaintiffs do not allege that the Thinx Underwear caused these
    9   physical symptoms, or even that Plaintiff Kanan did not experience such infections
   10   before she ever wore Thinx Underwear. “[C]orrelation is not causation, neither for
   11   purposes of science nor the law.” See Becerra v. Dr Pepper/Seven UP, Inc., No.
   12   17-cv-05921 (WHO), 2018 WL 1569697, at *6 (N.D. Cal. Mar. 30, 2018).
   13          Finally, Plaintiffs cannot rely on their “economic loss” theory of injury to
   14   save their speculative and insufficient allegations that Thinx Underwear posed a
   15   health risk. Plaintiffs cannot base an allegation that they overpaid for products
   16   based on a “defect”—a supposed health risk—that is not plausibly alleged. And
   17   they certainly cannot cure their lack of injury and standing by doing so.
   18   Accordingly, the FAC should be dismissed for lack of standing. See Whitson v.
   19   Bumbo, No. C 07–05597 MHP, 2009 WL 1515597, at *6 (N.D. Cal. Apr. 16, 2009)
   20   (“[T]he instant complaint oscillates between tort and contract law language but fails
   21   to allege any actual injury.”); Boysen v. Walgreen Co., No. C 11–06262 SI,
   22   2012 WL 2953069, at *7 (N.D. Cal. July 19, 2012) (“Put simply, plaintiff only
   23   alleges that he purchased and consumed the fruit juices, but that the levels of lead
   24   and arsenic in defendant’s product were unsatisfactory to him. . . . [T]his is not
   25   sufficient to establish Article III injury in fact” (citation omitted).).
   26                  2.    Plaintiffs lack standing to seek injunctive relief
   27          Plaintiffs have no standing to seek injunctive relief. “For injunctive relief,
   28   which is a prospective remedy, the threat of injury must be ‘actual and imminent,
                                                     16
                     THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 27 of 121 Page ID #:355



    1   not conjectural or hypothetical.’” Davidson v. Kimberly-Clark Corp., 889 F.3d
    2   956, 967 (9th Cir. 2018) (citation omitted). Plaintiffs seek “an injunction to enjoin
    3   [Thinx] from continuing its deceptive advertising and sales practices.” (FAC
    4   ¶ 197.) But Plaintiffs do not and cannot allege the likelihood of future harm
    5   necessary to obtain this kind of injunctive relief.
    6          The Ninth Circuit requires a plaintiff seeking injunctive relief to allege a
    7   “desire to purchase the product” in the future. Stover v. Experian Holdings, Inc.,
    8   978 F.3d 1082, 1088 (9th Cir. 2020); see Cordes v. Boulder Brands USA, Inc., No.
    9   CV18-6534 PSG (JCx), 2018 WL 6714323, at *4 (C.D. Cal. Oct. 17, 2018) (finding
   10   no standing for injunctive relief in like of the “complete absence of any allegations
   11   about Plaintiff’s future intentions with regard to the Product”). Here, Plaintiffs
   12   never say they want to purchase Thinx Underwear again; to the contrary, they
   13   allege that they have stopped purchasing Thinx Underwear. (FAC ¶¶ 92, 99.)
   14          C.      Plaintiffs’ Warranty Claims Fail as a Matter of Law
   15                  1.    Plaintiffs fail to state a claim for breach of express warranty
   16          To state a claim for breach of express warranty under California law,
   17   Plaintiffs must allege (1) the exact terms of the warranty; (2) reasonable reliance
   18   thereon; and (3) a breach of warranty which proximately caused the plaintiff’s
   19   injury. Mauro v. Gen. Motors Corp., No. CIV 5-07-892 ECD GGH, 2008 WL
   20   2775004, at *8 (E.D. Cal. July 15, 2008). To satisfy the first element, Plaintiffs
   21   must “‘identify a specific and unequivocal written statement’ about the product that
   22   constitutes an ‘explicit guarantee[ ].’” Arroyo v. TP–Link USA Corp., No. 5:14-cv-
   23   04999-EJD, 2015 WL 5698752, at *10 (N.D. Cal. Sept. 29, 2015) (citation
   24   omitted). Plaintiffs do not satisfy this requirement. As discussed in Section
   25   IV.A.1, they do not plead facts that establish a misrepresentation and, accordingly,
   26   there can be no breach of warranty. See, e.g., McKinnis v. Kellogg USA, No. CV
   27   07-2611 ABC (RCx), 2007 WL 4766060, at *5 (C.D. Cal. Sept. 19, 2007) (“Absent
   28   a [mis]representation” no “claim for breach of an express warranty.”).
                                                     17
                     THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 28 of 121 Page ID #:356



    1          Further, Plaintiffs must allege the specific statements that they personally
    2   read and relied on to create the warranty; as discussed in Section IV.A.2, neither
    3   Plaintiff identifies a specific statement she saw, let alone relied on. See In re NJOY,
    4   Inc. Consumer Class Action Litig., No CV 14-00428 MMM (RZx), 2014 WL
    5   12586074, at *18 (C.D. Cal. Oct. 20, 2014) (dismissing express warranty claims
    6   where plaintiffs failed “plausibly to plead that they relied on the representations
    7   included on NJOY’s packaging and in its marketing materials that purportedly
    8   constitute an express warranty”). Accordingly, Plaintiffs’ claim for breach of
    9   express warranty must be dismissed.
   10                  2.    Plaintiffs’ implied warranty claims fail because Plaintiffs fail
                             to allege that they purchased a product unfit for use
   11
   12          Plaintiffs assert two implied warranty claims under California law. They
   13   allege that Thinx “impliedly warranted that Thinx Underwear were of merchantable
   14   quality and fit for use.” (FAC ¶ 145.) The California Uniform Commercial Code
   15   governs implied warranty claims involving sales of goods. See Cal. Com. Code
   16   § 2314.9 Plaintiffs further allege that Thinx violated the Song-Beverly Consumer
   17   Warranty Act, Cal. Civ. Code § 1792. (See FAC ¶¶ 147, 150.)
   18          These claims fail because Plaintiffs do not allege facts—as they must for
   19   either their UCC or Song-Beverly claim—showing that Thinx Underwear were
   20   unwearable or otherwise not fit for use, or that they did not perform as advertised or
   21   were not of the same quality as those generally accepted in the trade. See Cal.
   22   Com. Code § 2314; Isip v. Mercedes-Benz USA, LLC, 155 Cal. App. 4th 19, 26-27
   23   (2007) (UCC implied warranty elements apply to Song-Beverly claim); Birdsong,
   24   590 F.3d at 958 (breach of implied warranty occurs when a product “lacks even the
   25
           9
   26        Under California law, when an implied warranty claim based solely on whether
        the product “[c]onforms to the promises or affirmations of fact” on the packaging of
   27   the product, the implied warranty of merchantability claim rises and falls with the
        express warranty claims. See Hadley v. Kellogg Sales Co., 243 F. Supp. 3d 1074,
   28   1106 (N.D. Cal. 2017).
                                                     18
                     THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 29 of 121 Page ID #:357



    1   most basic degree of fitness for ordinary use”); Stearns v. Select Comfort Retail
    2   Corp., No. 08-2746 JF, 2009 WL 1635931, at *8 (N.D. Cal. June 5, 2009) (implied
    3   warranty “does not impose a general requirement that goods precisely fulfill the
    4   expectation of the buyer” (citation omitted)). In addition, Plaintiffs must (but fail
    5   to) allege that they were harmed by the lack of expected quality. Cal. Com. Code
    6   § 2314; Judicial Council of California Civil Jury Instruction (CACI) Nos. 1231,
    7   1232 (UCC); Judicial Council of California Civil Jury Instruction (CACI)
    8   Nos. 3210, 3211 (Song-Beverly Act). Further, Plaintiffs’ “implied warranty”
    9   claims are premised on exactly the same allegations as their breach of express
   10   warranty and consumer protection claims, and thus fail for all the same reasons
   11   discussed with respect to those claims. The claims must be dismissed.
   12          Plaintiffs’ list of implied warranty statutes in all 49 other states (FAC ¶ 150)
   13   it should be disregarded for at least three reasons. Most fundamentally, Plaintiffs
   14   lack statutory standing to invoke these statutes because they cannot sue based on
   15   another state’s warranty law for retail purchases they allegedly made in California.
   16   See Przybylak v. Bissell Better Life LLC, No. CV 19-2038 PA (GJSx), 2019 WL
   17   8060076, at *3 (C.D. Cal. July 19, 2019) (“Plaintiffs are both California citizens
   18   who purchased Defendant’s products in Los Angeles County. Claims under other
   19   states’ [warranty] laws must be dismissed for lack of standing” (citation omitted).).
   20   Further, this half-hearted effort to invoke other states’ warranty laws fails both
   21   because it alleges neither the elements of these laws nor facts establishing that they
   22   were violated, and because Federal Rule of Civil Procedure 10(b) requires parties to
   23   state claims in separately numbered paragraphs. See Bautista v. L.A. Cnty.,
   24   216 F.3d 837, 840-41 (9th Cir. 2000) (separate counts required to allow defendants
   25   “to frame a responsive pleading,” “understand the claims,” and identify defenses
   26   “applicable to one or more plaintiffs but not to the others”). Finally, as discussed in
   27   Section IV.G, Plaintiffs cannot create standing to sue under the laws of states where
   28   they do not reside by purporting to allege a nationwide class.
                                                     19
                     THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 30 of 121 Page ID #:358



    1           D.     Plaintiffs’ Negligent Failure to Warn Claim Should Be Dismissed
    2           “Negligence law in a failure-to-warn case requires a plaintiff to prove that a
    3   manufacturer. . . did not warn of a particular risk for reasons which fell below the
    4   acceptable standard of care, i.e., what a reasonably prudent manufacturer would
    5   have known and warned about.” Chavez v. Glock, Inc., 207 Cal. App. 4th 1283,
    6   1305 (2012) (citation omitted). Plaintiffs have failed to establish that Thinx did not
    7   act as a reasonably prudent manufacturer or that it owed them a duty. A
    8   manufacturer of menstrual products has no duty to disclose individual ingredients.
    9   Indeed, Plaintiffs have acknowledged that the FDA does not require the disclosure
   10   of individual ingredients in menstrual hygiene products.10 (FAC ¶ 3.) Moreover,
   11   “under . . . a negligence . . . theory of products liability, to recover from a
   12   manufacturer, a plaintiff must prove that a defect caused injury.” Merrill v.
   13   Navegar, Inc., 26 Cal.4th 465, 479 (2001); Judicial Council of California Civil Jury
   14   Instruction (CACI) No. 1222. Plaintiffs fail to plead that any defect in the Thinx
   15   Underwear caused them injury. (See Sections IV.A.1 and IV.B.1.)
   16           Indeed, because Plaintiffs fail to allege these necessary elements, their case
   17   does not resemble a products liability action. Consider a typical case, Trejo v.
   18   Johnson & Johnson, 13 Cal. App. 5th 110 (2017), where a jury found a defendant
   19   manufacturer of over-the-counter ibuprofen liable for negligent failure to warn. Id.
   20   at 127. The jury found that the defendant knew or should have known about the
   21   dangers of its products when used in a foreseeable manner, the defendant should
   22   have known that users would not realize the potential danger, and the failure to
   23   warn was a substantial factor in causing harm. Id. The Court of Appeal reversed
   24   because an additional element was required—whether a reasonable manufacturer
   25   would have provided a warning under these circumstances. Id. at 141.
   26      10
             California, where both Plaintiffs made their alleged purchases, recently passed
   27   the Menstrual Products Right to Know Act, which will apply to menstrual products
        manufactured on or after January 1, 2023. See Cal. Health & Safety Code
   28   § 111822.2(a).
                                                     20
                     THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 31 of 121 Page ID #:359



    1           None of these requirements is satisfied here. Plaintiffs have not pled facts
    2   establishing that Thinx Underwear caused them or anyone else harm. Because they
    3   fail to plead the actual “danger” that is allegedly present in the Thinx Underwear—
    4   that the product contains either short-chain PFAS of a type and at a level that poses
    5   a risk of harm or migratory silver—they have not pled a danger of which Thinx was
    6   allegedly aware of and of which it failed to warn. It further follows that Thinx
    7   owed Plaintiffs no duty, including for the additional reasons discussed in
    8   Section IV.A.3. Accordingly, Plaintiffs’ negligence claim should be dismissed.
    9           Separately, Plaintiffs’ negligence claim is barred by the economic loss rule,
   10   which provides that “recovery of purely economic loss is foreclosed in the absence
   11   of ‘(1) personal injury, (2) physical damage to property, (3) a ‘special relationship’
   12   existing between the parties, or (4) some other common law exception to the rule.’”
   13   Minkler v. Apple, Inc., 65 F. Supp. 3d 810, 820 (N.D. Cal. 2014) (citation omitted).
   14   “‘[P]laintiffs seeking economic losses must be able to demonstrate that either
   15   physical damage to property (other than the defective product itself) or personal
   16   injury accompanied such losses; if they cannot, then they would be precluded from
   17   any tort recovery in strict liability or negligence.’” Ladore v. Sony Computer Ent.
   18   Am., LLC, 75 F. Supp. 3d 1065, 1075 (N.D. Cal. 2014) (citations omitted).
   19           Plaintiffs do not allege personal injury or property damage, only that they
   20   would not have purchased the product or would have paid less for the product had
   21   they known the true nature of the product. (FAC ¶ 93 (alleging Plaintiff Kanan
   22   “did not receive the benefit of her bargain which she purchased the Thinx
   23   Underwear” and “would have either not purchased the Thinx Underwear or paid
   24   substantially less for it”); id. ¶¶ 100-101 (same allegations regarding Plaintiff
   25   Burgess).).11 As this Court has held, the economic loss doctrine bars negligence
   26
           11
   27         Plaintiffs allege Plaintiff Kanan and “[s]ome users… experienced” urinary
        tract and yeast infections (FAC ¶¶ 90, 109), but do not allege Thinx Underwear
   28   caused these infections. (See supra at Section IV.B.1.)
                                                     21
                     THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 32 of 121 Page ID #:360



    1   claims based on economic injury in consumer class actions. See, e.g., Vavak v.
    2   Abbott Labs., Inc., No. SACV 10-1995 JVS (RZx), 2011 WL 10550065, at *4-6
    3   (C.D. Cal. June 17, 2011) (negligence claims based solely on “purchase price”
    4   money damages barred by the “economic loss” rule where purchaser alleged that
    5   she would not have paid for allegedly defective baby formula); Minkler, 65 F.
    6   Supp. 3d at 820; Ladore, 75 F. Supp. 3d 1065 at 1075-76. As Plaintiffs have not
    7   and cannot establish the required injury to avoid the economic loss doctrine, their
    8   negligent failure to warn claim should be dismissed as a matter of law.
    9          E.      Plaintiffs Are Not Entitled to Equitable Relief Because They Have
                       an Adequate Remedy at Law
   10
   11          Plaintiffs’ UCL and FAL claims must be dismissed in their entirety under
   12   Sonner v. Premier Nutrition Corp., 971 F.3d 834, 841 (9th Cir. 2020), because they
   13   provide exclusively equitable relief, not damages, and Plaintiffs do not and cannot
   14   establish that they lack an adequate remedy at law. See Cal. Bus. & Prof. Code
   15   §§ 17203 (UCL remedies), 17535 (FAL remedies); Chowning v. Kohl’s Dep’t
   16   Stores, Inc., No. CV 15-08673 RGK (SPx), 2016 WL 1072129, at *5 (C.D. Cal.
   17   Mar. 15, 2016) (“[D]amages. . . are not available under the UCL [or FAL]”
   18   (quotations omitted).). The same is true for Plaintiffs’ claim for unjust enrichment.
   19   Zapata Fonseca v. Goya Foods Inc., Case No. CV-02559-LHK, 2016 WL 4698942
   20   at *8 (N.D. Cal. Sept. 8, 2016). Sonner further requires that Plaintiffs’ CLRA claim
   21   be dismissed to the extent it seeks equitable relief, including injunctive relief. See,
   22   e.g., In re MacBook Keyboard Litig., No. 5:18-cv-02813-EJD, 2020 WL 6047253,
   23   at *3 (N.D. Cal. Oct. 13, 2020) (“[N]othing about the Ninth Circuit’s reasoning [in
   24   Sonner] indicates that the decision is limited to claims for restitution. In fact,
   25   numerous courts in this circuit have applied Sonner to injunctive relief claims.”)
   26          In Sonner, the Ninth Circuit affirmed dismissal of the plaintiff’s UCL and
   27   CLRA claims for equitable restitution because the plaintiff did not plead “the
   28   inadequacy of remedies at law,” and because the plaintiff sought money damages
                                                     22
                     THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 33 of 121 Page ID #:361



    1   under the CLRA. Id. at 844 (quoting O’Shea v. Littleton, 414 U.S. 488, 502
    2   (1974)). Here, as in Sonner, nowhere in the FAC do Plaintiffs assert that money
    3   damages are insufficient to compensate them, let alone allege a single fact to
    4   support such an assertion. Nor could they do so: Plaintiffs seek monetary damages
    5   for their causes of action for violation of the CLRA (FAC ¶ 198), Song-Beverly
    6   Consumer Warranty Act and breach of implied warranties (id. ¶ 152) and in their
    7   Request for Relief (id. Request for Relief). (See also id. ¶ 1 (“Plaintiffs seek
    8   damages and equitable remedies.”), ¶ 121 (“including compensatory, exemplary,
    9   and statutory damages…”).) Because Plaintiffs do not and cannot plead that they
   10   lack adequate remedies at law, their claims for equitable relief must be dismissed.
   11          F.      Plaintiffs’ FAC Is Still Replete with Extraneous Allegation Which
                       Should Be Dismissed or Stricken
   12
   13          Rule 8(a)(2) requires Plaintiffs to provide “a short and plain statement of the
   14   claim showing that the pleader is entitled to relief.” Further, under Rule 12(f), a
   15   party may move to strike “any redundant, immaterial, impertinent, or scandalous
   16   matter.” When presented with a complaint that violates Rule 8, the Court has
   17   discretion to strike extraneous matter under Rule 12(f). In re Clearly Canadian
   18   Sec. Litig., 875 F. Supp. 1410, 1416 (N.D. Cal. 1995) (“When confronted with a
   19   complaint that runs afoul of Rule 8(a), the court . . . [may] use its power under
   20   [Rule] 12(f) to order stricken from the complaint redundant or immaterial matter.”).
   21          Plaintiffs’ FAC continues to include immaterial and extraneous allegations
   22   that do not pertain to Thinx Underwear, Plaintiffs’ purchases of or experience with
   23   the underwear, or statements by Thinx that no Plaintiff read or relied on or that are
   24   otherwise relevant to the causes of action:
   25                 Thinx’s “innovative” marketing approach, on which no Plaintiff claims
   26   to have relied (FAC ¶¶ 25, 192);
   27                 Long-chain PFAS, which Plaintiffs do not allege are present in Thinx
   28   Underwear (id. ¶ 39);
                                                     23
                     THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 34 of 121 Page ID #:362



    1                 Actions of companies other than Thinx (id. ¶ 44);
    2                 Whether Thinx Underwear is organic and allegations regarding Ocean
    3   Lanka’s GOTS certification, which are unsupported and conclusory (id. ¶¶ 58-69,
    4   81); and
    5                 Unsubstantiated claims regarding Agion treatment (id. ¶¶ 45-57).
    6   Thinx accordingly requests that the Court strike Paragraphs 25, 39, 44-69, 81, and
    7   192 of the FAC.
    8           G.     The Court Lacks Personal Jurisdiction Over Thinx for the Claims
                       of Putative Non-California Class Members
    9
   10           Plaintiffs bring this case on behalf of themselves and “all persons residing in
   11   the United States who purchased Thinx Underwear.”12 (FAC ¶ 117.) But Plaintiffs
   12   cannot represent a nationwide class when this Court would lack personal
   13   jurisdiction over the non-California class members. See Bristol-Myers Squibb Co.
   14   v. Superior Court of California, San Francisco County, 137 S. Ct. 1773 (2017).
   15   Plaintiffs cannot meet their burden to establish either general or specific jurisdiction
   16   as to the claims of the non-California putative class members, requiring dismissal
   17   of their claims under Rule 12(b)(2).
   18           Plaintiffs acknowledge that Thinx is a Delaware corporation with its
   19   principal place of business in New York. (FAC ¶ 15.) Accordingly, the Court
   20   lacks general jurisdiction over Thinx. See Daimler AG v. Bauman, 571 U.S. 117,
   21   136-39 & n.19 (2014) (courts have general jurisdiction over corporations only in:
   22   (1) the corporation’s state of incorporation; or (2) the state where the corporation
   23   has its principal place of business).
   24           The Court also lacks specific jurisdiction over Thinx with respect to the
   25   claims of putative class members residing outside of California. In Bristol-Myers,
   26      12
              Thinx reserves its right to move to compel arbitration. Any putative class
   27   member who made a purchase on Thinx’s website is subject to the binding
        arbitration provision in Thinx’s Terms and Conditions. This is just one of the many
   28   challenges Plaintiffs face for class certification.
                                                     24
                     THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 35 of 121 Page ID #:363



    1   the United States Supreme Court found that, for a court to exercise specific
    2   jurisdiction over a defendant there must be an “affiliation between the forum and
    3   the underlying controversy,” and this connection must be established for each
    4   individual plaintiff. Id. at 1780 (citation omitted). Although the Supreme Court
    5   left “open the question whether the Fifth Amendment imposes the same restrictions
    6   on the exercise of personal jurisdiction by a federal court,” id. at 1784, federal
    7   courts interpreting Bristol-Myers have concluded that it precludes nationwide class
    8   actions in forums where there is no general jurisdiction. See, e.g., Carpenter v.
    9   PetSmart, Inc., 441 F. Supp. 3d 1028, 1037 (S.D. Cal. 2020) (dismissing
   10   nationwide class allegations for lack of personal jurisdiction under Bristol-Myers).13
   11             As in Bristol-Myers, the claims of the putative out-of-state class members are
   12   brought in a forum state with no alleged nexus to their claims. Plaintiffs have failed
   13   to establish any facts to show that these class members were injured in California,
   14   or that their claims have any connection to Thinx’s conduct within California. See
   15   Bristol-Myers, 137 S. Ct. at 1781.
   16   V.        CONCLUSION
   17             For all these reasons, Thinx respectfully requests that the Court dismiss
   18   Plaintiffs’ FAC in its entirety, with prejudice.
   19   Dated:       April 15, 2021                MORRISON & FOERSTER LLP
   20
   21                                              By:/s/ Purvi G. Patel
                                                          Purvi G. Patel
   22
                                                         Attorneys for Defendant
   23                                                    Thinx Inc.
   24
   25
             13
   26        But see Robinson v. Unilever United States, Inc., No. CV-173010 DMG, 2018
        WL 6136139, at *3 (C.D. Cal. June 25, 2018) (deferring ruling on Bristol-Myers
   27   issues to class certification); Simon v. Ultimate Fitness Grp., LLC, No. 19 Civ. 890
        (CM), 2019 WL 4382204, at *4 (S.D.N.Y. Aug. 19, 2019) (explaining diverging
   28   views among federal courts over applicability of Bristol-Myers).
                                                      25
                      THINX’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
        sf-4460208
Case 2:20-cv-10341-JVS-JPR Document 38 Filed 04/15/21 Page 36 of 121 Page ID #:364




                                EXHIBIT 1
Case
 Case2:20-cv-10341-JVS-JPR
      2:20-cv-10341-JVS-JPR Document
                             Document38
                                      29 Filed
                                          Filed04/15/21
                                                03/16/21 Page
                                                          Page37
                                                               1 of 121
                                                                    49 Page
                                                                        PageIDID#:212
                                                                                 #:365



  1   Alex R. Straus, SBN 321366
  2   alex@whitfieldbryson.com
      WHITFIELD BRYSON LLP
  3   16748 McCormack Street
  4   Los Angeles, CA 91436
      Telephone: (917) 471-1894
  5   Facsimile: (310) 496-3176
  6   Plaintiffs’ Attorneys
  7   Additional attorneys on signature page
  8
  9
 10                       UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 11
 12
      DESTINI KANAN and HALEY                  CASE NO. 2:20-cv-10341-JVS-JPR
 13
      BURGESS, individually and on behalf      DEMAND FOR JURY TRIAL
 14   of all others similarly situated,
 15                                            FIRST AMENDED CLASS ACTION
                        Plaintiffs,            COMPLAINT FOR:
 16
                                               1. BREACH OF IMPLIED WARRANTY
 17                                            2. BREACH OF EXPRESS WARRANTY
            v.                                 3. UNJUST ENRICHMENT
 18                                               (In the Alternative)
                                               4. VIOLATION OF CALIFORNIA
      THINX INC.,                                 FALSE ADVERTISING LAW, Cal.
 19
                                                  Bus. & Prof. Code § 17500, et seq.
 20                     Defendant.             5. VIOLATION OF CALIFORNIA
                                                  LEGAL REMEDIES ACT, Cal. Bus. &
 21                                               Prof. Code § 1750, et seq.
                                               6. VIOLATION OF CALIFORNIA
                                                  UNFAIR COMPETITION LAW, Cal.
 22                                               Bus. & Prof. Code § 17200, et seq
                                               7. NEGLIGENT FAILURE TO WARN
 23
 24
 25
 26
 27
 28

                                           1
                          FIRST AMENDED CLASS ACTION COMPLAINT         Exhibit 1, Page 26
Case
 Case2:20-cv-10341-JVS-JPR
      2:20-cv-10341-JVS-JPR Document
                             Document38
                                      29 Filed
                                          Filed04/15/21
                                                03/16/21 Page
                                                          Page38
                                                               2 of 121
                                                                    49 Page
                                                                        PageIDID#:213
                                                                                 #:366



  1
             Plaintiffs Destini Kanan and Haley Burgess (“Plaintiffs”) bring this First
  2
      Amended Class Action Complaint against Defendant Thinx Inc. (“Defendant”),
  3
      individually and on behalf of all others similarly situated, and complain and allege upon
  4
      personal knowledge as to themselves and their own acts and experiences and, as to all
  5
      other matters, upon information and belief, including investigation conducted by their
  6
      attorneys:
  7
  8                                    NATURE OF THE CASE
  9          1.     This is a civil class action brought by Plaintiffs on behalf of consumers
 10   who purchased Defendant’s Thinx Cotton Brief, Cotton Bikini, Cotton Thong, Sport,
 11   Hiphugger, Hi-Waist, Boyshort, French Cut, Cheeky, and Thong (“Thinx
 12   Underwear”1), which are used for personal hygiene purposes to collect and/or absorb
 13   menstrual fluid. Plaintiffs seek damages and equitable remedies for themselves, and for
 14   the putative Class.
 15          2.     Defendant designs, formulates, manufactures, markets, advertises,
 16   distributes, and sells the Thinx Underwear to consumers throughout the United States,
 17   including in the state of California. Its products are sold online on its website, as well
 18   as at various online and brick-and-mortar retailers.
 19          3.     Consumers, including Plaintiffs, willingly pay a premium for this personal
 20   hygiene product compared to cheaper disposable alternatives such as tampons. This is
 21   because consumers, including Plaintiffs, would like an easier, safer, and more
 22   sustainable approach to feminine hygiene care compared to traditional single-use
 23   feminine hygiene products.
 24
 25
 26
 27   1The design, manufacture, and materials of the Cotton Brief, Cotton Brief, Cotton Bikini, Cotton
      Thong, Sport, Hiphugger, Hiphugger, Hi-Waist, Hi-Waist, Boyshort, French Cut, Cheeky, and
 28   Thong Underwear are substantially similar, if not identical.

                                               2
                              FIRST AMENDED CLASS ACTION COMPLAINT                   Exhibit 1, Page 27
Case
 Case2:20-cv-10341-JVS-JPR
      2:20-cv-10341-JVS-JPR Document
                             Document38
                                      29 Filed
                                          Filed04/15/21
                                                03/16/21 Page
                                                          Page39
                                                               3 of 121
                                                                    49 Page
                                                                        PageIDID#:214
                                                                                 #:367



  1
            4.     Through its uniform, widespread, nationwide advertising campaign, Thinx
  2
      has led consumers to believe that Thinx Underwear is a safe, healthy choice for women,
  3
      and that it is free of harmful chemicals.
  4
            5.     In reality, Thinx Underwear contains harmful chemicals, including
  5
      multiple polyfluoroalkyl substances (“PFAS”) and silver nanoparticles, which are a
  6
      safety hazard to the female body.
  7
            6.     Plaintiffs’ independent testing has confirmed the existence of these
  8
      harmful chemicals in Thinx’s products using industry standard testing. The presence of
  9
      these chemicals contradicts all of Thinx’s unvarying representations that the product is
 10
      nontoxic, harmless, sustainable, organic, and otherwise safe for women and the
 11
      environment.
 12
            7.     Thinx has knowingly and willfully concealed and misrepresented the true
 13
      nature of Thinx Underwear to consumers by engaging in, inter alia, the following
 14
      actions, as set out more fully herein:
 15
                       a. Representing that Thinx underwear is a safe and healthy choice for
 16
                           menstrual protection;
 17
                       b. Representing that Thinx Underwear is free of harmful chemicals;
 18
                       c. Concealing the true nature of the chemicals in Thinx Underwear;
 19
                       d. Misrepresenting and/or concealing the results of third-party testing;
 20
                       e. Holding out Thinx Underwear as having qualities and/or
 21
                           certifications that it does not possess;
 22
                       f. Concealing the true nature of the “anti-odor” technology it uses in
 23
                           Thinx Underwear;
 24
                       g. Representing that Thinx Underwear is free of toxic metals and/or
 25
                           nanoparticles;
 26
                       h. Representing that its cotton Thinx Underwear is organic;
 27
 28

                                             3
                            FIRST AMENDED CLASS ACTION COMPLAINT            Exhibit 1, Page 28
Case
 Case2:20-cv-10341-JVS-JPR
      2:20-cv-10341-JVS-JPR Document
                             Document38
                                      29 Filed
                                          Filed04/15/21
                                                03/16/21 Page
                                                          Page40
                                                               4 of 121
                                                                    49 Page
                                                                        PageIDID#:215
                                                                                 #:368



  1
                       i. Representing that Thinx Underwear is “sustainable,” despite the
  2
                           presence of chemicals which are known to be harmful to the
  3
                           environment.
  4
            8.     Thinx’s misbranding is intentional, and it renders the Thinx Underwear
  5
      worthless or less valuable. If Thinx had disclosed to Plaintiffs and putative Class
  6
      Members that Thinx Underwear contained harmful chemicals, such as PFAS, Plaintiffs
  7
      and putative Class Members would not have purchased Thinx Underwear or they would
  8
      have paid less for the Thinx Underwear.
  9
            9.     As a result of Thinx’s misconduct and misrepresentations, Plaintiffs and
 10
      putative Class Members have suffered injury in fact, including economic damages.
 11
 12
                                 JURISDICTION AND VENUE
 13
            10.    This Court has subject matter jurisdiction over this action pursuant to 28
 14
      U.S.C. §§ 1332 and 1367 because this is a class action in which the matter or
 15
      controversy exceeds the sum of $5,000,000, exclusive of interest and costs, and in which
 16
      some Members of the proposed Class are citizens of a state different from Defendant.
 17
            11.    This Court has personal jurisdiction over Defendant because it transacts
 18
      business in the United States, including in this District, has substantial aggregate
 19
      contacts with the United States, including in this District, engaged in conduct that has
 20
      and had a direct, substantial, reasonably foreseeable, and intended effect of causing
 21
      injury to persons throughout the United States, and purposely availed itself of the laws
 22
      of the United States and the state of California, and further, because Plaintiffs purchased
 23
      the Thinx Underwear in this District.
 24
            12.    In accordance with 28 U.S.C. § 1391, venue is proper in this District
 25
      because this District is where a substantial part of the conduct giving rise to Plaintiffs’
 26
      claims occurred, where Defendant transacts business, and where Plaintiffs purchased
 27
      the Thinx Underwear.
 28

                                             4
                            FIRST AMENDED CLASS ACTION COMPLAINT              Exhibit 1, Page 29
Case
 Case2:20-cv-10341-JVS-JPR
      2:20-cv-10341-JVS-JPR Document
                             Document38
                                      29 Filed
                                          Filed04/15/21
                                                03/16/21 Page
                                                          Page41
                                                               5 of 121
                                                                    49 Page
                                                                        PageIDID#:216
                                                                                 #:369



  1
                                              PARTIES
  2
            13.      Plaintiff Destini Kanan is a citizen of California residing in San Fernando,
  3
      Los Angeles County.
  4
            14.      Plaintiff Hayley Burgess is a citizen of California residing in San
  5
      Francisco, San Francisco County.
  6
            15.      Defendant Thinx, Inc. is incorporated in Delaware with its principal place
  7
      of business in New York, New York.
  8
                                    FACTUAL ALLEGATIONS
  9
            16.      Every day, around the world, some 800 million women and girls
 10
      menstruate.2
 11
            17.      Throughout history, women have required products to hygienically
 12
      manage their menstruation. Until very recently, commercially available feminine
 13
      hygiene products in the United States were limited to disposable tampons and pads.
 14
            18.      Health concerns about feminine hygiene products date back to the 1980s,
 15
      when tampons were first linked to toxic shock syndrome, a potentially life-threatening
 16
      condition.3
 17
            19.      Currently, there is significant public health concern about the chemicals
 18
      used in feminine hygiene products.4 Potential negative health effects stemming from
 19
      the chemicals in tampons and pads, in addition to environmental concerns related to
 20
      single-use plastics, have caused many women to seek out alternative menstrual hygiene
 21
      products.
 22
            20.      Industry research shows that increased demand for alternative menstrual
 23
      hygiene products has largely been driven by young women in the 18-34-year-old
 24
 25
 26
      2https://www.worldbank.org/en/news/feature/2020/05/28/menstrual-hygiene-day-2020
 27   3https://my.clevelandclinic.org/health/diseases/15437-toxic-shock-syndrome
      4https://www.womensvoices.org/2018/06/05/new-tampon-testing-reveals-undisclosed-carcinogens-
 28   and-reproductive-toxins/

                                              5
                             FIRST AMENDED CLASS ACTION COMPLAINT              Exhibit 1, Page 30
Case
 Case2:20-cv-10341-JVS-JPR
      2:20-cv-10341-JVS-JPR Document
                             Document38
                                      29 Filed
                                          Filed04/15/21
                                                03/16/21 Page
                                                          Page42
                                                               6 of 121
                                                                    49 Page
                                                                        PageIDID#:217
                                                                                 #:370



  1
      category who cite environmental and health concerns about traditional disposable
  2
      period products.5
  3
            21.    According to a study conducted by the sustainability marketing firm
  4
      Shelton Group, nearly 40% of women aged 18-34 have switched or are considering
  5
      switching to reusable products to manage their periods. 6 Sustainability generally refers
  6
      to a concern for how the use of resources will impact the environmental, social, and
  7
      economic health of future generations.7
  8
  9
      Defendant’s Business
 10
            22.    Thinx, Inc., well aware of the demand for reusable menstrual hygiene
 11
      products, has quickly become a leader in the alternative menstrual product market. The
 12
      company was founded in 2011 with the purported mission of empowering women by
 13
      providing “safe, comfortable, and sustainable options for people with periods and
 14
      bladder leaks.”8
 15
            23.    Thinx Underwear are washable, reusable underwear designed to replace
 16
      pads and tampons, or to be worn with tampons and menstrual cups for extra protection.
 17
      In other words, they are “underwear that absorb your period.”9 Thinx Underwear uses
 18
      “signature, innovative technology” that in addition to absorbing menstrual flow also
 19
      wicks moisture, controls odors, and prevents leaks.10
 20
            24.    Without      exception,    every    advertisement,     marketing        campaign,
 21
      instructional video, and public statement produced and distributed in relation to Thinx’s
 22
      products encourages customers to use the Thinx Underwear the same way as traditional
 23
      menstrual products and/or underwear.
 24
 25   5 https://www.nonwovens-industry.com/issues/2019-11/view_features/feminine-hygiene-
      manufacturers-shift-focus/
 26   6 Id.
      7 https://www.sustain.ucla.edu/what-is-sustainability/
 27   8 https://www.shethinx.com/pages/thinx-it-works
      9 https://www.shethinx.com/pages/thinx-faq
 28   10 https://www.shethinx.com/pages/thinx-it-works


                                              6
                             FIRST AMENDED CLASS ACTION COMPLAINT               Exhibit 1, Page 31
Case
 Case2:20-cv-10341-JVS-JPR
      2:20-cv-10341-JVS-JPR Document
                             Document38
                                      29 Filed
                                          Filed04/15/21
                                                03/16/21 Page
                                                          Page43
                                                               7 of 121
                                                                    49 Page
                                                                        PageIDID#:218
                                                                                 #:371



  1
             25.    Thinx, Inc. has been widely praised for its innovative approach to women’s
  2
      healthcare. From its inception, Thinx has used a candid, personal approach to connect
  3
      with its customers by openly discussing menstruation and its surrounding taboos in its
  4
      advertising and marketing materials. In the words of former CEO Miki Agrawal, “It’s
  5
      not [advertising] copy, it’s just conversation.”11
  6
             26.    Thinx products have been marketed and advertised to women across a
  7
      variety of platforms, including online advertisements, Facebook and Instagram mobile
  8
      video ads, television commercials, and print advertisements.
  9
             27.    Because Thinx is aware of growing concerns surrounding traditional
 10
      single-use menstrual products, especially among younger women, it has always
 11
      positioned its Thinx Underwear as a safe, effective, and sustainable alternative from an
 12
      honest and trustworthy brand. A statement from their website is reproduced below:12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27   11 https://www.thedrum.com/news/2016/03/07/its-not-copy-its-just-conversation-ceo-thinx-miki-
      agrawal-brands-clever-subway
 28   12https://www.shethinx.com/pages/thinx-product-safety-standards


                                              7
                             FIRST AMENDED CLASS ACTION COMPLAINT                 Exhibit 1, Page 32
Case
 Case2:20-cv-10341-JVS-JPR
      2:20-cv-10341-JVS-JPR Document
                             Document38
                                      29 Filed
                                          Filed04/15/21
                                                03/16/21 Page
                                                          Page44
                                                               8 of 121
                                                                    49 Page
                                                                        PageIDID#:219
                                                                                 #:372



  1
               28.    On Defendant’s website, in a section titled “FAQ”, the following
  2
      representations appear13:
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28   13
           https://www.shethinx.com/pages/thinx-faq

                                                 8
                                FIRST AMENDED CLASS ACTION COMPLAINT   Exhibit 1, Page 33
Case
 Case2:20-cv-10341-JVS-JPR
      2:20-cv-10341-JVS-JPR Document
                             Document38
                                      29 Filed
                                          Filed04/15/21
                                                03/16/21 Page
                                                          Page45
                                                               9 of 121
                                                                    49 Page
                                                                        PageIDID#:220
                                                                                 #:373



  1
  2
               29.     On its website, on a page called “Product Safety,” Defendant makes the
  3
      following additional claims14:
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28   14   https://www.shethinx.com/pages/thinx-product-safety-standards

                                                 9
                                FIRST AMENDED CLASS ACTION COMPLAINT       Exhibit 1, Page 34
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page46
                                                           10of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:221
                                                                           #:374



  1
            30.    Thinx’s product label indicates that it is made of several different fabrics,
  2
      but does not list additional ingredients. An example of a Thinx Hiphugger underwear
  3
      label is reproduced below:
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
      Plaintiffs’ Testing
 22
             31. Plaintiffs sought independent third-party testing to determine whether Thinx
 23
      Underwear contained any harmful chemicals.
 24
             32.   The method used in Plaintiffs’ independent testing is the industry standard
 25
      for detecting and determining whether materials, such as Thinx underwear, comply with
 26
      quality and safety standards.
 27
 28

                                             10
                            FIRST AMENDED CLASS ACTION COMPLAINT             Exhibit 1, Page 35
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page47
                                                           11of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:222
                                                                           #:375



  1
             33.    Plaintiffs’ independent testing from a third-party lab found short-chain
  2
      PFAS chemicals within Thinx Underwear at material and above trace amounts. This
  3
      non-conforming ingredient found within Thinx Underwear is material to Plaintiffs,
  4
      customers, and potential class members.
  5
      PFAS Chemicals
  6
             34.    Thinx first came under scrutiny in early 2020 when reporter Jessian Choy
  7
      wrote that she had sent several pairs of Thinx Underwear to Dr. Graham Peaslee, a
  8
      nuclear scientist at the University of Notre Dame, for analysis. After testing, Dr. Peaslee
  9
      discovered high levels of fluorine in the underwear he tested, in addition to finding the
 10
      presence of copper and zinc. Based on his findings, Dr. Peaslee opined that due to the
 11
      high levels of fluorine in the underwear, they likely contained polyfluoroalkyl
 12
      substances (“PFAS”). Ms. Choy reported her findings in an article in Sierra magazine,
 13
      published on January 7, 2020.15
 14
             35.    PFAS are a category of man-made chemicals which, inter alia, may be
 15
      used to enhance the performance of textiles and apparel.
 16
             36.    PFAS chemical treatments are typically used on textiles in order to make
 17
      them water repellant and/or stain resistant, and are frequently seen in outdoor apparel.
 18
             37.    While there are thousands of PFAS chemicals in existence, they are all
 19
      categorized as either “long-chain” or “short-chain” based on the amount of carbon
 20
      atoms they contain. Long-chain PFAS chemicals contain more than 8 carbon atoms,
 21
      while any PFAS chemicals containing less than 8 carbon atoms are considered short-
 22
      chain. All PFAS contain carbon-fluorine bonds—one of the strongest in nature—
 23
      making them highly persistent in the environment and in human bodies.16
 24
 25
 26
 27   15 See https://www.sierraclub.org/sierra/ask-ms-green/my-menstrual-underwear-has-toxic-chemicals-
      it (last accessed November 10, 2020)
 28   16 https://ntp.niehs.nih.gov/whatwestudy/topics/pfas/index.html


                                              11
                             FIRST AMENDED CLASS ACTION COMPLAINT                 Exhibit 1, Page 36
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page48
                                                           12of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:223
                                                                           #:376



  1
                38.    Humans can be exposed to PFAS through a variety of ways, including
  2
      ingestion, inhalation, and skin absorption.17
  3
                39.    Long-chain PFAS chemicals have been phased out of use in the United
  4
      States and Europe due to their known toxicity to humans and the environment. Long-
  5
      chain PFAS chemicals are bioaccumulative, meaning they build up in the body over
  6
      time. These chemicals are sometimes called “forever chemicals” and have been
  7
      associated with a variety of negative health effects for humans, including cancer. Long-
  8
      chain PFAS chemicals would not be expected to appear in textiles.
  9
                40.    Short-chain PFAS chemicals are currently used in the apparel industry as
 10
      a replacement for the eliminated long-chain PFAS chemicals. There are no long term
 11
      studies to indicate whether short-chain PFAS chemicals are in fact safer for consumers;
 12
      in fact, there are studies to suggest that they pose similar health risks to long-chain
 13
      PFAS—including bioaccumulation.18
 14
                41.    Recently, the U.S. Department of Health and Human Services’ National
 15
      Toxicology Program found that short-chain PFAS have the same adverse effects as their
 16
      long-chain counterparts.19 Their 2019 study found that both long and short-chain PFAS
 17
      affected the same organ systems, with the greatest impact seen in the liver and thyroid
 18
      hormone.20
 19
                42.    The Center for Disease Control’s Agency for Toxic Substances and
 20
      Disease Registry has recognized that exposure to high levels of PFAS may impact the
 21
      immune system and reduce antibody responses to vaccines.21 This is a significant
 22
      concern given the current public health issues surrounding COVID-19.
 23
 24
 25
 26   17   Id.
      18   See https://cen.acs.org/environment/persistent-pollutants/Short-chain-long-chain-PFAS/97/i33
 27   19   https://ntp.niehs.nih.gov/whatwestudy/topics/pfas/index.html
      20   https://ntp.niehs.nih.gov/whatwestudy/topics/pfas/index.html
 28   21   https://www.atsdr.cdc.gov/pfas/health-effects/index.html

                                                  12
                                 FIRST AMENDED CLASS ACTION COMPLAINT                 Exhibit 1, Page 37
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page49
                                                           13of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:224
                                                                           #:377



  1
                43.    Furthermore, PFAS is known to migrate during laundering, meaning that
  2
      clothing items which are treated with PFAS release the chemicals into waterways when
  3
      they are washed.22
  4
                44.    As a result of emerging health and environmental concerns regarding
  5
      short-chain PFAS, many apparel companies, including North Face and Patagonia, have
  6
      committed to phasing them out of their products completely.23
  7
  8
           Silver and Silver Copper Nanoparticles
  9
                45.    Antimicrobial textile finishes first gained popularity in the early 2010s as
 10
      a way to make clothing—particularly athletic clothing—odor-free. Silver and copper
 11
      are the most common ingredients in antimicrobial clothing; they work by killing
 12
      bacteria that causes odor.
 13
                46.    Antimicrobial clothing has decreased in popularity in recent years due to
 14
      concerns associated with silver shedding from fabric and causing harm to humans and
 15
      the environment.
 16
                47.    On its website, the following representation appears24:
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26   22
           https://www2.mst.dk/Udgiv/publications/2015/04/978-87-93352-12-4.pdf
      23
 27        https://www.gq.com/story/outdoor-gear-pfas-study

 28   24
            https://www.shethinx.com/pages/thinx-product-safety-standards

                                                 13
                                FIRST AMENDED CLASS ACTION COMPLAINT              Exhibit 1, Page 38
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page50
                                                           14of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:225
                                                                           #:378



  1
  2
  3
  4
             48.    Agion is an antimicrobial treatment which uses silver and copper
  5
      nanoparticles to reduce odor in textiles.25
  6
             49.    Nanoparticles are small-scale substances which are undetectable to the
  7
      human eye.26 Whether they are engineered or naturally occurring, it is a nanoparticle’s
  8
      size that creates a hazard since these small particles can readily enter the human body
  9
      through inhalation, ingestion, and skin absorption.27
 10
             50.    The mere fact that a nanoparticle is naturally occurring does not
 11
      automatically render it “safer” than an engineered nanoparticle. Thus Thinx’s
 12
      representation that it does not include “engineered nanoparticles” is misleading to a
 13
      reasonable consumer.
 14
             51.    Silver nanoparticles present a particular risk to the female body. One study
 15
      found that the vaginal administration of silver nanoparticles caused ultrastructural
 16
      changes to the vaginal mucosa, urethra and rectum, in addition to leading to migration
 17
      of silver into the bloodstream.28
 18
             52.    Silver can also have adverse effects on beneficial vaginal bacteria. A recent
 19
      study by the Food and Drug Administration determined that silver is effective in killing
 20
      lactobacillus.29 Lactobacillus is one of the most important beneficial bacteria types in
 21
      a healthy vagina. Disruption of a woman’s microbial balance can lead to overgrowth of
 22
      harmful bacteria resulting in bacterial vaginosis, increased risk of sexually transmitted
 23
      diseases, increased risk of pregnancy complications and other similar conditions.30
 24
 25   25 https://www.sciessent.com/water-repellent-anti-odor-antimicrobial-products/agion-silver-
      antimicrobial/
 26   26 https://www.twi-global.com/technical-knowledge/faqs/what-are-nanoparticles
      27 Id.
 27   28 https://pubmed.ncbi.nlm.nih.gov/26816649/
      29 https://www.ncbi.nlm.nih.gov/pubmed/29481051
 28   30 https://www.ncbi.nlm.nih.gov/pubmed/28257809


                                               14
                              FIRST AMENDED CLASS ACTION COMPLAINT                   Exhibit 1, Page 39
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page51
                                                           15of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:226
                                                                           #:379



  1
             53.    The European Chemicals Agency (“ECHA”), the European Union’s
  2
      chemical regulatory agency, has also expressed concern specifically about silver
  3
      zeolites and silver copper zeolites due to their potential impact on human health and the
  4
      environment.31 Silver copper zeolite and silver zeolite—including those specifically
  5
      manufactured by the maker of Agion-- are currently under review and awaiting a
  6
      determination of whether they will be phased out of use in the EU due to these health
  7
      concerns.
  8
             54.    The vagina and vulva absorb chemicals at a higher rate than other areas of
  9
      the body.32 The fabric treated with Agion is the innermost layer of the Thinx Underwear,
 10
      which comes into contact with the vulvar tissue and vulvar/vaginal mucous membranes.
 11
             55.    Silver nanoparticles are also known to migrate from treated clothing when
 12
      it is laundered.33 As a result of this migration, silver nanoparticles which are toxic to
 13
      aquatic organisms are introduced into waterways.34
 14
             56.    In fact, there is no published study demonstrating the success of “non-
 15
      migratory” silver additives.35 Thinx’s representation that its Agion treatment is non-
 16
      migratory is untrue and misleading.
 17
             57.    Thinx does not reveal to consumers that Agion is an antimicrobial, or that
 18
      it contains silver and silver copper nanoparticles which are known to migrate and pose
 19
      a safety hazard to the female body and the environment. Thus, Thinx’s representations
 20
      that its Underwear does not contain harmful chemicals, toxic metals or engineered
 21
      nanoparticles is inaccurate and misleading.
 22
 23
      Thinx Underwear Is Not Organic
 24
 25   31 https://echa.europa.eu/documents/10162/bd098d67-3754-461c-bcde-107da470d726
      32 See https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3948026/
 26   33 https://pubs.acs.org/doi/10.1021/nn502228w
      34
 27   https://ec.europa.eu/environment/integration/research/newsalert/pdf/risk_to_aquatic_ecosystems_fro
      m_silver_nanoparticles_394na1_en.pdf
 28   35 https://www.womensvoices.org/nanosilver-in-period-care-products/#fn13


                                               15
                              FIRST AMENDED CLASS ACTION COMPLAINT                  Exhibit 1, Page 40
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page52
                                                           16of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:227
                                                                           #:380



  1
            58.     Thinx represents on its website and in all of its marketing and advertising
  2
      materials that its cotton underwear is organic. Plaintiffs and Class Members believed
  3
      they were purchasing organic products.
  4
            59.     “Organic” is generally understood as meaning an agricultural product that
  5
      was produced without the use of chemical fertilizers, pesticides, or other artificial
  6
      agents.36
  7
             60.    For any agricultural product to be sold as “organic” in the United States,
  8
      no matter where in the world the crop is grown, the raw fiber must have been certified
  9
      to the USDA’s National Organic Program’s (NOP) Crop Standard. This includes fibers
 10
      such as cotton, flax and hemp.37
 11
             61.    Global Organic Textile Standards (“GOTS”) is the worldwide leading
 12
      processing standard for organic fibers. GOTS provides standards for when textiles may
 13
      be classified as organic, including independent certification of the entire textile supply
 14
      chain.38
 15
             62.    In March 2020, GOTS released its latest standards which specifically
 16
      prohibit the use of PFAS chemicals in any stage of processing. This prohibition extends
 17
      to both long-chain and short-chain PFAS chemicals.39
 18
             63.    Plaintiffs’ testing found PFAS within the Thinx Underwear at above trace
 19
      amounts using industry standard testing.
 20
             64.    Thinx is not eligible for GOTS certification for its finished cotton
 21
      underwear because they contain PFAS. Despite this, Thinx released a GOTS
 22
      “Certificate of Compliance” which was issued to a company called Ocean Lanka. (See
 23
      Exhibit A- GOTS Certificate) Thinx held out this certificate as its own, even though
 24
 25
 26   36 See https://www.usda.gov/media/blog/2012/03/22/organic-101-what-usda-organic-label-means
      37 https://specialtyfabricsreview.com/2020/03/12/global-organic-textile-standard-gots-clarifies-
 27   organic-product-standards/
      38 https://www.global-standard.org/the-standard
 28   39 See Exhibit B at page 7.


                                               16
                              FIRST AMENDED CLASS ACTION COMPLAINT                   Exhibit 1, Page 41
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page53
                                                           17of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:228
                                                                           #:381



  1
      it knew, or at least should have known, that the certification did not refer to the finished
  2
      Thinx Underwear.40
  3
               65.    The inclusion of PFAS, at material and above trace amounts, of PFAS
  4
      renders the Thinx Underwear not organic. The Defendant never disclosed this fact to
  5
      Plaintiffs and Class Members.
  6
               66.    In fact, on its website, under the Frequently Asked Questions Section,
  7
      Thinx made the following representation: “Are they really organic? Yes, our Organic
  8
      cotton line is made with organic cotton!”41
  9
               67.    Consumers are willing to pay a premium for items labeled organic in order
 10
      to avoid exposure to chemicals.
 11
              68.     A reasonable consumer would not expect to find any harmful chemicals—
 12
      let alone man-made “forever chemicals” like PFAS-- in an item labeled “organic.”
 13
              69.     Plaintiffs and Class Members purchased the Thinx Underwear based upon
 14
      their belief that the Thinx Underwear was organic. This belief was the direct result of
 15
      Thinx’s specific representations on its website and other written marketing materials,
 16
      including tags affixed to the products. In reality, the Thinx Underwear do not hold any
 17
      independent organic certifications nor do they conform to industry standards for organic
 18
      clothing.
 19
 20
           Defendant’s Material Misrepresentations
 21
               70.    In response to allegations that Thinx Underwear contains harmful
 22
      chemicals, Defendant’s current CEO, Maria Molland, released the following statement
 23
      on February 6, 2020:
 24
 25                   At Thinx Inc., we take customer health and product safety very
                      seriously. As a CEO, and mother to my three-year-old daughter,
 26                   I’m personally committed to ensuring our products are designed
 27
      40   https://medium.com/@thinx/how-i-know-thinx-inc-products-are-safe-1e509dde60d5
 28   41   See supra at page 8.

                                                17
                               FIRST AMENDED CLASS ACTION COMPLAINT              Exhibit 1, Page 42
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page54
                                                           18of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:229
                                                                           #:382



  1              and made to be safe for people and the planet. Our products
  2              undergo the strictest safety testing available, and it was the
                 company’s deep and abiding commitment to safe and sustainable
  3              products that made me want to join the team (emphasis added).
  4
                 We take the recent allegations about PFAS in Thinx Inc. products
  5              very seriously. For that reason, we immediately engaged Dr.
  6              Chris Mackay, who is a toxicologist with Intertox, Inc., a leading
                 toxicology company that has been testing and assessing the risks
  7              posed by chemical and biological agents for the last 25 years, to
  8              review Dr. Peaslee’s findings.

  9              Based on this review, Dr. Mackay stated: “The testing methods
                 Dr. Peaslee used are inappropriate and only indicate the presence
 10
                 of elemental fluoride — not PFAS. Fluoride is a common salt
 11              that’s in everyday products like toothpaste. All of us carry
                 fluoride around in our bodies and secrete it through things like
 12
                 blood and sweat. The presence of fluoride doesn’t mean
 13              something contains PFAS; what it does mean is that some time
 14              in the history of the sample, it came into contact with one or more
                 of any number of products containing fluoride. On its own, it has
 15              no toxicological significance.”
 16
                 Thinx Inc. uses the most rigorous scientific methods available
 17              in the world to ensure safe and sustainable products (emphasis
                 added). Our products are tested by Bureau Veritas, S.A. an
 18
                 international certification agency with an accredited third-party
 19              lab that is recognized and respected around the world. This
                 testing demonstrates that Thinx Inc. products meet the globally
 20
                 recognized standards of OEKO-TEX and comply with REACH
 21              regulations. Our testing with Bureau Veritas confirms that no
                 detectable long-chain PFAS chemicals are present in Thinx Inc.
 22
                 products (emphasis added).
 23
                 We appreciate and hear the concern our customers have
 24              expressed. In the weeks since Sierra Club’s reporting, we’ve
 25              completed further testing that goes above and beyond REACH
                 regulations and OEKO-TEX standards. This additional third-
 26              party testing, available for download on our blog, reaffirmed that
 27              Thinx Inc. products meet and exceed global safety standards.
                 Make no mistake, since our founding, we have made safety a
 28

                                          18
                         FIRST AMENDED CLASS ACTION COMPLAINT              Exhibit 1, Page 43
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page55
                                                           19of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:230
                                                                           #:383



  1                pillar of our products and brand identity. We remain committed
  2                to these principles even in the face of unreliable science and
                   misinformation.
  3
  4                We will always push for more disclosure from our manufacturers, and
                   more rigorous industry standards for regulation and compliance — and
  5                we urge others in our category to do the same.42
  6
            71.    Ms. Molland’s statement was designed to further mislead and confuse
  7
      customers regarding the presence of harmful chemicals in Defendant’s products in the
  8
      following ways:
  9
                        a. By misrepresenting the scope and nature of Thinx’s safety testing;
 10
                        b. By misrepresenting the presence of PFAS in its products; and
 11
                        c. By providing consumers with third-party testing results which are
 12
                           incomplete or otherwise inaccurate;
 13
            72.     Despite the fact that Defendant claims to take the allegations of PFAS in
 14
      Thinx Inc. products “very seriously,” the third-party testing it released in response to
 15
      these allegations tested only for long-chain PFAS chemicals, which are no longer
 16
      present in the apparel industry at large. Defendant’s third-party testing failed to test for
 17
      any short-chain PFAS chemicals.
 18
            73.    As the designer and manufacturer of Thinx Underwear, Thinx knew, or at
 19
      minimum should have known, that its underwear is treated with short-chain PFAS
 20
      chemicals in order to enhance its performance by making it water and/or stain resistant.
 21
            74.     Thinx did not conduct any testing for short-chain PFAS chemicals (or did
 22
      not disclose the results of any testing for short-chain PFAS chemicals) because it knew
 23
      that any such testing would reveal the existence of these chemicals in the Thinx
 24
      Underwear.
 25
 26
 27
      42
       https://medium.com/@thinx/how-i-know-thinx-inc-products-are-safe-1e509dde60d5(last accessed
 28   November 10, 2020)

                                             19
                            FIRST AMENDED CLASS ACTION COMPLAINT               Exhibit 1, Page 44
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page56
                                                           20of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:231
                                                                           #:384



  1
             75.    Ms. Molland’s statement denying the existence of “long-chain PFAS
  2
      chemicals” in its products was specifically designed to deceive consumers, as the
  3
      average consumer would not be aware of the existence of short-chain vs. long-chain
  4
      PFAS chemicals. Thinx would have no reason to explicitly disclaim its use of “long-
  5
      chain PFAS chemicals” except for the purpose of misleading a reasonable consumer
  6
      into believing no PFAS chemicals were present in its products.
  7
             76.    Despite Ms. Molland’s representation that Thinx uses the “strictest safety
  8
      testing” available, the testing it released to the public only tested for an extremely
  9
      limited range of chemicals.
 10
             77.    The reports released by Thinx also contain discrepancies which suggest
 11
      they are inauthentic, incomplete, and/or fraudulent, and intended to mislead consumers.
 12
      On its Technical Report No. (7420)009-0036(S)(R2), a different report number appears
 13
      on pages 3-7, which contain the substantive results of the testing. (See Exhibit C, Thinx
 14
      Testing) A remark also appears on page 3 which states “The test report (7420)009-
 15
      0036(S)(R) has been replaced with (7420)009-0036(S)(R2) to change fabric
 16
      composition as per vendor request.”
 17
             78.    Furthermore, Defendant has only released test results for a fraction of its
 18
      products and failed to release the results of other tests which are referenced in its
 19
      publicly available reports, including Volatile Organic Compounds (VOC) testing,
 20
      which would be of great interest and concern to consumers.
 21
             79.     Despite Ms. Molland’s representation that Thinx uses the “most rigorous
 22
      scientific methods available” to ensure the safety of its products, Bureau Veritas, the
 23
      third-party lab Defendant employed to test its products does not specifically offer PFAS
 24
      testing.43
 25
 26
 27
      43https://www.cps.bureauveritas.com/sites/g/files/zypfnx236/files/media/document/CPS_QA_Softlin
 28   e_v6_15OCT15.pdf(last accessed November 10, 2020)

                                              20
                             FIRST AMENDED CLASS ACTION COMPLAINT                Exhibit 1, Page 45
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page57
                                                           21of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:232
                                                                           #:385



  1
                 80.   The apparel industry has various certifications available with regard to
  2
      consumer safety. Thinx claims to be independently certified by OEKO-TEX, but based
  3
      on information and belief, Thinx does not currently hold an OEKO-TEX certification.
  4
                 81.   The apparel industry also has various certifications available with regard
  5
      to organic fabrics. Thinx claims its underwear is made from organic cotton, but based
  6
      on information and belief, Thinx does not hold any certification that its products are
  7
      organic. Furthermore, finished products containing PFAS and antimicrobials cannot be
  8
      considered organic. Any reference to its products as “organic” was inaccurate and
  9
      misleading to consumers.
 10
                 82.   Despite requests from journalists and consumers, Defendant has refused to
 11
      provide any independent testing data from prior years.44
 12
                 83.   As described supra, Plaintiffs’ independent testing from a third-party lab
 13
      found short-chain PFAS chemicals within Thinx Underwear at material and above trace
 14
      amounts. This non-conforming ingredient found within Thinx Underwear is material to
 15
      Plaintiffs, customers, and potential class members.
 16
                 84.   Had Plaintiffs and consumers known that the Thinx Underwear they
 17
      purchased contained is treated with short-chain PFAS chemicals and harmful
 18
      antimicrobials, and was not 100% organic, they would not have purchased the Thinx
 19
      products or would have paid less for them.
 20
 21
      Plaintiff Destini Kanan’s Facts
 22
                 85.   In 2019, Plaintiff Kanan purchased the Thinx Underwear from a
 23
      Nordstrom department store located at 21725 Victory Blvd, Canoga Park, California,
 24
      91303.
 25
 26
 27
 28   44   Id.

                                                21
                               FIRST AMENDED CLASS ACTION COMPLAINT           Exhibit 1, Page 46
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page58
                                                           22of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:233
                                                                           #:386



  1
            86.     Ms. Kanan first learned about Thinx products through their online
  2
      advertising, which appeared on various websites and social media platforms she visited,
  3
      and included both videos and print advertisements.
  4
            87.     After becoming familiar with the product through its advertising, Ms.
  5
      Kanan also visited the Thinx website, www.shethinx.com, which provides detailed
  6
      information about the products.
  7
            88.     At the time of her purchase, Ms. Kanan relied on Defendant’s factual
  8
      representations about the Thinx Underwear, including those representations made on
  9
      Thinx’s own website, in its online advertising and marketing materials, and the
 10
      product’s label and packaging. These representations all indicate that that the Thinx
 11
      Underwear was safe for normal use and fit for the purpose of collecting and/or
 12
      absorbing menstrual fluid and other vaginal discharge. The Thinx representations also
 13
      stated the cotton underwear was organic, and Ms. Kanan relied upon that representation.
 14
            89.     As a direct and intended result of Thinx’s advertising, marketing,
 15
      instructional videos, and other public statements, Ms. Kanan purchased several varieties
 16
      of Thinx underwear, including the Thinx organic cotton brief, which she used according
 17
      the product specifications.
 18
            90.     Despite Thinx’s representations that its product was safe and fit for the
 19
      purpose of menstrual protection, during the time period in which Ms. Kanan used the
 20
      Thinx underwear she also experienced recurrent yeast infections and urinary tract
 21
      infections.
 22
            91.     In or around August of 2020, Ms. Kanan also became aware of reports,
 23
      including information published by Sierra Club, that Thinx underwear contained
 24
      harmful chemicals.
 25
            92.     When Plaintiff Kanan learned that the Defendant mislabeled its products,
 26
      including failing to disclose harmful chemicals the products contained, she stopped
 27
      purchasing the Thinx Underwear.
 28

                                             22
                            FIRST AMENDED CLASS ACTION COMPLAINT           Exhibit 1, Page 47
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page59
                                                           23of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:234
                                                                           #:387



  1
             93.    Ms. Kanan did not receive the benefit of her bargain when she purchased
  2
      the Thinx Underwear products that failed to conform to Thinx’s material
  3
      representations, including by containing ingredients that did not conform to the
  4
      representations and to the warranties made by Defendant. Had she been aware of the
  5
      misrepresentations, she would have either not purchased the Thinx Underwear or paid
  6
      substantially less for it.
  7
  8
       Plaintiff Haley Burgess’ Facts
  9
             94.    In May of 2020, Plaintiff Haley Burgess purchased Thinx Sport Underwear
 10
      from Amazon.
 11
             95.    At the time of Ms. Burgess’ purchase, Thinx was on public notice of the
 12
      harmful chemicals in its product, and had further misrepresented the safety of its
 13
      Underwear.
 14
             96.    Ms. Burgess purchased Thinx underwear because she was actively seeking
 15
      an eco-friendly and chemical-free alternative to traditional feminine hygiene products.
 16
             97.    Ms. Burgess viewed Thinx’s website, where she sought out information
 17
      regarding the product’s ingredients and certifications.
 18
             98.    In making her purchase, Ms. Burgess specifically relied on Thinx’s
 19
      representations on its website that the product was safe, free of harmful chemicals, and
 20
      certified for ecological safety. Ms. Burgess also relied on Thinx’s representations that
 21
      the products were OEKO-TEX certified, as she was already familiar with this
 22
      certification. The Thinx representations also stated the product was organic and Ms.
 23
      Burgess relied upon that representation.
 24
             99.    When Ms. Burgess learned in 2021 that Thinx’s products contained
 25
      harmful chemicals, she stopped purchasing the underwear.
 26
             100. Ms. Burgess did not receive the benefit of her bargain when she purchased
 27
      the Thinx underwear products that failed to conform to Thinx’s material
 28

                                              23
                             FIRST AMENDED CLASS ACTION COMPLAINT          Exhibit 1, Page 48
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page60
                                                           24of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:235
                                                                           #:388



  1
      representations, including by containing ingredients that did not conform to the
  2
      representations and warranties made by Defendant.
  3
            101. Had she been aware of the misrepresentations regarding chemicals present
  4
      in the underwear, Ms. Burgess would not have purchased the Thinx underwear or would
  5
      have paid less for them.
  6
  7
      Thinx’s Misrepresentations and Omissions are Material To Reasonable
  8
      Consumers
  9
            102. Defendant’s Thinx Underwear is a niche product that is directed at a
 10
      specific group of consumers: women who are hoping to purchase a safe,
 11
      environmentally sustainable, and economical alternative to female hygiene products.
 12
            103. The representations made by Thinx were made to cater to this niche
 13
      consumer group and drive consumer sales.
 14
            104. Plaintiffs and Class Members, purchased the Thinx product because of its
 15
      specific representations: that it did not contain “harmful chemicals”, was organic, and
 16
      did not contain heavy metals or nanoparticles. Each of these representations were
 17
      important to a reasonable consumer, such as Plaintiffs and Class Members, when
 18
      purchasing the Thinx Underwear.
 19
            105. As a direct and proximate result of Defendant’s advertising, marketing,
 20
      and public statements, consumers, including Plaintiffs, purchased Thinx Underwear for
 21
      their personal use.
 22
            106. Contrary to representations made by Defendant in marketing materials,
 23
      advertisements, social media and instructional videos on its website, Thinx Underwear
 24
      contains chemicals which are harmful to the female body and the environment.
 25
            107. Contrary to representations made by Defendant in marketing matierials,
 26
      advertisements, social media, and its website, the Thinx Underwear are not organic.
 27
 28

                                             24
                            FIRST AMENDED CLASS ACTION COMPLAINT          Exhibit 1, Page 49
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page61
                                                           25of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:236
                                                                           #:389



  1
            108. Contrary to representations made by Defendant in marketing materials,
  2
      advertisements, social media and instructional videos on its website, Thinx Underwear
  3
      contains toxic metals and nanoparticles which are harmful to the female body and the
  4
      environment.
  5
            109. Some users of Thinx Underwear have experienced physical symptoms
  6
      including, but not limited to, urinary tract infections and yeast infections.
  7
            110. Defendant knew or should have known of these dangers, and has
  8
      undertaken a deliberate and willful pattern of conduct (including taking active
  9
      measures) aimed at deceiving consumers, including Plaintiffs, to believe that Thinx
 10
      Underwear are free of chemicals shown to cause adverse health outcomes.
 11
            111. At all relevant times, Defendant knew the true nature of the chemicals
 12
      contained in Thinx Underwear, but nevertheless marketed, advertised, and sold Thinx
 13
      Underwear for use without adequately warning consumers that they contain chemicals
 14
      that are dangerous and could be damaging to the user’s health.
 15
            112. Even after being alerted to the presence of harmful chemicals in its products
 16
      in early 2020, Defendant continued to willfully conceal this information from consumers
 17
      and otherwise affirmatively deceive consumers by representing that its products had
 18
      been independently certified as being free from harmful chemicals.
 19
            113. As a direct and proximate result of Defendant’s concealment of the
 20
      presence of chemicals, its deceptive representations, and its failure to sufficiently warn
 21
      consumers about it or its harmful consequences prior to their purchase, Plaintiffs and
 22
      other similarly situated consumers purchased and used Defendant’s Thinx Underwear to
 23
      their detriment.
 24
            114. Plaintiffs and Class Members were unaware of the harmful chemicals at the
 25
      time they purchased Thinx Underwear. Had Plaintiffs and Class Members known the
 26
      Thinx Underwear contained harmful chemicals or was not organic, they would not have
 27
      purchased the Thinx Underwear or would have paid substantially less for it.
 28

                                             25
                            FIRST AMENDED CLASS ACTION COMPLAINT              Exhibit 1, Page 50
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page62
                                                           26of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:237
                                                                           #:390



  1
            115. Plaintiffs and all putative Class Members purchased Thinx Underwear
  2
      which contained the same chemicals at the point of sale to the public.
  3
            116. Plaintiffs and each of the Class Members have been damaged and suffered
  4
      an injury in fact caused by Defendant’s false, fraudulent, unfair, deceptive, and
  5
      misleading practices, as set forth herein, and seek compensatory damages, injunctive
  6
      relief, and such other and further relief as this Court deems just and proper.
  7
            117. Given the massive quantities of Thinx Underwear believed to have been
  8
      sold all over the country, this class action is the proper vehicle for addressing
  9
      Defendant’s misconduct and for attaining needed relief for those affected.
 10
 11
                               CLASS ACTION ALLEGATIONS
 12
            Plaintiffs bring this action individually and as representative of all those similarly
 13
      situated, pursuant to Fed. R. Civ. P. 23, on behalf of themselves and the members of the
 14
      following class (“Nationwide Class”):
 15
 16            During the maximum period permitted by law, all persons residing in
               the United States who purchased Thinx Underwear.
 17
 18         In addition, or alternatively, Plaintiffs bring this action on behalf of themselves
 19   and the members of the following subclass (“California Subclass”):
 20
 21            During the maximum period permitted by law, all persons residing in
               the State of California who purchased Thinx Underwear.
 22
 23         118. Specifically excluded from these definitions are: (1) Defendant, any entity
 24   in which Defendant has a controlling interest, and its legal representatives, officers,
 25   directors, employees, assigns and successors; (2) the Judge to whom this case is
 26   assigned and any member of the Judge’s staff or immediate family; and (3) Class
 27
 28

                                             26
                            FIRST AMENDED CLASS ACTION COMPLAINT              Exhibit 1, Page 51
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page63
                                                           27of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:238
                                                                           #:391



  1
      Counsel. Plaintiffs reserve the right to amend the Class definition and Subclass
  2
      definitions as necessary.
  3
            119. Numerosity: The Members of the Class are so numerous that joinder of all
  4
      members is impracticable. While the exact number of Class Members is presently
  5
      unknown, it likely consists of tens of thousands of people geographically disbursed
  6
      throughout the United States, and the state of California. The number of Class Members
  7
      can be determined by sales information and other records. Moreover, joinder of all
  8
      potential Class Members is not practicable given their numbers and geographic
  9
      diversity. The Class is readily     identifiable from information and records in the
 10
      possession of Defendant and its authorized retailers.
 11
            120. Typicality: The claims of the representative Plaintiffs are typical in that
 12
      Plaintiffs, like all Class Members, purchased The Thinx Underwear that were designed,
 13
      manufactured, marketed, advertised, distributed, and sold by Defendant. Plaintiffs, like
 14
      all Class Members, have been damaged by Defendant’s misconduct in that, inter alia,
 15
      they have incurred or will continue to incur damage as a result of overpaying for a
 16
      Product containing chemicals which make Thinx Underwear harmful to the female body
 17
      and not fit for its intended use. Furthermore, the factual basis of Defendant’s misconduct
 18
      is common to all Class Members because Defendant has engaged in systematic
 19
      fraudulent behavior that was deliberate, includes negligent misconduct, and results in
 20
      the same injury to all Class Members.
 21
            121. Commonality: Common questions of law and fact exist as to all Members
 22
      of the Class. These questions predominate over questions that may affect only individual
 23
      Class Members because Defendant has acted on grounds generally applicable to the
 24
      Class. Such common legal or factual questions include, inter alia:
 25
 26
              (a) Whether Defendants omitted or failed to disclose material information to
 27               Plaintiffs and Class Members;
 28

                                             27
                            FIRST AMENDED CLASS ACTION COMPLAINT             Exhibit 1, Page 52
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page64
                                                           28of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:239
                                                                           #:392



  1         (b) Whether Defendant’s alleged conduct violated public policy;
  2
            (c) Whether the claims discussed above about Thinx Underwear are true, or
  3             are misleading or reasonably likely to deceive;
  4         (d) Whether Defendant omitted material facts and/or failed to warn
                reasonable consumers regarding the known risks of using the Thinx
  5             Underwear;
  6         (e) Whether the representations discussed herein were material to a
                reasonable consumer;
  7
            (f) Whether Defendant engaged in false or misleading advertising;
  8
            (g) Whether Defendant engaged in unfair, unconscionable, or deceptive trade
  9             practices by selling and/or marketing the Thinx Underwear as not
                containing harmful chemicals and as being organic;
 10
            (h) Whether Defendant breached the implied warranty of merchantability and
 11             the Song-Beverly Consumer Warranty Act, relating to Thinx Underwear;
 12
            (i) Whether Defendant violated Cal. Bus. & Prof. Code § 17500, et seq.
 13             (FAL);
 14
            (j) Whether Defendant violated Civil Code §§ 1750, et seq. (CLRA);
 15
 16         (k) Whether Defendant violated Cal. Bus. & Prof. Code §§ 17200, et seq.
                (UCL);
 17
 18         (l) Whether Defendant was negligent in its failure to adequately test;
 19
            (m) Whether Defendant was negligent in its failure to warn;
 20
 21         (n) Whether Plaintiffs and the Class are entitled to damages, including
                compensatory, exemplary, and statutory damages, and the amount of
 22             such damages;
 23         (o) Whether Plaintiff and the other Class members have been injured and the
                proper measure of their losses as a result of those injuries; and
 24
            (p) Whether Plaintiff and the other Class members are entitled to injunctive,
 25             declaratory, or other equitable relief.
 26
 27
 28

                                          28
                         FIRST AMENDED CLASS ACTION COMPLAINT             Exhibit 1, Page 53
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page65
                                                           29of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:240
                                                                           #:393



  1
            122. Adequate Representation: Plaintiffs will fairly and adequately protect the
  2
      interests of Class Members. They have no interests antagonistic to those of Class
  3
      Members. Plaintiffs retained attorneys experienced in the prosecution of class actions,
  4
      including consumer product, misrepresentation, and mislabeling class actions, and
  5
      Plaintiffs intend to prosecute this action vigorously.
  6
            123. Injunctive/Declaratory Relief: The elements of Rule 23(b)(2) are met.
  7
      Defendant will continue to commit the unlawful practices alleged herein, and Plaintiffs
  8
      and Class Members will remain at an unreasonable and serious safety risk as a result of
  9
      the Thinx Underwear containing chemicals and being non-organic. Defendant has acted
 10
      and refused to act on grounds that apply generally to the Class, such that final injunctive
 11
      relief and corresponding declaratory relief is appropriate respecting the Class as a
 12
      whole.
 13
            124. Predominance and Superiority: Plaintiffs and Class Members have all
 14
      suffered and will continue to suffer harm and damages as a result of Defendant’s
 15
      unlawful and wrongful conduct. A class action is superior to other available methods
 16
      for the fair and efficient adjudication of the controversy. Absent a class action, Class
 17
      Members would likely find the cost of litigating their claims prohibitively high and
 18
      would therefore have no effective remedy at law. Because of the relatively small size
 19
      of Class Members' individual claims, it is likely that few Class Members could afford
 20
      to seek legal redress for Defendant's misconduct. Absent a class action, Class Members
 21
      will continue to incur damages, and Defendant's misconduct will continue without
 22
      remedy. Class treatment of common questions of law and fact would also be a superior
 23
      method to multiple individual actions or piecemeal litigation in that class treatment will
 24
      conserve the resources of the courts and the litigants and will promote consistency and
 25
      efficiency of adjudication.
 26
            125. Plaintiffs know of no difficulty to be encountered in the maintenance of
 27
      this action that would preclude its maintenance as a class action.
 28

                                             29
                            FIRST AMENDED CLASS ACTION COMPLAINT              Exhibit 1, Page 54
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page66
                                                           30of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:241
                                                                           #:394



  1
            126. Defendant has acted or refused to act on grounds generally applicable to
  2
      the Class, thereby making appropriate final injunctive relief or corresponding
  3
      declaratory relief with respect to the Class appropriate.
  4
  5                                  FIRST CLAIM FOR RELIEF
  6                                   Breach of Express Warranty

  7
  8         127. Plaintiffs repeat and reallege all previous paragraphs, as if fully included

  9   herein.

 10         128. Plaintiffs bring this cause of action on behalf of themselves and the Class,

 11   and alternatively, the California Subclass against Defendant.

 12         129. Defendant manufactured, marketed, advertised, distributed, and sold the

 13   Thinx Underwear as part of their regular course of business.

 14         130. Defendant made affirmations of fact and promises on the Products’

 15   packaging and/or through the marketing and advertising described herein. As described

 16   herein, Defendant expressly represented and warranted that:

 17                    a. Thinx Underwear is free of harmful chemicals;

 18                    b. Thinx Underwear is free of toxic metals and/or nanoparticles;

 19                    c. Its cotton Thinx Underwear is organic;

 20                    d. Its Thinx Underwear is “sustainable,” despite the presence of

 21                       chemicals which are known to be harmful to the environment;

 22                    e. Thinx is a safe and healthy way for women to manage their

 23                       menstruation.

 24         131. Defendant made the foregoing express representations and warranties to

 25   all consumers, which became the basis of the bargain between Plaintiffs, California

 26   Subclass Members and Defendant.

 27
 28

                                             30
                            FIRST AMENDED CLASS ACTION COMPLAINT          Exhibit 1, Page 55
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page67
                                                           31of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:242
                                                                           #:395



  1
            132. Plaintiffs and the Class Members purchased the Thinx Underwear either
  2
      directly from Defendants or through authorized retailers such as Nordstrom and
  3
      Amazon.
  4
            133. Defendant breached the foregoing express warranties by placing the Thinx
  5
      Underwear into the stream of commerce and selling them to consumers, when the Thinx
  6
      Underwear contain harmful chemicals, heavy metals and/or nanoparticles; are not
  7
      organic; and otherwise fail to contain the properties they were represented to possess.
  8
      The presence of harmful chemicals rendered the Thinx Underwear unfit for their
  9
      intended use and purpose and substantially impaired the use and value of the Thinx
 10
      Underwear.
 11
            134. As manufacturer, marketer, advertiser, distributer and seller of the Thinx
 12
      Underwear, Defendant is the only party with knowledge and notice of the fact that the
 13
      Thinx Underwear contains harmful chemicals.
 14
            135. Plaintiffs and Class Members were injured as a direct and proximate result
 15
      of Defendant’s breaches of warranties because they would not have purchased the Thinx
 16
      Underwear if the true facts had been known. Specifically, Plaintiffs and Class Members
 17
      have suffered economic damages in connection with the purchase of the Thinx
 18
      Underwear.
 19
            136. As a result of Defendant’s breach of these warranties, Plaintiffs and Class
 20
      Members are entitled to legal and equitable relief including damages, costs, attorneys’
 21
      fees, rescission, and all such other relief deemed appropriate, for an amount to
 22
      compensate them for not receiving the benefit of their bargain.
 23
 24                        SECOND CLAIM FOR RELIEF
 25                        Breach of Implied Warranties and
         Song-Beverly Consumer Warranty Act California Civil Code § 1790, et seq.
 26
 27
 28

                                            31
                           FIRST AMENDED CLASS ACTION COMPLAINT           Exhibit 1, Page 56
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page68
                                                           32of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:243
                                                                           #:396



  1
              137. Plaintiffs bring this count on behalf of themselves and the Class, and
  2
      alternatively, the California Subclass, and repeat and re-allege all previous paragraphs,
  3
      as if fully included herein.
  4
              138. As described above, Plaintiffs have standing to pursue this claim because
  5
      they have suffered injury-in-fact and have lost money or property as a result of
  6
      Defendant’s conduct.
  7
              139. Defendant was at all relevant times the manufacturer, distributor,
  8
      warrantor, and/or seller of Thinx Underwear. Defendant knew or had reason to know of
  9
      the specific use for which the Thinx Underwear was purchased, including that the Thinx
 10
      Underwear was marketed, advertised, and sold as a replacement and/or supplement to
 11
      traditional feminine hygiene products like pads and tampons that were “free of
 12
      dangerous chemicals”. Further, Defendant sold the Thinx Underwear as an organic
 13
      product.
 14
              140. By placing Thinx Underwear into the stream of commerce, Defendant
 15
      provided Plaintiffs and Class Members with implied warranties that the Thinx
 16
      Underwear were merchantable and fit for the ordinary purposes for which they were
 17
      sold.
 18
              141. However, Thinx Underwear are not fit for its ordinary purpose of being
 19
      used as a menstrual products that is “free of harmful chemicals” because, inter alia, the
 20
      Thinx Underwear contained PFAS, a chemical known to be dangerous and which
 21
      renders the products not organic and unsuitable for its intended use.
 22
              142. The inclusion of the PFAS within the Thinx Underwear render the Thinx
 23
      Underwear unsuitable to be labeled as an organic product, and hence, makes the Thinx
 24
      Underwear not suitable for normal use for that purpose.
 25
              143. The problems associated with the chemicals in the materials, such as
 26
      increased exposure to toxic PFAS chemicals and antimicrobials, prevent the Thinx
 27
      Underwear from being safely used for their intended purpose, and thus constitutes a
 28

                                              32
                             FIRST AMENDED CLASS ACTION COMPLAINT             Exhibit 1, Page 57
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page69
                                                           33of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:244
                                                                           #:397



  1
      breach of the implied warranty of merchantability. These problems are caused by
  2
      Defendant’s failure to adequately warn Plaintiffs and consumers of the chemicals and
  3
      that Thinx Underwear is not safe to use as a menstrual products without significant
  4
      exposure to toxic chemicals and risk of resulting injury.
  5
            144. That the Thinx Underwear contained chemicals and was non-organic was
  6
      not undiscoverable by Plaintiffs and Class Members at the time that they purchased
  7
      Thinx Underwear;
  8
            145. Defendant impliedly warranted that Thinx Underwear were of
  9
      merchantable quality and fit for such use. These implied warranties included, among
 10
      other things: (i) a warranty that Thinx Underwear manufactured, supplied, distributed,
 11
      and/or sold by Defendant was safe and reliable for use as a menstrual products and (ii)
 12
      a warranty that Thinx Underwear would be fit for its intended use.
 13
            146. Contrary to the applicable implied warranties, Thinx Underwear, at the
 14
      time of sale and thereafter, was not fit for its ordinary and intended purpose of providing
 15
      Plaintiffs and Class Members with a safe menstrual product. Instead, Thinx Underwear
 16
      contain harmful chemicals, are not organic, and not suitable for use as a safe menstrual
 17
      product, as alleged herein.
 18
            147. Defendant’s actions, as complained of herein, breached the implied
 19
      warranties that Thinx Underwear were of merchantable quality and fit for such use in
 20
      violation of Cal. Civ. Code §§ 1791.1 and 1792.
 21
            148. Defendant’s intended beneficiaries of these implied warranties were
 22
      ultimately Plaintiffs and the Class, not third-party retailers, resellers or distributors who
 23
      sold Thinx Underwear. Moreover, Defendant exercises substantial control over which
 24
      outlets can carry and sell its Product, which are the same places that Plaintiffs and Class
 25
      Members purchased Think Underwear. In addition, Defendant’s warranties are in no
 26
      way designed to apply to the third-party retailers, resellers or distributors who purchase
 27
      Thinx Underwear in bulk and then sell them on an individual basis to consumers.
 28

                                             33
                            FIRST AMENDED CLASS ACTION COMPLAINT               Exhibit 1, Page 58
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page70
                                                           34of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:245
                                                                           #:398



  1
      Individual consumers are the ones who ultimately review the labels prior to making any
  2
      purchasing decisions. Accordingly, these warranties are specifically designed to benefit
  3
      the individual consumers who purchased Thinx Underwear.
  4
            149. Plaintiffs and Class Members sustained damages as a direct and proximate
  5
      result of Defendant’s breaches in that they paid a premium for Thinx Underwear that
  6
      they would not have otherwise paid. Plaintiffs and the Class also did not receive the
  7
      value of Thinx Underwear they paid for—Thinx Underwear are worthless or worth far
  8
      less than Defendant represents due to the presence of chemicals and that they are not
  9
      organic.
 10
            150. Defendant’s conduct described in this complaint constitutes a breach of
 11
      implied warranties under UCC §§ 2-314 and 2-315, as adopted in whole or in substance
 12
      by statutes in all 50 states and the District of Columbia:
 13
 14                Ala. Code § 7-2-314, et seq.; Alaska Stat. § 45.02.314, et seq.;
 15                Ariz. Rev. Stat. § 47-2314, et seq.; Ark. Code § 4-2-314, et seq.;
                   Cal. Com. Code § 2314, et seq.; Colo. Rev. Stat. § 4-2-314, et
 16                seq.; Conn. Gen. Stat. § 42a-2-314, et seq.; 6 Del. C. § 2-314, et
 17                seq.; D.C. Code § 28:2-314, et seq.; Fla. Code § 672.314, et seq.;
                   O.C.G.A. § 11-2-314, et seq.; Haw. Rev. Stat. § 490:2-314, et
 18                seq.; Idaho Code § 28-2-314, et seq.; 810 Ill. Comp. Stat. 5/2-
 19                314, et seq.; Ind. Code § 26-1-2-314, et seq.; Iowa Code §
                   554.2314, et seq.; Kan. Stat. § 84-2-314, et seq.; Ky. Rev. Stat. §
 20                355.2-314, et seq.; La. Rev. Stat § 9:2800.53(6), et seq.; 11
 21                M.R.S.A. § 2-314, et seq.; Md. Code Ann., Com. Law § 2-314,
                   et seq.; Mass. Code 106, § 2-314, et seq.; Mich. Comp. Laws
 22                440.2314, et seq.; Minn. Stat. § 336.2-314, et seq.; Miss. Code §
 23                75-2-314, et seq.; Mo. Rev. Stat. § 400.2-314, et seq.; Mont.
                   Code § 30-2-314, et seq.; Neb. U.C.C. § 2-314, et seq.; Nev. Rev.
 24                Stat. § 104.2314, et seq.; N.H. Rev. Stat. § 382-A:2-314, et seq.;
 25                N.J. Stat. § 12A:2-314, et seq.; N.M. Stat. § 55-2-314, et seq.;
                   N.Y. U.C.C. § 2-314, et seq.; N.C. Gen. Stat. § 25-2-314, et seq.;
 26                N.D. Cent. Code § 41-02-30, et seq.; Ohio Rev. Code § 1302.26,
 27                et seq.; Okla. Stat. Tit. 12A, § 2-314, et seq.; Or. Rev. Stat. §
                   72.3130, et seq.; 13 Pa. Cons. Stat. § 2314, et seq.; R.I. Gen.
 28

                                             34
                            FIRST AMENDED CLASS ACTION COMPLAINT             Exhibit 1, Page 59
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page71
                                                           35of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:246
                                                                           #:399



  1                Laws § 6A-2-314, et seq.; S.C. Code § 36-2-313, et seq.; S.D.
  2                Codified Laws § 57A-2-313, et seq.; Tenn. Code § 47-2- 314, et
                   seq.; V.T.C.A., Bus. & C. § 2.314, et seq.; Utah Code § 70A-2-
  3                314, et seq.; Vt. Stat. Tit. 9A, § 2-314, et seq.; Va. Code § 8.2-
  4                314, et seq.; Wash. Rev. Code § 62A.2-314, et seq.; W. Va. Code
                   § 46-2-314, et seq.; Wis. Stat. § 402.314, et seq.; and Wyo. Stat.
  5                § 34.1-2-314, et seq.
  6
  7         151. Plaintiffs and the Class have sustained, are sustaining, and will sustain

  8   damages if Defendant continues to engage in such deceptive, unfair, and unreasonable

  9   conduct.

 10         152. As a result of the breach of the implied warranty of merchantability,

 11   Plaintiffs and Class Members are entitled to legal and equitable relief, including

 12   injunctive relief, damages, attorneys’ fees, litigation expenses and costs, rescission,

 13   and/or other relief as deemed appropriate, for an amount to compensate them for not

 14   receiving the benefit of their bargain.

 15                                  THIRD CLAIM FOR RELIEF
                                         (In the Alternative)
 16
                                         Unjust Enrichment
 17
 18         153.     Plaintiffs bring this count on behalf of themselves and the Class, and
 19   alternatively, the California Subclass, and repeat and re-allege all previous paragraphs,
 20   as if fully included herein.
 21         154.    Plaintiffs and Class Members conferred a monetary benefit on Defendant,
 22   and Defendant had knowledge of this benefit. The retail price for Thinx Underwear
 23   listed online is $24.00 or more.
 24         155.     By its wrongful acts and omissions described herein, including selling
 25   the Thinx Underwear with chemicals and that were not organic, Defendant was unjustly
 26   enriched at the expense of Plaintiffs and Class Members.
 27         156.      Plaintiffs and Class Members’ detriment and Defendant’s enrichment
 28   were related to and flowed from the wrongful conduct alleged herein.

                                             35
                            FIRST AMENDED CLASS ACTION COMPLAINT            Exhibit 1, Page 60
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page72
                                                           36of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:247
                                                                           #:400



  1
            157. Defendant has profited from its unlawful, unfair, misleading, and
  2
      deceptive practices at the expense of Plaintiffs and Class Members under circumstances
  3
      in which it would be inequitable for Defendant to retain the profits, benefits, and other
  4
      compensation obtained from its wrongful conduct as described herein in connection
  5
      with selling the Thinx Underwear.
  6
            158. Plaintiffs and Class Members have been damaged as a direct and proximate
  7
      result of Defendant’s unjust enrichment because they would not have purchased Thinx
  8
      Underwear on the same terms or for the same price had they known that the Thinx
  9
      Underwear contained harmful chemicals and were not organic.
 10
            159. Defendant either knew or should have known that payments rendered by
 11
      Plaintiffs and Class Members were given and received with the expectation that The
 12
      Thinx Underwear were free of chemicals, were organic, and capable of providing the
 13
      benefits represented by Defendant in the labeling, marketing, and advertising of Thinx
 14
      Underwear. It is inequitable for Defendant to retain the benefit of payments under these
 15
      circumstances.
 16
            160. Plaintiffs and Class Members seek restitution from Defendant and an order
 17
      of this Court proportionally disgorging all profits, benefits, and other compensation
 18
      obtained by Defendant from its wrongful conduct and establishing a constructive trust
 19
      from which Plaintiffs and Class Members may seek restitution.
 20
            161. When required, Plaintiffs and Class Members are in privity with Defendant
 21
      because Defendant’s sale of Thinx Underwear was either direct or through authorized
 22
      third-party retailers and resellers. Purchase through authorized retailer and resellers is
 23
      sufficient to create such privity because such authorized third parties are Defendant’s
 24
      agents for the purpose of the sale of Thinx Underwear.
 25
            162. As a direct and proximate result of Defendant’s wrongful conduct and
 26
      unjust enrichment, Plaintiffs and Class Members are entitled to restitution of,
 27
 28

                                             36
                            FIRST AMENDED CLASS ACTION COMPLAINT             Exhibit 1, Page 61
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page73
                                                           37of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:248
                                                                           #:401



  1
      disgorgement of, and/or imposition of a constructive trust upon all profits, benefits, and
  2
      other compensation obtained by Defendant for its inequitable and unlawful conduct.
  3
                               FOURTH CLAIM FOR RELIEF
  4
                  Violation of the California False Advertising Law (“FAL”)
  5               California Business and Professions Code §§ 17500, et seq.
  6
            163. Plaintiffs bring this count on behalf of themselves and the California
  7
      Subclass and repeat and re-allege all previous paragraphs, as if fully included herein.
  8
            164. The conduct described herein took place within the State of California and
  9
      constitutes deceptive or false advertising in violation of California Business and
 10
      Professions Code § 17500.
 11
            165. The FAL provides that “[i]t is unlawful for any person, firm, corporation
 12
      or association, or any employee thereof with intent directly or indirectly to dispose of
 13
      real or personal property or to perform services” to disseminate any statement “which
 14
      is untrue or misleading, and which is known, or which by the exercise of reasonable
 15
      care should be known, to be untrue or misleading.” Cal. Bus. & Prof. Code § 17500.
 16
            166. It also is unlawful under the FAL to make or disseminate any
 17
      advertisement that is “untrue or misleading, and which is known, or which by the
 18
      exercise of reasonable care should be known, to be untrue or misleading.” Id.
 19
            167. Defendant, when it marketed, advertised and sold Thinx, represented to
 20
      Plaintiffs and California Class Members that Thinx was free of chemicals and safe,
 21
      despite the fact that Thinx Underwear contained harmful chemicals in above-trace
 22
      amounts and was not safe.
 23
            168. Further, Defendant sold the Thinx Underwear as an organic product when
 24
      the Thinx Underwear contains ingredients that render it not organic.
 25
            169. At the time of its misrepresentations, Defendant was either aware that
 26
      Thinx contained chemicals, was not safe, and not organic, or was aware that it lacked
 27
      the information and/or knowledge required to make such a representation truthfully.
 28

                                             37
                            FIRST AMENDED CLASS ACTION COMPLAINT             Exhibit 1, Page 62
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page74
                                                           38of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:249
                                                                           #:402



  1
      Defendant concealed and omitted and failed to disclose this information to Plaintiffs
  2
      and California Class Members.
  3
            170. Defendant’s descriptions of Thinx Underwear were false, misleading, and
  4
      likely to deceive Plaintiffs and other reasonable consumers.
  5
            171. Defendant’s conduct therefore constitutes deceptive or misleading
  6
      advertising.
  7
            172. Plaintiffs have standing to pursue claims under the FAL as they reviewed
  8
      and relied on Defendant’s packaging, advertising, representations, and marketing
  9
      materials regarding Thinx Underwear when selecting and purchasing Thinx Underwear.
 10
            173. In reliance on the statements made in Defendant’s advertising and
 11
      marketing materials and Defendant’s omissions and concealment of material facts
 12
      regarding the quality and use of Thinx Underwear, Plaintiffs and California Class
 13
      Members purchased Thinx Underwear.
 14
            174. Had Defendant disclosed the true nature of Thinx Underwear (that it
 15
      contains chemicals and is not organic), Plaintiffs and California Class Members would
 16
      not have purchased Thinx Underwear or would have paid substantially less for it.
 17
            175. As a direct and proximate result of Defendant’s actions, as set forth herein,
 18
      Defendant has received ill-gotten gains and/or profits, including but not limited to
 19
      money from Plaintiffs and California Class Members who paid for the Thinx
 20
      Underwear, which contained chemicals and were not organic.
 21
            176. Plaintiffs and California Class Members seek injunctive relief, restitution,
 22
      and disgorgement of any monies wrongfully acquired or retained by Defendant and by
 23
      means of its deceptive or misleading representations, including monies already obtained
 24
      from Plaintiffs and California Class Members as provided for by the California Business
 25
      and Professions Code § 17500.
 26
 27
 28

                                            38
                           FIRST AMENDED CLASS ACTION COMPLAINT            Exhibit 1, Page 63
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page75
                                                           39of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:250
                                                                           #:403



  1                                FIFTH CLAIM FOR RELIEF
  2                  Violation of the California Consumer Legal Remedies Act
                               (“CLRA”), Civil Code §§ 1750, et seq.
  3
  4         177.      Plaintiffs bring this count on behalf of themselves and the California
  5   Subclass and repeat and re-alleges all previous paragraphs, as if fully included herein.
  6         178.     The conduct described herein took place in the State of California and
  7   constitutes unfair methods of competition or deceptive acts or practices in violation of
  8   the Consumers Legal Remedies Act (“CLRA”), Civil Code §§ 1750, et seq.
  9         179. The CLRA applies to all claims of all California Class Members because
 10   the conduct which constitutes violations of the CLRA by Defendant occurred within the
 11   State of California.
 12         180. Plaintiffs and California Class Members are “consumers” as defined by
 13   Civil Code § 1761(d).
 14         181. Defendant is a “person” as defined by Civil Code § 1761(c).
 15         182. Thinx qualifies as “goods” as defined by Civil Code § 1761(a).
 16         183. Plaintiffs and the California Class Members’ purchases of Thinx
 17   Underwear are “transactions” as defined by Civil Code 25 § 1761(e).
 18         184. As set forth below, the CLRA deems the following unfair methods of
 19   competition and unfair or deceptive acts or practices undertaken by any person in a
 20   transaction intended to result or which does result in the sale or lease of goods or
 21   services to any consumer as unlawful.
 22
               (a)     “Representing that goods … have sponsorship, approval,
 23                    characteristics, ingredients, uses, benefits, or quantities which
                       they do not have.” Civil Code § 1770(a)(5); and
 24
               (b)     “Representing that goods … are of a particular standard,
 25                    quality, or grade, or that goods are of a particular style or
                       model, if they are of another.” Civil Code § 1770(a)(7).
 26
 27         185. Defendant engaged in unfair competition or unfair or deceptive acts or
 28   practices in violation of Civil Code §§ 1770(a)(5) and (a)(7) when it represented,

                                              39
                             FIRST AMENDED CLASS ACTION COMPLAINT             Exhibit 1, Page 64
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page76
                                                           40of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:251
                                                                           #:404



  1
      through its advertising and other express representations, that Thinx Underwear had
  2
      benefits or characteristics that it did not actually have.
  3
            186. As detailed in the body of this Complaint, Defendant has repeatedly
  4
      engaged in conduct deemed a violation of the CLRA, and has made representations
  5
      regarding Thinx Underwear’s benefits or characteristics that it did not in fact have, and
  6
      represented Thinx Underwear to be of a quality that was not true. Indeed, Defendant
  7
      concealed this information from Plaintiffs and California Class Members.
  8
            187. Thinx Underwear was not and is not “reliable,” in that it is not safe and is
  9
      of inferior quality and trustworthiness compared to other products in the industry. As
 10
      detailed above, Defendant further violated the CLRA when it falsely represented that
 11
      Thinx Underwear meets a certain standard or quality.
 12
            188. As detailed above, Defendant violated the CLRA when it advertised the
 13
      Thinx Underwear with the intent not to sell Thinx Underwear as advertised and knew
 14
      that the Thinx Underwear was not as represented.
 15
            189. Specifically, Defendant marketed and represented the Thinx Underwear as
 16
      being free of harmful chemicals, when in fact the Underwear contains PFAS and silver
 17
      and silver copper nanoparticles.
 18
            190. Further, Defendant sold the Thinx Underwear as an organic product when
 19
      the Thinx Underwear contains ingredients that render it not organic.
 20
            191. Defendant’s deceptive practices were specifically designed to induce
 21
      Plaintiffs and California Class Members to purchase or otherwise acquire Thinx
 22
      Underwear.
 23
            192. Defendant engaged in uniform marketing efforts to reach California Class
 24
      Members, their agents, and/or third parties upon whom they relied, to persuade them to
 25
      purchase and use Thinx manufactured by Defendant. Defendant’s packaging,
 26
      advertising, marketing, website and retailer product identification and specifications,
 27
      contain numerous false and misleading statements regarding the quality, safety, and
 28

                                             40
                            FIRST AMENDED CLASS ACTION COMPLAINT             Exhibit 1, Page 65
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page77
                                                           41of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:252
                                                                           #:405



  1
      reliability of Thinx. These include, inter alia, the following misrepresentations
  2
      contained in its advertising, marketing, social media platforms, and website:
  3
  4            • “At its core, Thinx Inc. was founded to provide safe, comfortable,
  5              and sustainable options for people with periods and bladder
                 leaks.”
  6
  7            • “Customer safety is important to us, and so is your trust. That’s
                 why we’ll always be honest and transparent about how our
  8              products are made.”
  9
               • “All Thinx Inc. underwear are rigorously tested for harmful
 10
                 chemicals.”
 11
               • “We’re proud to say that third party testing has never revealed any
 12
                 harmful chemical levels in Thinx Inc. products.”
 13
               • “Our products undergo the strictest safety testing available, and it
 14              was the company’s deep and abiding commitment to safe and
 15              sustainable products that made me want to join the team.”
 16            • “Call me a feminist, call me an entrepreneur, call me whatever you
 17              want, but I believe in elevating humanity using conscious
                 consumerism as the vehicle to do that.”
 18
               • “We will always push for more disclosure from our manufacturers,
 19
                 and more rigorous industry standards for regulation and compliance
 20              — and we urge others in our category to do the same.”
 21            • “What does a more sustainable period look like? It just makes me
 22              feel better about my period.”45
 23
            193. Despite these representations, Defendant also omitted and concealed
 24
      information and material facts from Plaintiffs and California Class Members.
 25
            194. In their purchase of Thinx Underwear, Plaintiffs and California Class
 26
      Members relied on Defendant’s representations and omissions of material facts.
 27
 28   45


                                            41
                           FIRST AMENDED CLASS ACTION COMPLAINT            Exhibit 1, Page 66
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page78
                                                           42of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:253
                                                                           #:406



  1
            195. These business practices are misleading and/or likely to mislead
  2
      consumers and should be enjoined.
  3
            196. On November 11, 2020, Plaintiff Kanan provided written notice to
  4
      Defendant via certified mail through the United States Postal Service demanding
  5
      corrective actions pursuant to the Consumers Legal Remedies Act (“CLRA”),
  6
      California Civil Code § 1770, et seq. Defendant failed to take any corrective action.
  7
            197. In accordance with Civil Code § 1780(a), Plaintiffs and the other
  8
      California Class Members seek injunctive and equitable relief for Defendant’s
  9
      violations of the CLRA, including an injunction to enjoin Defendant from continuing
 10
      its deceptive advertising and sales practices.
 11
            198. Pursuant to California Civil Code § 1780(a)(1)-(5) and § 1780(e), Plaintiffs
 12
      seek an order enjoining Defendant from the unlawful practices described above, a
 13
      declaration that Defendant’s conduct violates the Consumers Legal Remedies Act,
 14
      money damages, reasonable attorneys’ fees and litigation costs, and any other relief the
 15
      Court deems proper under the CLRA.
 16
 17                             SIXTH CLAIM OF ACTION
 18                  Violations of the California Unfair Competition Law
                      (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq.
 19
 20         199.     Plaintiffs bring this count on behalf of themselves and the California
 21   Subclass and repeat and re-allege all previous paragraphs, as if fully included herein.
 22         200. Defendant is a “person” as defined by Cal. Bus. & Prof. Code § 17201.
 23         201. Plaintiffs and Class Members who purchased Defendant’s the Thinx
 24   Underwear suffered an injury by virtue of buying products in which Defendant
 25   misrepresented and/or omitted Thinx Underwear’s true quality, reliability, safety, and
 26   use. Had Plaintiffs and Class Members known that Defendant materially misrepresented
 27
 28

                                             42
                            FIRST AMENDED CLASS ACTION COMPLAINT            Exhibit 1, Page 67
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page79
                                                           43of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:254
                                                                           #:407



  1
      Thinx Underwear and/or omitted material information regarding its Thinx Underwear
  2
      and its safety, they would not have purchased Thinx.
  3
            202. Defendant’s conduct, as alleged herein, violates the laws and public
  4
      policies of California and the federal government, as set out in the preceding paragraphs
  5
      of this complaint.
  6
            203. There is no benefit to consumers or competition by allowing Defendant to
  7
      deceptively label, market, and advertise its Thinx Underwear.
  8
            204. Plaintiffs and Class Members who purchased Defendant’s Product had no
  9
      way of reasonably knowing that Thinx Underwear was deceptively packaged, marketed,
 10
      advertised, and labeled, was not safe, and unsuitable for its intended use. Thus, Plaintiffs
 11
      and California Class Members could not have reasonably avoided the harm they
 12
      suffered.
 13
            205. Specifically, Defendant marketed, labeled, and represented the Thinx
 14
      Underwear as being free of harmful chemicals, when in fact the Underwear contains
 15
      PFAS and silver and silver copper nanoparticles.
 16
            206. Further, Defendant sold the Thinx Underwear as an organic product when
 17
      the Thinx Underwear contains ingredients that render it not organic.
 18
            207. The gravity of the harm suffered by Plaintiffs and Class Members who
 19
      purchased Defendant’s Thinx outweighs any legitimate justification, motive or reason
 20
      for packaging, marketing, advertising, and labeling the Thinx Underwear in a deceptive
 21
      and misleading manner. Accordingly, Defendant’s actions are immoral, unethical,
 22
      unscrupulous and offend the established public policies as set out in federal regulations
 23
      and are substantially injurious to Plaintiffs and California Class Members.
 24
            208. The above acts of Defendant in disseminating said misleading and
 25
      deceptive statements to consumers throughout the state of California, including to
 26
      Plaintiffs and Class Members, were and are likely to deceive reasonable consumers by
 27
 28

                                             43
                            FIRST AMENDED CLASS ACTION COMPLAINT              Exhibit 1, Page 68
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page80
                                                           44of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:255
                                                                           #:408



  1
      obfuscating the true nature of Defendant’s Thinx Underwear, and thus were violations
  2
      of Cal. Bus. & Prof. Code §§ 17500, et seq.
  3
            209. As a result of Defendant’s above unlawful, unfair and fraudulent acts and
  4
      practices, Plaintiffs, on behalf of herself and all others similarly situated, and as
  5
      appropriate, on behalf of the general public, seeks injunctive relief prohibiting
  6
      Defendant from continuing these wrongful practices, and such other equitable relief,
  7
      including full restitution of all improper revenues and ill-gotten profits derived from
  8
      Defendant’s wrongful conduct to the fullest extent permitted by law.
  9
 10
                                SEVENTH CLAIM OF ACTION
 11                               Negligence – Failure to Warn
 12
 13         210.     Plaintiffs bring this count on behalf of themselves and Class Members

 14   and repeat and re-allege all previous paragraphs, as if fully included herein.

 15         211. At all relevant times, Defendant was responsible for designing,

 16   constructing, testing, manufacturing, inspecting, distributing, labeling, marketing,

 17   advertising, and/or selling Thinx Underwear to Plaintiffs and the Class. At all relevant

 18   times, it was reasonably foreseeable by Defendant that the use of Thinx Underwear in

 19   its intended manner involved a substantial risk of injury and was unreasonably

 20   dangerous to Plaintiffs and the Class as the ultimate users of Thinx.

 21         212. At all relevant times, Defendant knew or had reason to know of the risk of

 22   injury and the resultant harm that Thinx Underwear posed to Plaintiffs and Class

 23   Members, as the harmful condition of the Thinx Underwear existed at the time of its

 24   design, construction, manufacture, inspection, distribution, labeling, marketing,

 25   advertising, and/or sale, as described herein.

 26         213. Defendant, as the designer, manufacturer, tester, distributor, marketer,

 27   advertiser, and/or seller of Thinx Underwear, had a duty to warn Plaintiffs and the Class

 28   of all dangers associated with the intended use of Thinx Underwear.

                                             44
                            FIRST AMENDED CLASS ACTION COMPLAINT              Exhibit 1, Page 69
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page81
                                                           45of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:256
                                                                           #:409



  1
            214. At minimum, the duty arose for Defendant to warn consumers that use of
  2
      Thinx Underwear could result in injury and become unreasonably dangerous.
  3
            215. Defendant was negligent and breached its duty of care by negligently
  4
      failing to provide adequate warnings to purchasers and users of Thinx Underwear,
  5
      including Plaintiffs and the Class, regarding the risks and potential dangers of Thinx
  6
      Underwear.
  7
            216. Defendant was negligent and breached its duty of care by concealing the
  8
      risks of and failing to warn consumers that the Thinx Underwear contains materials and
  9
      chemicals known to cause adverse health effects in humans and in the environment.
 10
            217. Defendant knew, or through the exercise of reasonable care, should have
 11
      known of the harmful condition and dangers associated with using Thinx Underwear as
 12
      described herein, and knew that Plaintiffs and Class Members could not reasonably be
 13
      aware of those risks. Defendants failed to exercise reasonable care in providing
 14
      Plaintiffs and the Class with adequate warnings.
 15
            218. As a direct and proximate result of Defendant’s failure to adequately warn
 16
      consumers that the use of Thinx Underwear, including its intended use, could cause and
 17
      has caused injuries and other damages, Plaintiffs and the Class have suffered damages,
 18
      as described herein.
 19
                                     RELIEF DEMANDED
 20
            WHEREFORE, Plaintiffs, individually and on behalf of all others similarly
 21
      situated, seek a judgment against Defendant, as follows:
 22
               a.     For an order certifying the Class under Fed. R. Civ. P. 23 and naming
 23
                      Plaintiffs as representatives of the Class and the Subclass and Plaintiffs’
 24                   attorneys as Class Counsel;
 25
               b.     For an order declaring that Defendant’s conduct violates the statutes
 26                   referenced herein;
 27
               c.     For an order finding in favor of Plaintiffs and the Class and the Subclass
 28                   on all counts asserted herein;

                                              45
                             FIRST AMENDED CLASS ACTION COMPLAINT            Exhibit 1, Page 70
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page82
                                                           46of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:257
                                                                           #:410



  1
  2           d.    For compensatory, statutory, and punitive damages in amounts to be
                    determined by the Court and/or jury;
  3
              e.    For monetary damages pursuant to Cal. Bus. & Prof. Code § 17500, et
  4
                    seq.,
  5
              f.    For prejudgment interest on all amounts awarded;
  6
  7           g.    For an order of restitution and all other forms of equitable monetary
                    relief;
  8
  9           h.    For injunctive relief as pled or as the Court may deem proper; and
 10
              i.    For an order awarding Plaintiffs and the Class and the Subclass their
 11                 reasonable attorneys’ fees, expenses, and costs of suit.
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                          46
                         FIRST AMENDED CLASS ACTION COMPLAINT           Exhibit 1, Page 71
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page83
                                                           47of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:258
                                                                           #:411



  1
  2
                                  JURY TRIAL DEMANDED
  3
          Plaintiffs demand a trial by jury on all claims so triable.
  4
  5
      DATED: March 16, 2021.                 Respectfully submitted,
  6
  7
                                             /s/ Alex R. Straus
  8
                                             Alex R. Straus, SBN 321366
  9                                          WHITFIELD BRYSON LLP
                                             16748 McCormack Street
 10
                                             Los Angeles, CA 91436
 11                                          Telephone: (917) 471-1894
                                             Facsímile: (310) 496-3176
 12
                                             alex@whitfieldbryson.com
 13
                                             Daniel K. Bryson*
 14
                                             Harper T. Segui*
 15                                          Erin J. Ruben*
                                             J. Hunter Bryson*
 16
                                             WHITFIELD BRYSON LLP
 17                                          900 W. Morgan Street
 18                                          Raleigh, NC 27603
                                             P.O. Box 12638
 19                                          Raleigh, NC 27605
 20                                          Dan@whitfieldbryson.com
                                             Harper@whitfieldbryson.com
 21                                          Erin@whitfieldbryson.com
 22                                          Hunter@whitfieldbryson.com

 23                                          Rachel Soffin*
 24                                          GREG COLEMAN LAW PC
                                             800 S. Gay Street, Suite 1100
 25                                          Knoxville, TN 37929
 26                                          Telephone: (865) 247-0080
                                             Facsimile: (865) 522-0049
 27                                          rachel@gregcolemanlaw.com
 28

                                            47
                           FIRST AMENDED CLASS ACTION COMPLAINT         Exhibit 1, Page 72
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page84
                                                           48of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:259
                                                                           #:412



  1
  2
                                          *Pro hac vice forthcoming
  3
                                         Attorneys for Plaintiffs and the Putative Class
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                         48
                        FIRST AMENDED CLASS ACTION COMPLAINT          Exhibit 1, Page 73
Case
Case2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document38
                                    29 Filed
                                       Filed04/15/21
                                             03/16/21 Page
                                                      Page85
                                                           49of
                                                              of121
                                                                 49 Page
                                                                    PageID
                                                                         ID#:260
                                                                           #:413



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                         49
                        FIRST AMENDED CLASS ACTION COMPLAINT      Exhibit 1, Page 74
Case
 Case2:20-cv-10341-JVS-JPR
      2:20-cv-10341-JVS-JPR Document
                             Document38
                                      29-1Filed
                                             Filed
                                                04/15/21
                                                   03/16/21Page
                                                             Page
                                                                86 1ofof121
                                                                         3 Page
                                                                            PageID
                                                                                 ID#:261
                                                                                    #:414




                                                               Control Union Certifications B.V.
                                                         Meeuwenlaan 4-6, 8011 BZ, Zwolle, Netherlands
                                                                       +31 38 426 0100
                                                                   www.controlunion.com




                                     CERTIFICATE OF COMPLIANCE
                                                                                    (Scope Certificate)


                                                          Certificate No: CU810136GOTS-2019-00018500
                                                                      Registration No: 810136



                                                                         Control Union Certifications declares that


                                                            Ocean Lanka (Pvt) Limited
                                                     Block B, Biyagama Export Processing Zone, Walgama,
                                                                          Malwana
                                                                          Sri Lanka


                                                                 has been inspected and assessed in accordance with the

                                                                       Global Organic Textile (GOTS) 5.0


                                 and that products of the categories as mentioned below (and further specified in the annex) comply with this standard:

                                                                                   Fabrics, Yarns


            Processing steps / activities carried out under responsibility of the above-mentioned company (by the operations as detailed in the annex) for certified products

                                          Dyeing, Printing, Exporting, Yarn dyeing, Knitting, Trading, Importing


                                                                               This certificate is valid until:
                                                                                     2020-07-12
                                                                               This certificate is valid from:
                                                                                     2019-07-13


   Place and date of issue:                                                     Stamp of the issuing body                                     Standard's Logo




   2019-09-27, Zwolle
   Name of authorised person:


   On behalf of the Managing Director
   Udaya Kumari Herath | Certifier




  This certificate cannot be used as a transaction certificate. The issueing body can withdraw this certificate before it expires if the declared compliance
  is no longer guaranteed. Accredited by: Dutch Accreditation Council (RVA), Accreditation No: C 412

                                                                            Control Union Certifications B.V.
                                                                            Control Union Company Name
                                                                            POST • Meeuwenlaan 4-6 • 8011 BZ • Zwolle • Netherlands
                                                                            T • +31 38 426 0100 • F • +31 38 426 0100 • certification@controlunion.com •
  This electronically issued document is the valid original version.        www.controlunion.com


                                                                                                                                                          Exhibit 1, Page 75
Case
 Case2:20-cv-10341-JVS-JPR
      2:20-cv-10341-JVS-JPR Document
                             Document38
                                      29-1Filed
                                             Filed
                                                04/15/21
                                                   03/16/21Page
                                                             Page
                                                                87 2ofof121
                                                                         3 Page
                                                                            PageID
                                                                                 ID#:262
                                                                                    #:415




                                                               Control Union Certifications B.V.
                                                         Meeuwenlaan 4-6, 8011 BZ, Zwolle, Netherlands
                                                                       +31 38 426 0100
                                                                   www.controlunion.com


  Annex to certificate no.: CU810136GOTS-2019-00018500
  Ocean Lanka (Pvt) Limited
  Global Organic Textile (GOTS)

  In specific the certificate covers the following products:


  Name of product                                                      Label grade                 Processing unit(s)

  Dyed yarns - 100% Organic Cotton                                     Organic                     Ocean Lanka (Pvt) Limited

  Knitted dyed fabric - 90% Organic Cotton + 10% Elastane              Made With Organic           Ocean Lanka (Pvt) Limited

  Knitted dyed fabrics - 100% Organic Cotton                           Organic                     Ocean Lanka (Pvt) Limited

  Knitted dyed fabrics - 95% Organic Cotton + 5% Elastane              Organic                     Ocean Lanka (Pvt) Limited

  Knitted dyed fabrics - 96% Organic Cotton + 4% Elastane              Organic                     Ocean Lanka (Pvt) Limited

  Knitted dyed fabrics - 97% Organic Cotton + 3% Elastane              Organic                     Ocean Lanka (Pvt) Limited

  Knitted printed fabrics - 95% Organic Cotton + 5% Elastane           Organic                     Ocean Lanka (Pvt) Limited

  Knitted printed fabrics -100% Organic Cotton                         Organic                     Ocean Lanka (Pvt) Limited

  Knitted yarn dyed fabrics - 96% Organic Cotton + 4% Elastane         Organic                     Ocean Lanka (Pvt) Limited

  Yarn dyed knitted fabrics - 100% Organic Cotton                      Organic                     Ocean Lanka (Pvt) Limited

  Yarn dyed knitted fabrics - 95% Organic Cotton + 5% Elastane         Organic                     Ocean Lanka (Pvt) Limited



   Place and date of issue:                                            Stamp of the issuing body                    Standard's logo




   2019-09-27, Zwolle
   Name of authorised person:


   On behalf of the Managing Director
   Udaya Kumari Herath | Certifier




  This electronically issued document is the valid original version.                                      Certificate of Compliance, Page   2 / 3

                                                                                                                               Exhibit 1, Page 76
Case
 Case2:20-cv-10341-JVS-JPR
      2:20-cv-10341-JVS-JPR Document
                             Document38
                                      29-1Filed
                                             Filed
                                                04/15/21
                                                   03/16/21Page
                                                             Page
                                                                88 3ofof121
                                                                         3 Page
                                                                            PageID
                                                                                 ID#:263
                                                                                    #:416




                                                               Control Union Certifications B.V.
                                                         Meeuwenlaan 4-6, 8011 BZ, Zwolle, Netherlands
                                                                       +31 38 426 0100
                                                                   www.controlunion.com


  Annex to certificate no.: CU810136GOTS-2019-00018500
  Ocean Lanka (Pvt) Limited
  Global Organic Textile (GOTS)

  Under the scope of this certificate the following facilities / subcontractors have been inspected and assessed. The listed
  processing steps/activities comply with the corresponding criteria of the Global Organic Textile (GOTS) for the certified
  products:


  Name of unit                                                   Address                                              Processes
  Ocean Lanka (Pvt) Limited                                      Block B, Biyagama Export Processing Zone, Walgama,   Dyeing
                                                                 Malwana
                                                                                                                      Printing
                                                                 Sri Lanka
                                                                                                                      Exporting
                                                                                                                      Yarn dyeing
                                                                                                                      Knitting
                                                                                                                      Trading
                                                                                                                      Importing



   Place and date of issue:                                                 Stamp of the issuing body                             Standard's logo




   2019-09-27, Zwolle
   Name of authorised person:


   On behalf of the Managing Director
   Udaya Kumari Herath | Certifier




  This electronically issued document is the valid original version.                                                  Certificate of Compliance, Page   3 / 3

                                                                                                                                            Exhibit 1, Page 77
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              891ofof121
                                                                      33 Page
                                                                         Page ID
                                                                              ID #:264
                                                                                 #:417




                         GLOBAL ORGANIC TEXTILE STANDARD
                           ECOLOGY & SOCIAL RESPONSIBILITY




               GLOBAL ORGANIC TEXTILE
                  STANDARD (GOTS)

                              VERSION 6.0
                              01 MARCH 2020
                      (EFFECTIVE DATE: 01 MARCH 2021)




                            Global Standard gemeinnützige GmbH
                         Rotebühlstr. 102 · 70178 Stuttgart · Germany

                                   www.global-standard.org




                                                                         Exhibit 1, Page 78
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              902ofof121
                                                                      33 Page
                                                                         Page ID
                                                                              ID #:265
                                                                                 #:418




      TABLE OF CONTENTS

      TABLE OF CONTENTS _____________________________________________________________ 2
      1   PRINCIPLES _________________________________________________________________ 3
          1.1    AIM OF THE STANDARD _________________________________________________ 3
          1.2    SCOPE AND STRUCTURE ________________________________________________ 3
          1.3    SCOPE CERTIFICATE ___________________________________________________ 3
          1.4    LABEL GRADES AND LABELLING __________________________________________ 3
          1.5    REFERENCE DOCUMENTS _______________________________________________ 4
      2   CRITERIA ____________________________________________________________________ 5
          2.1    REQUIREMENTS FOR ORGANIC FIBRE PRODUCTION ________________________ 5
          2.2    REQUIREMENTS FOR FIBRE MATERIAL COMPOSITION ______________________ 5
          2.3  GENERAL REQUIREMENTS FOR CHEMICAL INPUTS IN ALL PROCESSING
          STAGES _____________________________________________________________________ 5
          2.4    SPECIFIC REQUIREMENTS AND TEST PARAMETERS _______________________ 10
      3   SOCIAL CRITERIA ____________________________________________________________ 21
          3.1    SCOPE _______________________________________________________________ 21
          3.2    EMPLOYMENT IS FREELY CHOSEN ______________________________________ 22
          3.3    FREEDOM OF ASSOCIATION AND COLLECTIVE BARGAINING ________________ 22
          3.4    CHILD LABOUR SHALL NOT BE USED _____________________________________ 22
          3.5    NO DISCRIMINATION IS PRACTISED ______________________________________ 23
          3.6    OCCUPATIONAL HEALTH AND SAFETY (OHS) ______________________________ 23
          3.7    NO HARASSMENT AND VIOLENCE _______________________________________ 24
          3.8    REMUNERATION AND ASSESSMENT OF LIVING WAGE GAP _________________ 24
          3.9    WORKING TIME _______________________________________________________ 25
          3.10   NO PRECARIOUS EMPLOYMENT IS PROVIDED _____________________________ 25
          3.11   MIGRANT WORKERS ___________________________________________________ 25
          3.12   SOCIAL COMPLIANCE MANAGEMENT _____________________________________ 26
      4   QUALITY ASSURANCE SYSTEM ________________________________________________ 26
          4.1    AUDITING OF PROCESSING, MANUFACTURING AND TRADING STAGES _______ 26
          4.2    TESTING OF TECHNICAL QUALITY PARAMETERS AND RESIDUES ____________ 27
      5   ETHICAL BUSINESS BEHAVIOUR _______________________________________________ 27
      6   ANNEX _____________________________________________________________________ 28
          6.1    SPECIFIC REQUIREMENTS FOR TEXTILE PERSONAL CARE PRODUCTS _______ 28
          6.2    SPECIFIC REQUIREMENTS FOR FOOD CONTACT TEXTILES _________________ 29
      7   DEFINITIONS ________________________________________________________________ 30
      8   LIST OF ABBREVIATIONS _____________________________________________________ 31




                              GOTS Version 6.0 · March 2020 · Page 2/33
                                                                          Exhibit 1, Page 79
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              913ofof121
                                                                      33 Page
                                                                         Page ID
                                                                              ID #:266
                                                                                 #:419




      1       PRINCIPLES
      1.1     AIM OF THE STANDARD
      The aim of this Standard is to define requirements to ensure organic status of textiles, from harvesting
      of the raw materials, through environmentally and socially responsible manufacturing up to labelling in
      order to provide a credible assurance to the end consumer.

      1.2     SCOPE AND STRUCTURE
      This Standard covers the processing, manufacturing, packaging, labelling, trading and distribution of all
      textiles made from at least 70% certified organic natural fibres. The final products may include, but are
      not limited to fibre products, yarns, fabrics, garments, fashion textile accessories (carried or worn), textile
      toys, home textiles, mattresses and bedding products as well as textile personal care products.
      The Standard focuses on compulsory criteria only except where an exception from this rule is expressly
      stated. Some of the criteria are compliance requirements for the entire facility where GOTS products
      are processed (2.4.10. Environmental management, 2.4.11. Wastewater treatment, 3. Minimum social
      criteria, 4.1. Auditing of processing, manufacturing and trading stages and 5. Ethical Business
      Behaviour), whereas the others are criteria relevant for the specific products subject to certification (all
      other criteria of Section 2 and Section 4.2. of this Standard). GOTS criteria or the local legal
      requirements, whichever are higher, shall be followed.
      As it is to date technically nearly impossible to produce any textiles in an industrial way without the use
      of chemical inputs, the approach is to define criteria for low impact and low residual natural and synthetic
      chemical inputs (such as dyestuffs, auxiliaries and finishes) accepted for textiles produced and labelled
      according to this Standard.
      The Standard sets requirements on working and social conditions that are equivalent to those of leading
      social sustainability standards.
      As the Standard is also applied and monitored for entities in countries with developed and effectively
      applied social and labour legislation and collective agreements between employers and trade unions
      that conform with the universal standards of the International Labour Organisation (ILO), exceptions to
      monitoring, verification and audit requirements may be made. Conditions for making exceptions are
      defined in the Implementation Manual of this Standard.

      1.3     SCOPE CERTIFICATE
      Processors, manufacturers, traders and retailers that have demonstrated their ability to comply with the
      relevant GOTS criteria in the corresponding certification procedure to an Approved Certifier receive a
      GOTS Scope Certificate issued in accordance with the 'Policy and Template for issuing Scope
      Certificates (SCs)'. Accordingly, they are considered Certified Entities. Scope Certificates list the
      products/product categories that the Certified Entities can offer in compliance with the Standard as well
      as the processing, manufacturing and trading activities that are qualified under the scope of certification.
      Subcontractors and their relevant processing and manufacturing steps become listed on the Scope
      Certificate of the Certified Entity assigning the certification.

      1.4     LABEL GRADES AND LABELLING
      The Standard provides for a subdivision into two label-grades. The only differentiation for subdivision is
      the minimum percentage of 'organic' / 'organic - in conversion' material in the certified product. Labelling
      of products as 'in conversion' is only possible, if the Standard, on which the certification of the fibre
      production is based, permits such labelling for the fibre in question.
      Only textile goods (finished or intermediate) produced in compliance with this Standard by a Certified
      Entity and certified by an Approved Certifier (= GOTS Goods) may be sold, labelled or represented as:




                                     GOTS Version 6.0 · March 2020 · Page 3/33
                                                                                                 Exhibit 1, Page 80
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              924ofof121
                                                                      33 Page
                                                                         Page ID
                                                                              ID #:267
                                                                                 #:420




         (a) "organic" or "organic - in conversion"

                       or
         (b) "made with (x %) organic materials" or "made with (x %) organic - in conversion
             materials"

            and the GOTS logo (or the immediate reference “Global Organic Textile Standard” or the short
            form “GOTS”).
      Labelling shall be completed by a reference to the Approved Certifier who has certified the GOTS Goods
      (e.g. certifier's name and/or logo) and the license number of the Certified Entity (as provided by the
      Approved Certifier).
      In all cases the GOTS labelling can only be applied to the product/packaging by a Certified Entity and
      shall have been approved by the Certified Entity's Approved Certifier in advance of its application.
      Labelling of GOTS Goods sold in retail is mandatory.
      Application of GOTS labelling shall be in compliance with the ‘Licensing and Labelling Guide’.

      1.5      REFERENCE DOCUMENTS
      Beside this Standard the Global Standard gGmbH has released the following official reference
      documents that provide for binding provisions and requirements for Approved Certifiers and users of
      the GOTS:

      1.5.1 Manual for the Implementation of the Global Organic Textile Standard:
               provides interpretations and clarifications for specific criteria of GOTS. Its purpose is to prevent
               any inconsistent, inappropriate or incorrect interpretation of the Standard. It further contains
               requirements and detailed specifications for the application of the GOTS and the implementation
               of the related quality assurance system for certifiers.

      1.5.2 Licensing and Labelling Guide:
               specifies the licensing conditions for companies participating in the GOTS certification system
               and defines the corresponding license fees. It further sets the requirements for the use of the
               GOTS registered trademarks.

      1.5.3 Labelling Release for GOTS Goods:
               provides a release form for labelling of GOTS Goods

      1.5.4 Labelling Release for GOTS Additives:
               provides a release form for labelling of GOTS Additives

      1.5.5 Policy and Template for issuing Scope Certificates (SCs):
               provides detailed instructions with regard to policies, layout, format and text for issuing Scope
               Certificates.

      1.5.6 Policy and Template for issuing Transaction Certificates (TCs):
               provides detailed instructions with regard to policies, layout, format and text for issuing
               Transaction Certificates

      1.5.7 Policy and Template for issuing Letters of Approval:
               provides detailed instructions with regard to policies, layout, format and text for issuing Letters
               of Approval for colourants and textile auxiliaries which are approved as inputs for application in
               the processing of GOTS certified textile products




                                     GOTS Version 6.0 · March 2020 · Page 4/33
                                                                                               Exhibit 1, Page 81
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              935ofof121
                                                                      33 Page
                                                                         Page ID
                                                                              ID #:268
                                                                                 #:421




      1.5.8 Approval Procedure and Requirements for Certification Bodies:
              specifies the approval and monitoring procedures and sets out the related requirements for
              Certification Bodies to implement the GOTS certification and quality assurance system

      1.5.9 Policy for Change or Migration of Certifier:
              specifies the steps to be undertaken by Approved Certifier and Certified Entity in case of change
              or migration of certifier.


      2       CRITERIA
      2.1     REQUIREMENTS FOR ORGANIC FIBRE PRODUCTION
      Approved are natural fibres that are certified 'organic' or 'organic - in conversion' according to any
      standard approved in the IFOAM Family of Standards for the relevant scope of production (crop or
      animal production), such as Regulation (EC) 834/2007, USDA National Organic Program (NOP),
      APEDA’s National Programme for Organic Production (NPOP), China Organic Standard GB/ T19630.
      The certification body shall have a valid and recognised accreditation for the standard it certifies against.
      Recognised accreditations are ISO 17065 accreditation, NOP accreditation and IFOAM accreditation.
      Certifying of products as 'organic - in conversion' is only possible, if the standard on which the
      certification of the fibre production is based, permits such a certification for the fibre in question.
      Conversion status of fibres shall be stated as specified in Section 1.4. of this Standard.

      2.2     REQUIREMENTS FOR FIBRE MATERIAL COMPOSITION
      2.2.1 Products sold, labelled or represented as "organic" or "organic-in conversion”
      No less than 95% (≥95%) of the fibre content of the products - excluding accessories - shall be of
      certified organic origin or from 'in conversion' period (identified and labelled as specified in Sections
      1.4 and 2.1 of this Standard). Up to 5% (≤5%) of the fibre content of the products may be made of
      non-organic fibres that are listed under 'additional fibre materials' in Section 2.4.9. The percentage
      figures refer to the weight of the fibre content of the products at normal conditions. No fibres shall be
      used which originate from production projects with regard to which there is evidence of a persistent
      pattern of gross violations of the ILO core labour norms (as far as these are relevant for agriculture)
      and/or of animal welfare principles (including Mulesing) or irrefutable evidence of a persistent pattern
      of land grabbing methods.

      2.2.2 Products sold, labelled or represented as "made with x % organic materials" or
            "made with x % organic-in conversion materials"
      No less than 70% (≥70%) of the fibre content of the products - excluding accessories - shall be of
      certified organic origin or from 'in conversion' period (identified and labelled as specified in Sections 1.4
      and 2.1 of this Standard). Up to 30% (≤30%) of the fibre content of the products may be made of non-
      organic fibres that are listed under 'additional fibre materials' in Section 2.4.9. The percentage figures
      refer to the weight of the fibre content of the products at normal conditions. No fibres shall be used which
      originate from production projects with regard to which there is evidence of a persistent pattern of gross
      violations of the ILO core labour norms (as far as these are relevant for agriculture) and/or of animal
      welfare principles (including Mulesing) or irrefutable evidence of a persistent pattern of land grabbing
      methods.

      2.3 GENERAL REQUIREMENTS FOR CHEMICAL INPUTS IN ALL
      PROCESSING STAGES
      2.3.1 Prohibited and restricted inputs
      The following table lists chemical inputs that may (potentially) be used in conventional textile processing
      but that are explicitly banned or restricted for environmental and/or toxicological reasons in all



                                    GOTS Version 6.0 · March 2020 · Page 5/33
                                                                                               Exhibit 1, Page 82
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              946ofof121
                                                                      33 Page
                                                                         Page ID
                                                                              ID #:269
                                                                                 #:422




      processing stages of GOTS Goods. It is not to be seen as a comprehensive and inclusive list of all
      chemical inputs that are prohibited or restricted under GOTS. Prohibition or restriction of substance
      groups or individual substances that are not explicitly listed in this Section may further result from
      Section 2.3.2 ‘Requirements related to hazards and toxicity’ or from other criteria of this Standard.
       Substance group                   Criteria
       Aromatic and/or halogenated        Prohibited
       solvents
       Flame retardants                   Prohibited are
                                          - Chlorinated flame retardants
                                          - Brominated flame retardants
                                          - Phosphate based flame retardants, listed in Manual
                                          - Flame retardants containing Antimony or Antimony Trioxide
                                          - Disodium octaborate

       Chlorinated benzenes and           Prohibited
       toluenes
       Chlorophenols (including their     Prohibited (such as mono, di, tri, tetra and penta- chlorophenols)
       salts and esters)
       Complexing agents and           Prohibited are:
       surfactants                     • all APs and APEOs (i.e. NP, OP, NPEO, OPEO, APEOs
                                           terminated with functional groups, APEO-polymers)
                                       • EDTA, DTPA, NTA
                                       • LAS, α-MES
       Endocrine disruptors            Prohibited
       Formaldehyde and other short- Prohibited are inputs that contain or generate formaldehyde or
       chain aldehydes                 other short-chain aldehydes (like glyoxal) during designated
                                       application
       Glycol Derivatives              Prohibited are the glycol derivatives listed in the Manual
       Genetically modified            Prohibited are all inputs that:
       organisms (GMO)                 • contain GMO
                                       • contain enzymes derived from GMO
                                       • are made from GMO raw materials (e.g. starch, surfactants or
                                           oils from GM plants)
                                       • GMO based traceability markers
       Heavy metals                    Prohibited, inputs shall be ‘heavy metal free’. Impurities shall not
                                       exceed the limit values as defined in annex B.
                                       Exceptions valid for dyes and pigments are set in Sections 2.4.6.
                                       and 2.4.7.
       Inputs (e.g. azo dyes and       Prohibited
       pigments) releasing
       carcinogenic arylamine
       compounds (MAK III, category
       1,2,3,4)
       Inputs containing functional    Prohibited
       nanoparticles (= particles with
       a size < 100 nm)
       Inputs with halogen containing Prohibited are inputs that contain > 1% permanent AOX.
       compounds                       Exceptions valid for pigments are set in Section 2.4.7.
       Organotin compounds             Prohibited (such as DBT, DMT, DOT, DPhT, DPT, MBT, MMT,
                                       MOT, MPhT, TBT, TCyHT, TeBT, TeET, TMT, TOT, TPhT, TPT)
       Plasticizers                    Prohibited are:
                                       PAH, phthalates and esters of phthalic acid, Bisphenol A and all
                                       other plasticizers with endocrine disrupting potential



                                  GOTS Version 6.0 · March 2020 · Page 6/33
                                                                                           Exhibit 1, Page 83
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              957ofof121
                                                                      33 Page
                                                                         Page ID
                                                                              ID #:270
                                                                                 #:423




       Substance group                     Criteria
       Per-    and    Polyfluorinated       Prohibited. (such as PFCA (incl. PFOA), PFSA (incl. PFOS)
       compounds (PFC)                      FTOH, PFNA, PFHpA, PFDA)
       Quaternary ammonium                  Prohibited                                                         are:
       compounds                            DTDMAC, DSDMAC and DHTDMAC
       Chlorinated Paraffins
       Short-chain chlorinated              Prohibited
       paraffins (SCCPs, C10-13)
       Medium-chain chlorinated             Prohibited
       paraffins (MCCPs, C14-17)
       Cyclic Siloxanes (D4, D5, D6)        Prohibited are inputs that shall lead to ≥ 1000 ppm of cyclic
                                            siloxanes in processed GOTS Goods.
       Substances and preparations          Prohibited
       that are prohibited for
       application in textiles with a
       recognised internationally or a
       nationally valid legal character
       Substances and preparations          The same restrictions apply, provided the substances and
       having restrictions in usage         preparations are not already prohibited or have stricter restrictions
       for application in textiles with     criteria according to this Standard. Substances and preparations
       a recognised internationally or      listed in regulation EC 552/2009 (amending regulation EC
       nationally legal character           1907/2006 (REACH), annex XVII), and the ‘candidate list of
                                            substances of very high concern for authorisation’ of the
                                            European Chemicals Agency (ECHA) are prohibited.
       Microplastics                        Prohibited are:
                                            Intentionally added synthetic microplastics.
       In-can preservatives in              Prohibited are:
       chemical inputs                      In-can preservatives which do not meet the requirements of
                                            Sections 2.3.1 and 2.3.2

                                            Except, allowed are:
                                            Biocidal active substance(s) that comply with European biocidal
                                            products regulation (BPR 528/2012) and listed on the Union list of
                                            BPR for product type PT06 (preservatives for products during
                                            storage):
                                            https://echa.europa.eu/en/information-on-chemicals/biocidal-
                                            active-substances


      2.3.2 Requirements related to hazards and toxicity

      Substance group                Criteria
      Inputs which are classified    Prohibited are:
      with specific hazard
                                     - substances which are classified with any of the following hazard
      statements (risk phrases)
      related to health hazards           statements, if applied as direct input
                                     - preparations which are classified with any of the following hazard
                                       statements
                                     - preparations which contain at least one substance which is
                                       classified with any of the following hazard statements
                                               in accordance with the codification system of the Global
                                               Harmonized System (GHS) as published by the United
                                               Nations, annex 3:
                                               H300 Fatal if swallowed


                                  GOTS Version 6.0 · March 2020 · Page 7/33
                                                                                              Exhibit 1, Page 84
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              968ofof121
                                                                      33 Page
                                                                         Page ID
                                                                              ID #:271
                                                                                 #:424




                                                  H310 Fatal in contact with skin
                                                  H330 Fatal if inhaled
                                                  H340 May cause genetic defects
                                                  H341 Suspected of causing genetic defects
                                                  H350 May cause cancer
                                                  H351 Suspected of causing cancer
                                                  H360 May damage fertility or the unborn child
                                                  H361 Suspected of damaging fertility or the unborn child
                                                  H370 Causes damage to organs
                                                  H371 May cause damage to organs
                                                  H372 Causes damage to organs through prolonged or
                                                  repeated exposure
                                          For inputs assessed on basis of GHS, where the implementation
                                          system does not provide for the codified H-statements, the
                                          corresponding hazard classes and categories of GHS, annex 3 apply.
                                          For inputs assessed according to the 'risk phrase' classification
                                          (Directive 67/548EEC amended and appealed by Regulation EC
                                          1272/2008) the equivalent risk phrases apply.
      Inputs which are classified         Prohibited are:
      with specific hazard                - substances which are classified with any of the following
      statements / risk phrases             hazard statements / risk phrases, if applied as direct input
      related to environmental
      hazards                             - preparations which are classified with any of the following hazard
                                            statements / risk phrases
                                     a) in accordance with the codification system of the
                                         Global Harmonized System (GHS) as published by the United
                                         Nations, annex 3:
                                          H400: Very toxic to aquatic life
                                          H410: Very toxic to aquatic life with long lasting effects
                                          H411: Toxic to aquatic life with long lasting effects
                                          H420: Harms public health and the environment by destroying
                                                ozone in the upper atmosphere
                                         H433: Harmful to terrestrial vertebrates
      Inputs which are bio-        Prohibited are substances, if applied as direct input, and
      accumulative and not rapidly preparations classified with H413: 'May cause long-lasting
      degradable                   effects to aquatic life' (respective R53) that are both, ‘bio-
                                   accumulative’1) and not rapidly degradable2), 3)
      1) All substances or preparations are considered as (potentially) bio-accumulative, if BCF (= bio-concentration
         factor) ≥ 500 or, if absent, log Kow (= logarithm of the n-octanol-water partition coefficient) ≥ 4
      2) Testing requirement: >70% OECD 301A [28d] or equivalent testing method according to footnote 4 of the table
         below, except test methods related to eliminability (OECD 302). In those cases where only BOD and COD data
         are available the input is considered 'rapidly degradable' when the ratio of BOD5/COD is ≥ 0,5.
      3) This criterion is not applicable to preparations whose very low solubility in water prevents their bioaccumulation
         (e.g. pigment preparations)




                                      GOTS Version 6.0 · March 2020 · Page 8/33
                                                                                                      Exhibit 1, Page 85
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              979ofof121
                                                                      33 Page
                                                                         Page ID
                                                                              ID #:272
                                                                                 #:425




             All preparations applied shall further comply with the following requirements:

       Parameter                                                    Criteria
       Oral Toxicity 1)                                             LD50 > 2000 mg/kg 2)
       Aquatic Toxicity 3)                                          LC50, EC50, IC50 > 1 mg/l
       Relation of biodegradability / eliminability 4) to           Only allowed, if:
       aquatic toxicity 3)                                          < 70% and > 100 mg/l
                                                                    > 70% and > 10 mg/l
                                                                    > 95% and > 1 mg/l

      1) Performing new animal tests to determine unknown LD50 values in the course of the GOTS assessment
          procedure for inputs (refer to Section 2.3.3) is prohibited. Instead, alternative methods (e.g. Acute Toxicity
          Estimates (ATE); conclusions on analogy from similar products; validated structure-activity relationships;
          calculation from available data of substances contained; expert judgment; in vitro tests) shall be used to
          determine unknown values.
      2) Substances and preparations, such as alkalis and acids that fail to meet this requirement because of their pH
          value only, are exempt from this requirement.
      3) Performing new fish and daphnia tests to determine unknown LC 50 / EC50 values in the course of the GOTS
          assessment procedure for inputs is prohibited. Instead, alternative methods such as Acute Toxicity Estimates
          (ATE); validated structure-activity relationships; conclusion on analogy from similar products; calculation from
          available data of substances contained; fish egg test (embryo toxicity test (FET)); in vitro test; IC50 algae; OECD
          201 [72hr] shall be used to determine unknown values.
      4) Accepted test methods: OECD 301A, OECD 301E, ISO 7827, OECD 302A, ISO 9887, OECD 302B, ISO 9888
          or OECD 303A; alternatively, to meet the 70% level a preparation tested with one of the methods OECD 303A
          or ISO 11733 a percentage degradation of at least 80% shall be shown - or if tested with one of the methods
          OECD 301B, ISO 9439, OECD 301C, OECD 302C, OECD 301D, ISO 10707, OECD 301F, ISO 9408, ISO
          10708 or ISO 14593, a percentage degradation of at least 60% shall be shown. To meet the 95% level, if tested
          with any of the mentioned methods, a percentage degradation of 95% shall be shown. Testing duration with
          each method is 28 days.


      2.3.3 Assessment of chemical inputs
      All chemical inputs intended to be used to process GOTS Goods are subject to approval by a GOTS
      Approved Certifier prior to their usage. Preparations shall have been evaluated and their trade names
      registered on approved lists prior to their usage by a GOTS Approved Certifier who is authorised by the
      Global Standard gGmbH for the specific accreditation scope: “Approval of textile auxiliary agents
      (chemical inputs) on positive lists” (Scope 4).
      Approval shall be applied by the applicable chemical producer or supplier of the preparations who
      receive conformity documents (Letters of Approval) issued by the authorised certifiers and containing
      the trade names of applied preparations that have been found to be compliant with the criteria of this
      Standard.
      For all chemical inputs (substances and preparations), a Material Safety Data Sheet (SDS), prepared
      according to an applicable recognised norm or directive shall be available. The Approved Certifiers are
      requested, where appropriate and felt necessary, to include further sources of information (such as
      additional toxicological and environmental data on specific components of the auxiliary agents, test
      reports, independent lab analysis and traceability checks of ingredients, no intentional use declarations,
      sources of data for hazard & toxicity, etc.) in the assessment.
      Certified Entities shall have copies of valid Letters of Approval on hand listing all preparations they are
      using in processing and manufacturing GOTS Goods as verification proof that all colourants and textile
      auxiliaries used for GOTS Goods are actually approved.

      2.3.4 Product Stewardship of chemical inputs
      Chemical formulators shall implement appropriate and effective product stewardship practices.
      Adequate systems for product testing and quality assurance shall be in place.




                                       GOTS Version 6.0 · March 2020 · Page 9/33
                                                                                                       Exhibit 1, Page 86
Case
  Case
     2:20-cv-10341-JVS-JPR
        2:20-cv-10341-JVS-JPRDocument
                               Document
                                      38 29-2
                                          FiledFiled
                                                04/15/21
                                                     03/16/21
                                                          PagePage
                                                               98 of10
                                                                     121
                                                                       of 33
                                                                           Page
                                                                              Page
                                                                                ID #:426
                                                                                    ID
                                       #:273




       2.3.5 Environment, Health and Safety for Chemical Suppliers
       Chemical formulators shall undergo environmental management system and safety audit of their
       premises. On-site inspection shall be performed for the first year and every 3rd year of granted Letter of
       Approval or Standard Revision, whichever is earlier.
       Following GOTS criteria shall be included in the audit of a chemical supplier:
             •   Section 2.4.10
             •   Section 2.4.11, (see Manual for COD requirements).
             •   Section 3.6
       Above criteria is applicable to whole facility for the whole year.
       At all stages through the chemical manufacturing and distribution, adequate measures for Separation
       and Identification shall be established. It shall be ensured that GOTS Approved inputs and other
       chemicals are not commingled and GOTS Approved inputs are not contaminated by contact with
       prohibited substances.


       2.4       SPECIFIC REQUIREMENTS AND TEST PARAMETERS
       2.4.1 Separation and Identification
       All stages through the supply chain shall be established so as to ensure that organic and conventional
       fibres are not commingled and that organic fibres and GOTS Goods are not contaminated by contact
       with prohibited substances.
       All organic raw materials and GOTS goods shall be clearly labelled and identified as such at all stages
       of the supply chain.

       2.4.2 Spinning
       Allowed are additives which meet the basic requirements as set in Sections 2.3.1. and 2.3.2. only. Any
       paraffin products used shall be fully refined with a limited value for residual oil of 0.5%. Machine oils that
       may come in contact with GOTS goods shall be heavy metal-free.
       Synthetic fibres, which are to be dissolved at a later processing stage, are not allowed to be used.

       2.4.3 Sizing and weaving / knitting
       Allowed sizing agents include starch, starch derivatives, other natural substances and CMC
       (carboxymethylcellulose).
       Synthetic sizes which meet the basic requirements as set in Sections 2.3.1. and 2.3.2. may be used for
       no more than 25% of the total sizing in combination with natural substances only, calculated for the
       chemical without water. In case such synthetic sizes are recycled/recovered in the wastewater from
       desizing process with a ratio >80% they may be used without limitation in the total sizing but shall still
       meet the requirements as set in Sections 2.3.1 and 2.3.2.
       Machine oils that may come in contact with GOTS goods shall be heavy metal-free. Other inputs shall
       be derived from natural materials only.

       2.4.4 Non-woven manufacture
       Allowed non-woven manufacturing processing includes only mechanical compaction, webbing and
       entangling such as hydro entanglement.

       2.4.5 Pre-treatment and other wet processing stages
       Treatment / process              Criteria
       Ammonia treatment                Prohibited



                                     GOTS Version 6.0 · March 2020 · Page 10/33
                                                                                                 Exhibit 1, Page 87
Case
  Case
     2:20-cv-10341-JVS-JPR
        2:20-cv-10341-JVS-JPRDocument
                               Document
                                      38 29-2
                                          FiledFiled
                                                04/15/21
                                                     03/16/21
                                                          PagePage
                                                               99 of11
                                                                     121
                                                                       of 33
                                                                           Page
                                                                              Page
                                                                                ID #:427
                                                                                    ID
                                       #:274




       Treatment / process             Criteria
                                       - Exception: allowed for after-treatment of wool, if performed in closed
                                       system.
       Bleaches                        On basis of oxygen only (peroxides, ozone, etc.). Approved Certifiers
                                       may grant exceptions for non-cotton fibre products where oxygen
                                       bleaches are not sufficiently functional, provided they meet the basic
                                       requirements as set in Sections 2.3.1. and 2.3.2.
       Boiling, kiering, washing       Allowed are auxiliaries that meet the basic requirements as set in
                                       Sections 2.3.1. and 2.3.2. only. Washing detergents shall not contain
                                       phosphates.
       Chlorination of wools           Prohibited
       Desizing                        Allowed are GMO free enzymatic desizing and other auxiliaries that
                                       meet the basic requirements as set in Sections 2.3.1. and 2.3.2. only
       Mechanical/thermal              Allowed
       treatments
       Mercerization                   Allowed with auxiliaries that meet the basic requirements as set in
                                       Sections 2.3.1. and 2.3.2. only. Alkali shall be recycled.
       Optical brightening             Allowed are optical brightening agents (OBAs) that meet all criteria for
                                       the selection of dyes and auxiliaries as set in Section 2.4.6. Dyeing
                                       only.
       Other, not explicitly listed    Allowed are mechanical / thermal pre-treatment methods and such with
       pre-treatment methods           the use of substances on basis of natural materials.


       2.4.6 Dyeing
       Parameter                      Criteria
       Selection of dyes and          Allowed are natural dyes, synthetic dyes, pigments and auxiliaries that
       auxiliaries                    meet the requirements as set in Sections 2.3.1 and 2.3.2. only.
                                      Prohibited are (disperse) dyes classified as sensitizing / allergenic.
                                      Prohibited are colourants classified as carcinogenic or suspected
                                      carcinogenic (H350 / H351).
                                      Prohibited are dyes containing heavy metals as an integral part of the
                                      dye molecule (e.g. heavy metal dyes, certain reactive dyes) under
                                      consideration of the following exceptions:
                                      - General exception for Iron
                                      - Specific exception for copper: permitted up to 5% by weight in blue,
                                      green and turquoise dyestuffs.
                                      The use of natural dyes and auxiliaries that are derived from a
                                      threatened species listed on the Red List of the IUCN is prohibited.


       2.4.7 Printing
       Parameter                      Criteria
       Selection of dyes,             Allowed are dyes, pigments and auxiliaries that meet the requirements
       pigments and auxiliaries       as set in Sections 2.3.1 and 2.3.2 only.
                                      Prohibited are (disperse) dyes classified as sensitizing / allergenic.
                                      Prohibited are colourants classified as carcinogenic or suspected
                                      carcinogenic (H350 / H351).




                                   GOTS Version 6.0 · March 2020 · Page 11/33
                                                                                               Exhibit 1, Page 88
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              100
                                                                12ofof121
                                                                       33 Page
                                                                          Page ID
                                                                               ID
                                   #:275
                                   #:428



                                   Flock printing is allowed with non-GMO natural and regenerated fibres if
                                   the fibres used meet the limit values for residues as listed in Section
                                   2.4.16.
                                   Ammonia is allowed as a required buffer in pigment printing pastes.
                                   Prohibited are dyes and pigments containing heavy metals as an integral
                                   part of the dye molecule (e.g. heavy metal dyes, certain reactive dyes)
                                   under consideration of the following exceptions:
                                     - General exception for Iron
                                     - Specific exception for copper: permitted up to 5% per weight in blue,
                                       green and turquoise dyestuffs and pigments only.
                                   While in general inputs that contain > 1% permanent AOX are
                                   prohibited, exceptionally for yellow, green and violet pigments the limit is
                                   5%.
                                   Prohibited are printing methods using aromatic solvents, phthalates or
                                   chlorinated plastics (e.g. PVC).
                                   The use of natural dyes and auxiliaries that are derived from a
                                   threatened species listed on the Red List of the IUCN is prohibited.

    2.4.8 Finishing and Manufacturing
     Parameter                     Criteria
     Selection of finishing        Allowed are mechanical, thermal and other physical finishing methods.
     methods and auxiliaries       Allowed are natural and synthetic inputs that meet the basic
                                   requirements as set in Sections 2.3.1 and 2.3.2 only.
                                   Prohibited in general is the use of synthetic inputs for anti-microbial
                                   finishing (including biocides), coating, filling and stiffening, lustring and
                                   matting as well as weighting.
                                   Prohibited are garment finishing methods that are considered to be
                                   harmful to the workers (such as sand blasting of denim).
     Machine oils                  In Finishing and Manufacturing, Machine oils that may come in contact
                                   with GOTS goods shall be heavy metal-free.


    2.4.9 Requirements for additional fibre materials and accessories
    2.4.9.1      Requirements for additional fibre materials
     Additional Fibre Materials    Criteria
     Fibre materials accepted      The additional fibre materials may be mixed with the organic fibres to the
     for the remaining non-        fabric or used in certain details of the product.
     organic balance of the
     product’s material            Blending organic and conventional fibres of the same type in the same
     composition (max. 5%          product is not permitted.
     according to Section 2.2.1.
     and max. 30% according to     All additional materials shall meet the limit values for residues as listed in
     Section 2.2.2.)               Section 2.4.16.

                                   Allowed are:
                                   Individually or in combination as a sum total up to 30% (≤30%)
                                       a) non-GMO conventional natural vegetable fibres
                                       b) non-GMO conventional animal fibres.
                                       c) Lyocell or protein-based fibres derived from non-GMO sources and
                                           from certified organic raw materials or pre- or post-consumer waste
                                           or from raw materials certified according to a programme that
                                           verifies compliance with sustainable management principles
                                       d) recycled synthetic (polymer) fibres from pre- or post-consumer
                                           waste: only polyester, polyamide, polypropylene, elastomultiester


                               GOTS Version 6.0 · March 2020 · Page 12/33
                                                                                               Exhibit 1, Page 89
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              101
                                                                13ofof121
                                                                       33 Page
                                                                          Page ID
                                                                               ID
                                   #:276
                                   #:429




     Additional Fibre Materials Criteria
                                        (elasterell-p) and polyurethane (elastane)
                                   e) PLA (polylactic acid) fibre produced from non-GMO bio-mass
                                        sources

                                 Individually or in combination as a sum total up to 10% (≤10%)
                                     a) regenerated fibres like lyocell, viscose or modal: raw materials used
                                         shall be non-GMO
                                     b) virgin synthetic (polymer) fibres: only polyamide, polypropylene,
                                         elastomultiester (elasterell-p) and polyurethane (elastane)
                                     c) stainless steel fibres and mineral fibres

                                 Prohibited are:
                                    a) conventional cotton
                                    b) conventional angora hair fibre
                                    c) virgin polyester
                                    d) acrylic
                                    e) asbestos, carbon and silver fibres
                                    f) any other not explicitly permitted fibres
                                    g) mulesed wool


    2.4.9.2     Requirements for Accessories
    Accessories                    Criteria
    Material in general           Allowed are:
    (valid for appliqué, borders,   a) natural materials including biotic material (such as (organic or
    buckles, buttons and press-          conventional) natural fibre, wood, leather, horn, bone, shell) and
    studs, cords, edgings,               non-biotic material (such as minerals, metals, stone)
    elastic bands and yarns,        b) regenerated and synthetic materials
    embroidery yarns, fasteners
    and closing systems,            Prohibited is the use of:
    adhesive tapes used for
                                    a) asbestos
    fusing, hatbands, laces,
                                    b) carbon fibres
    linings, inlays, interface,
                                    c) silver (filament, treated) fibres
    labels (heat-transfer/
                                    d) chromium (e.g. as component of a metal or in leather tanning,
    adhesive/ care/ GOTS),
                                         except that stainless steel is permitted)
    interlinings, pockets, seam
                                    e) nickel (e.g. as component of a metal, except that stainless steel is
    bindings, sewing threads,
                                         permitted)
    shoulder pads, padding for
                                    f) material from threatened animals, plant and timber
    undergarments, trims,
                                    g) Chlorinated plastics (e.g. PVC)
    zippers and any other, not
    below explicitly listed         All materials used for accessories shall meet the applicable limit
    accessories)                    values for residues as listed in Section 2.4.16.
    Fillings, stuffing             If textile fibres are used, the material requirements of Sections 2.2.1
                                   respective 2.2.2 apply (since fillings with fibres are not considered
                                   accessories).
                                   If non-textile material is used only natural materials are permitted.
                                   Natural materials shall be from certified organic (in conversion)
                                   production in case such certification is applicable for the kind of
                                   material used (e.g. for plant-based materials such as grain spelt or
                                   animal based-materials such as feathers).
                                   Latex foam used as filling or stuffing shall be made from certified
                                   organic (in conversion) latex or from latex certified according to a
                                   program that verifies compliance with sustainable forestry
                                   management principles.
    Supports and frames            The requirements as specified in the row ‘material in general’ apply.




                                GOTS Version 6.0 · March 2020 · Page 13/33
                                                                                          Exhibit 1, Page 90
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              102
                                                                14ofof121
                                                                       33 Page
                                                                          Page ID
                                                                               ID
                                   #:277
                                   #:430




    Accessories                     Criteria
                                    Latex foam used in mattresses shall be made from certified organic (in
                                    conversion) latex or from latex certified according to a program that
                                    verifies compliance with sustainable forestry management principles.
                                    Polyurethane foams are not permitted in mattresses or other textile
                                    bedding products.
    Non-Slip Floor Covering         Backing materials used shall be of certified natural origin and satisfy
                                    requirements of Section 2.3 of the GOTS Standard. Inorganic
                                    materials (such as dolomite) may be used in conjunction with this
                                    backing material, if they are of natural origin and satisfy Section 2.3 of
                                    the GOTS Standard.


    2.4.10 Environmental management
    In addition to GOTS criteria, all companies shall assure compliance with the applicable national and
    local legal environmental requirements applicable to their processing/manufacturing stages (including
    those referring to emissions to air, wastewater discharge as well as disposal of waste and sludge).
    They shall have a written environmental policy and procedures in place to allow monitoring and
    improving relevant environmental performances in their facilities. The environmental policy shall be
    shared with all employees. Depending on the processing/manufacturing stages, the available data and
    procedures need to include:
        a)   person responsible
        b)   data on energy and water resources and their consumption per kg of textile output
        c)   target goals and procedures to reduce energy and water consumption per kg of textile output
        d)   monitoring of waste and discharges
        e)   procedures to minimise waste and discharges
        f)   procedures to follow in case of waste and pollution incidents
        g) documentation of staff training in the conservation of water and energy, proper handling
           and minimal use of chemicals and their correct disposal
        h) programme for improvement
    Adequate inventory of GOTS approved chemical inputs should be maintained for processing GOTS
    Goods. Wet processing units shall keep full records of the use of chemicals, energy, water consumption
    and wastewater treatment, including the disposal of sludge. In particular, they shall continuously
    measure and monitor wastewater temperature, wastewater pH and sediment quantities. On-site waste
    burning or uncontrolled waste landfilling shall not be undertaken.

    Certified Entities are required to collect information on sources of greenhouse gas emissions (GHG)
    within their own operations and identify means for reduction for each source.



    2.4.11 Wastewater treatment
    Wastewater from all wet processing units shall be treated in an internal or external functional wastewater
    treatment plant before discharged to environment. The applicable national and local legal requirements
    for wastewater treatment - including limit values with regard to pH, temperature, TOC, BOD, COD, colour
    removal, residues of (chemical) pollutants and discharge routes - shall be fulfilled. Minimum criteria is
    local / national law if GOTS requirements are lower.
    Wastewater discharges to the environment shall not exceed 20 g COD/kg of processed textile (output).
    For scouring greasy wool an exceptional limit of 45 g COD/kg applies.
    Treatment of wastewater from water retting of bast fibres shall achieve a reduction of COD (or TOC) of
    at least 95% for hemp fibres and 75% for all other bast fibres.




                                 GOTS Version 6.0 · March 2020 · Page 14/33
                                                                                            Exhibit 1, Page 91
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              103
                                                                15ofof121
                                                                       33 Page
                                                                          Page ID
                                                                               ID
                                   #:278
                                   #:431



    Where legal limits for pH and temperature are not defined for wastewater discharges to surface waters,
    discharge shall have a pH between 6 and 9 (unless the pH of the receiving water is outside this range)
    and a temperature of less than 35 °C (unless the temperature of the receiving water is above this value).
    Wastewater analyses shall be performed and documented periodically at normal operating capacity.

    2.4.12 Storage, packaging and transport
    2.4.12.1     B2B trade of GOTS Goods
    Organic textile products shall be stored and transported in such a manner as to prevent contamination
    by prohibited substances and commingling with conventional products or substitution of the contents.
    Transport means and routes shall be documented.
    In cases where pesticides/biocides are mandated for use due to national or regional rules or law, they
    may be used in Storerooms / Transport, but they shall comply with the applicable international or national
    organic production standard. Wooden pallets used in storage and transport activities are exempt from
    this requirement.
    2.4.12.2     Retail (B2C) trade of GOTS Goods
    Single use virgin plastic hangers are prohibited in retail packaging of GOTS Goods. Recycled plastic
    hangers may be used.
    Final products with complete GOTS labelling can be stored / transported together with conventional
    products of similar type with positive assurance that there can be no substitution of products.
    Synthetic packaging material shall not contain chlorinated plastics (e.g. PVC). The use of plastic
    packaging materials should be minimized.
    Paper or cardboard used in packaging material for the retail trade of GOTS Goods (incl. labelling items
    such as hang tags or swing tags) shall be recycled from pre- or post-consumer waste or certified
    according to a program that verifies compliance with sustainable forestry management principles.
    Textile fibre materials used for packaging, shall follow one of these three conditions:
        a) are certified organic (as explained in Section 2.2.1) and meet RSL criteria as in Section 2.4.15
        b) are certified organic - in- conversion (as explained in Section 2.2.2) and meet RSL criteria as in
           Section 2.4.15
        c) meet criteria for accepted additional fibres (Section 2.4.9.1) without limitation on percentages
           and meet criteria as in Section 2.4.16.

    2.4.13 Record keeping & internal quality assurance
    All operational procedures and practices shall be supported by effective documented control systems
    and records that enable to trace:

        a) the origin, nature and quantities of organic and additional (raw) materials, accessories as well
           as inputs which have been delivered to the unit
        b) the flow of goods within the unit (processing/manufacturing steps performed, recipes used and
           stock quantities)
        c) the composition of manufactured products
        d) the nature, quantities and consignees of GOTS Goods which have left the unit
        e) any other information that may be required for the purposes of proper inspection of the operation

    Records relevant to the inspection shall be kept for at least five years.
    Certified Entities purchasing organic fibres shall receive and maintain transaction certificates (=TCs,
    certificates of inspection), issued by a recognised certifier and certified in accordance with the criteria of
    Section 2.1 for the whole quantity purchased.
    Certified Entities purchasing GOTS Goods shall receive and maintain GOTS transaction certificates,
    issued by an Approved Certifier for the whole quantity of GOTS Goods purchased, in accordance with
    the current Policy and Template for issuing Transaction Certificates (TCs). Certified Entities purchasing


                                  GOTS Version 6.0 · March 2020 · Page 15/33
                                                                                              Exhibit 1, Page 92
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              104
                                                                16ofof121
                                                                       33 Page
                                                                          Page ID
                                                                               ID
                                   #:279
                                   #:432



    organic fibres shall receive and maintain Scope Certificates and / or Transaction Certificates (where
    applicable) of the producer and trader(s) (if applicable) for the Organic Production Standard for the whole
    quantity purchased. All further conditions as prescribed in the latest version of the ‘Policy and Template
    for issuing Transaction Certificates (TCs)’ shall be followed.
    The consignee of any organic fibres and GOTS Goods shall check the integrity of the packaging or
    container and verify the origin and nature of the certified products from the information contained in the
    product marking and corresponding documentation (e.g. invoice, bill of lading, transaction certificate)
    upon receipt of the certified products.
    A product whose GOTS compliant status is in doubt may only be put into processing or packaging after
    elimination of that doubt.
    Organic fibres and GOTS Goods shall clearly be identified as such on all corresponding invoices.
    Certified Entities shall have invoices, delivery notes as well as copies of valid Letters of Approval at
    hand listing all preparations they are using in processing and manufacturing GOTS Goods as verification
    proof that all colourants and textile auxiliaries used for GOTS Goods are actually approved.
    The Certified Entity shall have concluded a contract with each subcontractor stipulating the conditions
    of the relevant job work assigned and remains finally responsible for compliance with all criteria of this
    Standard.
    Certified Entities shall collect, collate and share non-commercial information related to impact
    measurement if and as required by GOTS.

    2.4.14 Technical quality parameters
    Any final product labelled according to this Standard shall comply with the following technical quality
    parameters.
                              Parameter                               Criteria            Test method
      Rubbing fastness, dry                                             3-4
                                                                                    ISO 105 X12
      for fibre blends                                                   3
     Rubbing fastness, wet                                               2          ISO 105 X12
     Perspiration fastness, alkaline and acidic
              Shade Change                                              3-4         ISO 105 E04
              Staining on Multi-fibre                                   3-4
     Perspiration fastness for fibre blends
              Shade Change                                               3          ISO 105 E04
              Staining on Multi-fibre                                    3
     Light fastness                                                     3-4         ISO 105 B02
     Dimensional change after washing at 40 °C (30 °C for
     animal fibre material and blends thereof).
              Knitted/hosiery:                                       max. 8%       ISO 6330
              Woven:                                                 max. 3%
     This criterion is only valid for the garment sector.
     Saliva fastness                                                                BVL B 82.92.3
                                                                         5
     (only for textiles for babies)                                                 DIN 53160-1
     Washing fastness when washed at 40 °C
              Shade Change                                              3-4         ISO 105 C06 A1M
              Staining on Multi-fibre                                   3-4
     Washing fastness of animal fibre material and blends
     thereof when washed at 30 °C                                                   ISO 105 C06 A1S
              Shade Change                                              3-4         without use of steel balls
              Staining on Multi-fibre                                   3-4




                                 GOTS Version 6.0 · March 2020 · Page 16/33
                                                                                            Exhibit 1, Page 93
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              105
                                                                17ofof121
                                                                       33 Page
                                                                          Page ID
                                                                               ID
                                   #:280
                                   #:433




    2.4.15 Limit values for residues in GOTS Goods
    Even if produced in compliance with this Standard, textiles may carry traces of residues (e.g. due to
    unavoidable contamination). The following table lists the corresponding limit values for GOTS Goods:
        Parameter                                             Criteria           Test method
        Alkylphenol (ethoxylates)                                                For NP, OP: Extraction, derivatisation,
        NP, OP, HpP, PeP, NPEO, OPEO sum                                         GC/MS or HPLC/MS
        parameter                                           < 20 mg/kg           For NPEO, OPEO: Extraction in
        NP, OP, HpP, PeP Sum parameter                      < 10 mg/kg           methanol, derivatisation, HPLC/MS : EN
                                                                                 ISO 18254-1 or NPLC : EN ISO 18254-2
                                                                                 (test range for NPEO and OPEO: 3-15
                                                                                 moles)
        AOX                                                   < 5 mg/kg          Extraction with boiling water, adsorption
                                                                                 on charcoal; AOX analyser based on ISO
                                                                                 9562
                                                                                 Alternatively: HJ/T 83-2001
        Arylamines
        with carcinogenic properties (amine-                < 20 mg/kg           EN 14362-1 and -3; (HPLC/GCMS)
        releasing azo dyes MAK III, category
        1,2,3)
                                                                                 EN 14362-1; (HPLC/GCMS) without
        Aniline, free (MAK III category 4)                  <100 mg/kg
                                                                                 reductive cleavage
        Disperse dyes classified as allergenic1             < 30 mg/kg           DIN 54231; (LC/MS)
                                                                                 Japanese Law 112; or based on ISO
        Formaldehyde                                        < 16 mg/kg
                                                                                 14184-1
        Glyoxal and other short-chain aldehydes                                  Extraction (acc. to ISO 14184-1), ISO
                                                             <20 mg/kg
        (mono- and dialdehydes up to C6)                                         17226-1 (HPLC)
                                                               4.5–9.0
        pH value                                          (no skin contact)      ISO 3071
                                                         4.5-7.5 (all others)
        Chlorophenols                                                            LFGB 82-02-08; (GC/MS)
             PCP                                           < 0.01 mg/kg
             TeCP                                          < 0.01 mg/kg
             TrCP                                          < 0.2 mg/kg
             DCP                                           < 0.5 mg/kg
             MCP                                           < 0.5 mg/kg
        O-Phenyl phenol (OPP)                              < 1.0 mg/kg
                                                                                 § 64 LFGB L 00.00-34 (GC/MS); § 64
        Pesticides, sum parameter
                                                                                 LFGB L 00.00-114 (LC/MS/MS)
           All natural fibres (except shorn wool)            <0.1 mg/kg
           Shorn wool                                        <0.5 mg/kg
                                                        In eluate. Figures in    Elution DIN EN ISO 105-E04, ISO 17294-
        Extractable Heavy metals
                                                        mg/kg refer to textile   2 (ICP/MS), EN 16711-2
           Antimony (Sb)                                    < 0.2 mg/kg
           Arsenic (As)                                      <0.2 mg/kg
           Cadmium (Cd)                                     < 0.1 mg/kg
           Chromium (Cr)                                    < 1.0 mg/kg
           Cobalt (Co)                                      < 1.0 mg/kg
           Copper (Cu)                                      < 25.0 mg/kg
           Lead (Pb)                                        < 0.2 mg/kg
           Nickel (Ni)                                      < 1.0 mg/kg
           Mercury (Hg)                                     < 0.02 mg/kg
           Selenium (Se)                                    < 0.2 mg/kg


    1   See List in Manual, Section 2.4.6



                                            GOTS Version 6.0 · March 2020 · Page 17/33
                                                                                                        Exhibit 1, Page 94
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              106
                                                                18ofof121
                                                                       33 Page
                                                                          Page ID
                                                                               ID
                                   #:281
                                   #:434



     Parameter                                   Criteria     Test method
       Tin (Sn)                                < 2.0 mg/kg
       Manganese (Mn)                          < 90 mg/kg
       Zinc (Zn)                              < 750 mg/kg
       Barium (Ba)                            < 1000 mg/kg
       Chromium VI (Cr-VI)                     < 0.5 mg/kg    Elution DIN EN ISO 105-E04, ISO 11083
     Total Heavy metals (in digested
     sample)
                                                              EPA 3050 B, ICP/MS, EPA 3051 or EN
          Cadmium (Cd)                         < 45 mg/kg
                                                              16711-1
                                                              EPA 3050 B, ICP/MS, EPA 3051 or EN
          Lead (Pb)                            < 50 mg/kg
                                                              16711-1
                                                              Extraction in solvent, ISO 17353
     Organotin compounds
                                                              (GC/MS) or ISO/TS 16179
           TBT                                < 0.05 mg/kg
           TphT                               < 0.05 mg/kg
           DBT                                < 0.05 mg/kg
           DOT                                < 0.05 mg/kg
           MBT                                < 0.1 mg/kg
           DMT, DPT, MoT, MMT, MPhT,
           TeBT, TCyHT, TMT, TOT, TPT,        < 0.1 mg/kg
           DphT, TeET
      Per- and Polyfluorinated compounds
      (PFC)
         individually:                           absent
         PFOA, PFOS                            < 1.0 g/m2    Extraction in solvent, LC/MS
         FTOH                                 < 0.01 mg/kg    Extraction in solvent, GC/MS
     Phthalates
     (such as BBP, DBP, DCHP, DEHP, DEP,                      DIN EN 15777: 2009-12 (GC/MS) or ISO
     DHNUP, DHP, DHxP, DIBP, DIDP,                            14389
     DIHP, DIHxP, DINP, DMEP, DMP,
     DNOP, DNP, DPP, DPrP)
           sum parameter                      < 100 mg/kg
     Polycyclic Aromatic Hydrocarbons
                                                              ISO 18287 (GC/MS) or AfPS GS 2014:01
     (PAH):
          sum parameter                       < 5.0 mg/kg
          Chrysene                            < 0.5 mg/kg
          Benzo[a]anthracene                  < 0.5 mg/kg
          Benzo[b]fluoranthene                < 0.5 mg/kg
          Benzo(j)fluoranthene                < 0.5 mg/kg
          Benzo[k]fluoranthene                < 0.5 mg/kg
          Benzo[a]pyrene                      < 0.5 mg/kg
          Benzo(e)pyrene                      < 0.5 mg/kg
          Dibenzo[a,h]anthracene              < 0.5 mg/kg
          Naphthalene                         < 1.0 mg/kg
          Acenaphthylene                      < 1.0 mg/kg
          Acenapthene                         < 1.0 mg/kg
          Fluorene                            < 1.0 mg/kg
          Phenanthrene                        < 1.0 mg/kg
          Anthracene                          < 1.0 mg/kg
          Fluoranthene                        < 1.0 mg/kg
          Pyrene                              < 1.0 mg/kg
          Indeno[1,2,3-cd]pyrene              < 1.0 mg/kg
          Benzo[g,h,i]perylene                < 1.0 mg/kg
          Cyclopenta (c,d)pyrene              < 1.0 mg/kg
          Dibenzo [a,e] pyrene                < 1.0 mg/kg




                               GOTS Version 6.0 · March 2020 · Page 18/33
                                                                                    Exhibit 1, Page 95
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              107
                                                                19ofof121
                                                                       33 Page
                                                                          Page ID
                                                                               ID
                                   #:282
                                   #:435



     Parameter                                           Criteria          Test method
           Dibenzo [a,h] pyrene                        < 1.0 mg/kg
           Dibenzo [a,i] pyrene                        < 1.0 mg/kg
           Dibenzo [a,l] pyrene                        < 1.0 mg/kg
           1-Methylpyrene                              < 1.0 mg/kg
     Chlorinated Paraffins
     Short Chain Chlorinated Paraffins (C10-13)
     &
     Medium Chain Chlorinated Paraffins
     (C14-17)
           Sum parameter                                <50 mg/kg
     Cyclic Siloxanes (D4, D5, D6)                     <1000 mg/kg         Extraction in Solvent, GC/MS
     Other Chemical Residues
     Azodicarboxamide/ Azodicarbonamide/               <1000 mg/kg
     Diazene-1,2-dicarboxamide (ADCA)
     Chlorinated Benzenes & Toluenes                   < 1.0 mg/kg


    2.4.16 Limit values for residues in additional fibre materials and accessories
    Additional materials and accessories (in accordance with the criteria of Section 2.4.9) used for GOTS
    Goods need to comply with the following limit values for residues:
                Criteria                                 Limit Values                            Test Method
                                      For use in textiles for
                                       babies and textile            For use in all other
                                          personal care                GOTS Goods
                                            products
     Arylamines with
     carcinogenic properties                                                                EN 14362-1 and -3;
                                           < 20 mg/kg                    < 20 mg/kg
     (amine-releasing azo dyes                                                              (HPLC/GCMS)
     MAK III, category 1,2,3)
                                                                                            EN 14362-1
     Aniline (MAK III category 4)
                                            <20 mg/kg                    <50 mg/kg          (HPLC/GCMS), without
     (free)
                                                                                            reductive cleavage
     Disperse dyes (classified as
                                           < 30 mg/kg                    < 30 mg/kg         DIN 54231; (LC/MS)
     allergenic or carcinogenic)
                                                                      < 75 mg/kg (Skin
                                                                          Contact)          Japanese Law 112; or
     Formaldehyde                          < 16 mg/kg
                                                                     <150 mg/kg (no skin    based on ISO 14184-1
                                                                          contact)
     Glyoxal and other short-                                   <75 mg/kg (skin contact)    Extraction (acc. to ISO
     chain aldehydes (mono- and             <20 mg/kg             <300 mg/kg (no skin       14184-1), ISO 17226-1
     dialdehydes up to C6)                                             contact)             (HPLC)
     pH value                                4.0-7.5                       4.0-7.5          ISO 3071
     Chlorophenols
     PCP                                   <0.05 mg/kg                   <0.5 mg/kg
     TeCP                                  <0.05 mg/kg                   <0.5 mg/kg
     TrCP                                  <0.2 mg/kg                    <2.0 mg/kg          LFGB 82-02-08;
                                                                                            (GC/MS)
     DCP                                   <0.5 mg/kg                    <3.0 mg/kg
     MCP                                   <0.5 mg/kg                    <3.0 mg/kg
     Pesticides, sum parameter
     All natural fibres (except                                                              § 64 LFGB L 00.00-34
                                           <0.5 mg/kg                     <1 mg/kg
     shorn wool)                                                                            (GC/MS); § 64 LFGB L
                                                                                            00.00-114 (LC/MS/MS)
     Shorn wool                            <1.0 mg/kg                     <1 mg/kg

     Extractable Heavy metals



                                    GOTS Version 6.0 · March 2020 · Page 19/33
                                                                                                 Exhibit 1, Page 96
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              108
                                                                20ofof121
                                                                       33 Page
                                                                          Page ID
                                                                               ID
                                   #:283
                                   #:436




                   Criteria                            Limit Values                        Test Method
                                   For use in textiles for
                                    babies and textile          For use in all other
                                       personal care              GOTS Goods
                                         products
     Arsenic (As)                       <0.2 mg/kg                    <1.0 mg/kg
     Cadmium (Cd)                       <0.1 mg/kg                    <0.1 mg/kg
     Chromium (Cr)                      <1.0 mg/kg                    <2.0 mg/kg
     Cobalt (Co)                        <1.0 mg/kg                    <4.0 mg/kg       Elution DIN EN ISO
     Copper (Cu)                       <25.0 mg/kg 1              <50.0 mg/kg 1        105-E04, ISO 17294-2
                                                                <1.0 mg/kg (not for    (ICP/MS)
     Lead (Pb)                          <0.2 mg/kg
                                                                      Glass)
     Nickel (Ni)                        <1.0 mg/kg                    <4.0 mg/kg
     Mercury (Hg)                       <0.02 mg/kg                   <0.02 mg/kg
                                                                                       Elution DIN EN ISO
     Chromium VI (Cr-VI)                <0.5 mg/kg                    <0.5 mg/kg
                                                                                       105-E04, ISO 11083
     Total Heavy metals (in digested sample)
     Cadmium (Cd)                        <40 mg/kg                     <40 mg/kg       EPA 3050 B, ICP/MS,
     Lead (Pb)                           <90 mg/kg                     <90 mg/kg       EN16711-1
     Nickel release                 < 0.28 µg/cm2/week          < 0.28 µg/cm2/week     EN 12472, EN 1811
     Organotin compounds
     TBT                                <0.5 mg/kg                    <1.0 mg/kg
     TphT                               <0.5 mg/kg                    <1.0 mg/kg
     DBT                                <1.0 mg/kg                    <2.0 mg/kg
                                                                                       Extraction in solvent,
     DOT                                <1.0 mg/kg                    <2.0 mg/kg       ISO 17353 (GC/MS) or
     MBT                                <1.0 mg/kg                    <2.0 mg/kg       ISO/TS 16179
     DMT, DPT, MoT, MMT,
     MPhT, TeBT, TCyHT, TMT,            <1.0 mg/kg                    <2.0 mg/kg
     TOT, TPT, DphT, TeET
     Phthalates (such as DINP,
     DMEP, DNOP, DEHP, DIDP,
     BBP, DBP, DIBP, DEP,
     DIHP, DHNUP, DCHP,                                                                ISO 14389
     DHxP, DIHxP, DPrP, DHP,
     DNP, DPP, DMP)
      sum parameter                       <0.05%                        <0.05%
     Polycyclic Aromatic Hydrocarbons (PAH):
     sum parameter                      <5.0 mg/kg                    <10.0 mg/kg
     1-Methylpyrene                     <0.5 mg/kg                    <1.0 mg/kg
     Acenaphthene                       <0.5 mg/kg                    <1.0 mg/kg
     Acenaphthylene                     <0.5 mg/kg                    <1.0 mg/kg
     Anthracene                         <0.5 mg/kg                    <1.0 mg/kg
     Benzo(e)pyrene                     <0.5 mg/kg                    <1.0 mg/kg
     Benzo(j)fluoranthene               <0.5 mg/kg                    <1.0 mg/kg
     Benzo[a]anthracene                 <0.5 mg/kg                    <1.0 mg/kg
     Benzo[a]pyrene                     <0.5 mg/kg                    <1.0 mg/kg       ISO 18287 (GC/MS) or
     Benzo[b]fluoranthene               <0.5 mg/kg                    <1.0 mg/kg       AFPS GS 2014:01
     Benzo[g,h,i]perylene               <0.5 mg/kg                    <1.0 mg/kg
     Benzo[k]fluoranthene               <0.5 mg/kg                    <1.0 mg/kg
     Chrysene                           <0.5 mg/kg                    <1.0 mg/kg
     Cyclopenta (c,d)pyrene             <0.5 mg/kg                    <1.0 mg/kg
     Dibenzo [a,e] pyrene               <0.5 mg/kg                    <1.0 mg/kg
     Dibenzo [a,h] pyrene               <0.5 mg/kg                    <1.0 mg/kg



                                 GOTS Version 6.0 · March 2020 · Page 20/33
                                                                                           Exhibit 1, Page 97
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              109
                                                                21ofof121
                                                                       33 Page
                                                                          Page ID
                                                                               ID
                                   #:284
                                   #:437




                Criteria                                    Limit Values                            Test Method
                                       For use in textiles for
                                        babies and textile           For use in all other
                                           personal care               GOTS Goods
                                             products
     Dibenzo [a,i] pyrene                     <0.5 mg/kg                    <1.0 mg/kg
     Dibenzo [a,l] pyrene                     <0.5 mg/kg                    <1.0 mg/kg
     Dibenzo[a,h]anthracene                   <0.5 mg/kg                    <1.0 mg/kg
     Fluoranthene                             <0.5 mg/kg                    <1.0 mg/kg
     Fluorene                                 <0.5 mg/kg                    <1.0 mg/kg
     Indeno[1,2,3-cd]pyrene                   <0.5 mg/kg                    <1.0 mg/kg
     Naphthalene                              <0.5 mg/kg                    <1.0 mg/kg
     Phenanthrene                             <0.5 mg/kg                    <1.0 mg/kg
     Pyrene                                   <0.5 mg/kg                    <1.0 mg/kg
     Chlorinated Paraffins
     Short Chain Chlorinated Paraffins (C10-13) & Medium Chain Chlorinated Paraffins (C14-17)
     Sum parameter                             <50 mg/kg                    <50 mg/kg
     Cyclic Siloxanes (D4, D5,
                                              <1000 mg/kg                  <1000 mg/kg
     D6)
     Other Chemical Residues
     Azodicarboxamide/
     Azodicarbonamide/
                                              <1000 mg/kg                  <1000 mg/kg
     Diazene-1,2-dicarboxamide
     (ADCA)
     Solvent Residues
     NMP, DMAc, DMF                      0.05 % by weight             0.05 % by weight
     Formamide                            0.02% by weight              0.02% by weight
     Chlorinated Benzenes &
                                               1.0 mg/kg                     1.0 mg/kg
     Toluenes
     Nonylphenol Ethoxylates                   100 mg/kg                    100 mg/kg
                                     1) Criterion not applicable to inorganic / non-biological materials (such as metals)



     Further parameters relevant for
     specific materials used in                  Criteria                  Test method
     accessories

     Polyester fibres:
                                                                           Elution DIN EN ISO 105-E04,
     Antimony (Sb)                               < 30 mg/kg
                                                                           ISO 17294-2 (ICP/MS)
     Natural latex foam:
     Butadiene                                   < 1.0 mg/kg               GC- FID
     Chlorophenols (incl. salts and esters)      < 1.0 mg/kg               LFGB 82-02-08 (GC/MS)
     Carbon disulphide                           < 0.02 mg/m3              Chamber test, DIN ISO 16000-6
     Nitrosamines                                < 0.001 mg/m3             Chamber test; ZH 1/120-23 or BGI 505-23 for
                                                                           air sampling and analysis




    3         SOCIAL CRITERIA
    3.1       SCOPE
    The following social criteria apply to all textile processing, manufacturing and trading stages which are
    employing workers. The same principles and requirements apply also to the farm level, taking account


                                   GOTS Version 6.0 · March 2020 · Page 21/33
                                                                                                    Exhibit 1, Page 98
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              110
                                                                22ofof121
                                                                       33 Page
                                                                          Page ID
                                                                               ID
                                   #:285
                                   #:438



    of its specific nature and recognizing the limited direct monitoring and assurance possibilities with this
    Standard.
    For adequate implementation and assessment of the following specific criteria adherence to the
    corresponding International Labour Conventions of the International Labour Organisation (ILO), United
    Nations Guiding Principles on Business and Human Rights (UNGPs) and OECD shall be assured.
    Certifiers are expected to study, assimilate and consider local and national conditions in their Risk
    Assessment while conducting inspections and audits.

    Certified Entities shall create awareness on GOTS social criteria within their workforce by appropriate
    means.


    3.2     EMPLOYMENT IS FREELY CHOSEN
    3.2.1 There is no servitude, forced, bonded, trafficked or indentured labour.
    3.2.2 Forced labour shall not be used.
    3.2.3 Workers are not required to lodge "deposits" or their identity papers with their employer.
          Workers are free to leave their employer after mutually agreed notice period, as stated in
          employment contract.
    3.2.4 Workers are not required to pay for entering employment.
    3.2.5 Workers are not forced to use factory provided lodging or transportation.


    3.3     FREEDOM OF ASSOCIATION AND COLLECTIVE BARGAINING
    3.3.1 Freedom of association and the right to collective bargaining are respected.
    3.3.2 Workers, without distinction, have the right to join or form trade unions of their own
          choosing and to bargain collectively.
    3.3.3 The employer adopts an open and supportive attitude towards the activities of trade
          unions and their organisational activities and does not hinder or prevent or interfere with
          activities or engage in surveillance of those activities.
    3.3.4 Workers representatives have access to carry out their representative functions in the
          workplace free of intimidation, discrimination or fear of reprisal. Employers do not
          intimidate or discriminate against workers for their union membership or activities.
    3.3.5 Collective bargaining agreements shall be respected.
    3.3.6 Display (for example, on a notice board) and communicate (for example, in employment
          contracts) about workers’ right to collective bargaining.
    3.3.7 If there is no trade union on site, the employer shall not deny time and resources for
          workers to elect representatives. Elected representatives shall have access to workers
          and employer’s representative on a regular basis.
    3.3.8 Each category of employees can be represented by elected representative(s) of the
          corresponding category of employees.
    3.3.9 Where the right to freedom of association and collective bargaining is restricted under law,
          the employer facilitates, and does not hinder, the development of parallel means for
          independent and free association and bargaining and allows their workers to freely elect
          their own representatives with whom the company can enter into dialogue about related
          issues.


    3.4     CHILD LABOUR SHALL NOT BE USED
    3.4.1 Child labour, regardless of gender shall not be used.
    3.4.2 Young workers (age between minimum age up to 18 years old) under 18 shall not be
          employed at night or in hazardous conditions.




                                 GOTS Version 6.0 · March 2020 · Page 22/33
                                                                                           Exhibit 1, Page 99
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              111
                                                                23ofof121
                                                                       33 Page
                                                                          Page ID
                                                                               ID
                                   #:286
                                   #:439




    3.4.3 A young worker cannot work for more than 8 hours in a day or the legal limit for young
          workers, whichever is lower. Overtime is prohibited and a minimum consecutive period of
          12 hours’ rest as well as customary weekly rest days shall be provided.
    3.4.4 These policies and procedures including the interpretation of the terms "child" and "child
          labour" shall conform at the very minimum of to the provisions of the relevant ILO
          conventions C138 and C182, or national / local laws, which ever affords greater
          protection.


    3.5    NO DISCRIMINATION IS PRACTISED
    3.5.1 There is no kind of discrimination e.g. in hiring, compensation, access to training,
          promotion, termination, retirement or right to overtime hours based on race, caste, ethnic
          or national origin, nationality, religion, age, disability, gender, marital status, pregnancy,
          sexual orientation, union membership, political affiliation, social background or any other
          condition that could give rise to discrimination. In particular, workers shall not be harassed
          or disciplined on any of the grounds listed above.


    3.6    OCCUPATIONAL HEALTH AND SAFETY (OHS)
    3.6.1 Working conditions are safe and hygienic.
    3.6.2 A safe and hygienic working environment shall be provided, bearing in mind the prevailing
           knowledge of the industry and of any specific hazards. Vulnerable individuals such as -
           but not limited to - young workers, new and expecting mothers and persons with
           disabilities, shall receive special protection.
    3.6.3 Appropriate personal protective equipment shall be provided to the workers (including
           homeworkers) at no cost to such workers and it shall be assured that these are being
           used whenever necessary. Adequate steps shall be taken to prevent accidents and injury
           to health arising from, associated with, or occurring in the course of work, by minimising,
           so far as is reasonably practicable, the causes of hazards inherent in the working
           environment.
    3.6.4 Companies shall ensure adequate occupational medical assistance and related facilities.
    3.6.5 Systems shall be in place to detect, assess, avoid and respond to potential threats to the
           health and safety of workers. Effective measures shall be taken to prevent workers from
           having accidents, injuries or illnesses, arising from, associated with, or occurring during
           work.
    3.6.6 For all chemical substances and preparations used the corresponding Material Safety
           Data Sheet (SDS) shall be maintained and it shall be assured that the applicable health
           and safety measures for handling and storing these chemicals are implemented.
    3.6.7 Companies shall take all appropriate measures within their sphere of influence, to see to
           the stability and safety of the equipment and buildings they use, including accommodation
           to workers, where provided, as well as to protect against any foreseeable emergency.
           Workers shall be able to exit the premises in case of imminent danger without seeking
           permission.
    3.6.8 A safe and hygienic working environment shall be provided, bearing in mind the prevailing
           knowledge of the industry, any specific hazards, and context/country specific risks.
    3.6.9 Workers shall receive regular and recorded health and safety training incl. fire prevention
           training and evacuation drills, and such training shall be repeated for new or reassigned
           workers.
    3.6.10 Employers shall provide training and make safety signs available in the local language
           and the language(s) spoken by their workforce.




                               GOTS Version 6.0 · March 2020 · Page 23/33
                                                                                     Exhibit 1, Page 100
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              112
                                                                24ofof121
                                                                       33 Page
                                                                          Page ID
                                                                               ID
                                   #:287
                                   #:440




    3.6.11 Workers (including homeworkers) and staff shall receive regular and recorded health and
           safety training including fire prevention training and evacuation drills (as relevant), and
           such training shall be repeated for new or reassigned workers.
    3.6.12 If the facility employs homeworkers, it shall take effective actions to ensure that such
           homeworkers are given a level of protection equivalent to that given to the workers
           working at the facility.
    3.6.13 Access to functional clean toilet facilities and to free of charge potable water, and, if
           appropriate, to rest areas, food consuming areas and sanitary facilities for food storage
           shall be provided and not unreasonably restricted.
    3.6.14 Accommodation, where provided, shall be clean, safe, and meet the basic needs of the
           workers.
    3.6.15 Employer shall assign responsibility for health and safety to a senior management
           representative.



    3.7    NO HARASSMENT AND VIOLENCE
    3.7.1 Employers shall make a commitment within their social compliance policy (see section
          3.12) to foster an environment at work free from harassment, bullying and violence.
    3.7.2 Sexual harassment, sexual violence and gender-based violence is not permitted in the
          workplace, irrespective of gender.
    3.7.3 Prohibited is any act of gender-based violence that results in, or is likely to result in,
          physical, sexual or psychological harm or suffering to women including threats of such
          acts, coercion or arbitrary deprivation of liberty, whether occurring in public or in private
          life.
    3.7.4 Physical abuse or discipline, the threat of physical abuse, sexual or other harassment and
          verbal abuse or other forms of intimidation shall be prohibited.
    3.7.5 Workers shall be treated with respect and dignity.
    3.7.6 Human Rights shall be respected and protected. Employer shall have a policy
          commitment for the same.
    3.7.7 Confidential reporting of abuse or harsh treatment shall be encouraged by the
          management. Each facility shall display contact details for the local point of contact at the
          workplace for grievance redressal, in a way that all workers have access to it. This
          information shall be provided before signing an employment contract.
    3.7.8 All disciplinary measures shall be recorded.


    3.8    REMUNERATION AND ASSESSMENT OF LIVING WAGE GAP
    3.8.1 Wages and benefits paid for a standard working week meet, at a minimum, national legal
          standards or industry benchmark standards, whichever is higher. In any event wages
          should always be enough to meet basic needs and to provide some discretionary income.
    3.8.2 All workers shall be provided with written and understandable information about their
          employment conditions compliant with national legal requirements and including wages
          and social benefits legally granted before they enter employment.
    3.8.3 Wages shall be paid regularly (at least monthly) and promptly. Workers shall be informed
          about the particulars of their wages for the pay period concerned each time that they are
          paid.
    3.8.4 Withholding of wages for payment as a lump-sum at the end of a term of employment or
          training is prohibited.
    3.8.5 For specified work (being done at home or at facility) paid by the ‘piece rate’, the rate of
          remuneration shall be comparable to that received by a worker in the facility of the
          employer, doing similar work on an hourly basis. If there is no such worker, then the


                               GOTS Version 6.0 · March 2020 · Page 24/33
                                                                                    Exhibit 1, Page 101
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              113
                                                                25ofof121
                                                                       33 Page
                                                                          Page ID
                                                                               ID
                                   #:288
                                   #:441




            remuneration in another facility in the same field of activity and region concerned can be
            used as a benchmark by the Approved Certifier.
    3.8.6   Deductions from wages as a disciplinary measure are not permitted. Other deductions are
            permitted only under the conditions and to the extent prescribed by law or fixed by
            collective agreement.
    3.8.7   Overtime shall be paid at a premium rate established by law or through collective
            bargaining, whichever is higher. Premium rate shall not be less than one and one-quarter
            times the regular rate. Equivalent leisure time may also be provided as compensation for
            overtime, if permitted by local regulations.
    3.8.8   Workers shall receive wages directly in their hand / bank account or in a manner
            convenient to workers.
    3.8.9   Certified Entities shall calculate 'Living Wages' for their respective operations.
            Furthermore, they shall compare Living Wages data with their remuneration data and
            calculate the 'Wage Gap' for their workers.


    3.9     WORKING TIME
    3.9.1 Working hours shall comply with national laws, collective bargaining agreements and
          benchmark industry standards, whichever affords greater protection.
    3.9.2 In any event, workers shall not be required to work in excess of 48 hours per week on a
          regular basis, shall have the right to have rest breaks in every working day and shall be
          provided with at least one day off for every 7-day period on average.
    3.9.3 Overtime shall be voluntary, shall not exceed 12 hours per week, shall not be demanded
          on a regular basis and shall not represent a significantly higher likelihood of occupational
          hazards.


    3.10    NO PRECARIOUS EMPLOYMENT IS PROVIDED
    3.10.1 To every extent possible work performed shall be on the basis of recognised employment
           relationship established through national law and practice.
    3.10.2 Obligations to employees under labour or social security laws and regulations arising from
           the regular employment relationship shall not be avoided through the use of labour-only
           contracting, subcontracting, or home-working arrangements, or through apprenticeship
           schemes where there is no real intent to impart skills or provide regular employment, nor
           shall any such obligations be avoided through the excessive use of fixed-term contracts of
           employment.


    3.11    MIGRANT WORKERS
    3.11.1 Equality in treatment shall be provided as compared to local workers who work at
           employer’s facilities. This includes remunerations, social security, access to training and
           other provisions of GOTS Social Criteria.
    3.11.2 Migrant workers shall have access to their travel documents
    3.11.3 Besides other standard requirements, written employment contract shall include - in a
           language that the worker understands- clear information about provisions of terms,
           duration and hours of employment, deductions, benefits (such as leave and insurance),
           housing, food, transportation, and other applicable provisions.
    3.11.4 If food, accommodation, transportation or other services are provided, they shall be
           provided at a rate not higher than the market rate.




                               GOTS Version 6.0 · March 2020 · Page 25/33
                                                                                     Exhibit 1, Page 102
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              114
                                                                26ofof121
                                                                       33 Page
                                                                          Page ID
                                                                               ID
                                   #:289
                                   #:442




    3.12      SOCIAL COMPLIANCE MANAGEMENT
    Companies shall have a policy for social accountability to ensure that the social criteria can be met.
    They shall support the implementation and monitoring of the social criteria by:
    3.12.1 Nominating a person responsible for social accountability.
    3.12.2 Monitoring compliance with the social criteria and implementing necessary improvements
           at its facilities, also keeping in mind potential adverse impacts.
    3.12.3 Informing its workers about the contents of their employment contract, minimum social
           criteria and any other related information provided by GOTS in the applicable local
           language(s).
    3.12.4 Maintaining records of the name, age, working hours and the wages paid for each worker.
    3.12.5 Allowing the workers to nominate a representative for social accountability that can
           provide feedback to the management regarding implementation status of and compliance
           with social criteria.
    3.12.6 Providing time and space to workers to organise and engage in collective bargaining.
    3.12.7 Recording and investigating complaints from workers or third parties related to the
           adherence to the social criteria and maintaining records about any necessary corrective
           measures arising from them.
    3.12.8 A functional and effective complaint mechanism shall be established. Anonymous
           complaint mechanism shall be followed to the maximum possible extent.
    3.12.9 Upon request, Certified Entities shall provide information about complaint records to their
           Certified Buyers should complaints possibly be related to the business practices of such
           Certified Buyers.
    3.12.10 Refraining from disciplinary measures, dismissals or other forms of discrimination against
           workers for providing information concerning observance of the social criteria.
    3.12.11 For home-workers, data on the nature, extent and characteristics of home-work shall be
           compiled by the employer and made available to Certification Bodies. Appropriate access
           to private home-working premises shall be arranged by employers for the purposes of
           inspection and audit.


    4         QUALITY ASSURANCE SYSTEM
    4.1       AUDITING OF PROCESSING, MANUFACTURING AND TRADING STAGES
    Processors, manufacturers and traders of GOTS Goods shall participate in the GOTS certification
    procedure which is based on an on-site annual inspection cycle (including possible additional
    unannounced inspections based on a risk assessment of the operations). They shall hold a valid
    certificate of compliance listing the certified products/product categories and the processing,
    manufacturing and trading activities that are qualified under the scope of certification (including names
    of subcontractors assigned and their relevant processing and manufacturing steps).
    Exceptions for Traders and Retailers are defined in corresponding Implementation Manual.
    Exceptions to annual onsite inspection for small scale subcontractors with a low risk potential are
    possible under certain conditions, as defined in corresponding Implementation Manual.
    On-site inspection shall however be performed to such units at least for the first year and every 3 rd year
    of granted certification.
    The entity under whose name or brand the labelled GOTS Goods are sold to the end consumer is
    responsible for exercising due care in ensuring compliance of the products with this Standard, the
    Licensing and Labelling Guide and further provisions as released by the Global Standard gGmbH.
    Certifiers shall be authorised by the Global Standard gGmbH for the specific scope(s) in which they offer
    certification services:
          a) Certification of mechanical textile processing and manufacturing operations and their products


                                 GOTS Version 6.0 · March 2020 · Page 26/33
                                                                                           Exhibit 1, Page 103
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              115
                                                                27ofof121
                                                                       33 Page
                                                                          Page ID
                                                                               ID
                                   #:290
                                   #:443



          b) Certification of wet processing and finishing operations and their products
          c) Certification of trading operations and related products
    Basis for authorisation by the Global Standard gGmbH is an accreditation of the certifier in accordance
    with the document ‘Approval Procedure and Requirements for Certification Bodies’ by the main co-
    operation partner of the Global Standard gGmbH for this process, IOAS, or another recognised
    accreditation body.


    4.2        TESTING OF TECHNICAL QUALITY PARAMETERS AND RESIDUES
    Certified Entities are expected to undertake testing in accordance with a risk assessment in order to
    assure compliance with this Standard and in specific with the criteria of Section 2.4.14 (Technical Quality
    Parameters) as well as 2.4.15 and 2.4.16 (Limit Values for Residues in GOTS Goods, additional
    materials and accessories). All GOTS Goods, the components of these products and the inputs used
    are to be included in this risk assessment and therefore potentially subject to testing. The testing
    frequency, the type and number of samples are to be established according to this risk assessment.
    Samples for residue testing may also be taken by the inspector during the required on-site inspection,
    either as back-up to the inspection process or in case of suspicion of contamination or non-compliance.
    Additional samples of goods may be taken from the supply chain at any time without advance notice.
    Laboratories that are accredited according to ISO/IEC 17025 or qualified to GLP and that have
    appropriate experience in residue testing for textiles respective chemical inputs are approved to perform
    residue testing for those tests that are under the scope of their accreditation.




    5          ETHICAL BUSINESS BEHAVIOUR
    Ethical Business Behaviour is a crosscutting prerequisite at all stages of the supply chain and applies
    to all stakeholders of the supply chain. It is critically important for maintaining confidence among
    stakeholders of the certification process (workers, business partners, customers, certification body and
    scheme) and towards consumers. To assure Ethical Business Behaviour, the following criteria shall be
    met:

          a) Companies have a Code of Conduct (CoC) in place which prescribes ethical behaviour,
             honesty, fair dealings and prevention of corruption.
          b) Adherence to relevant OECD guidelines shall be assured.
          c) Companies are not involved in any act of corruption, extortion or embezzlement, nor in any form
             of bribery - including but not limited to - the promising, offering, giving or accepting of any
             improper monetary or other incentive.
          d) Companies keep accurate information regarding their activities, structure and performance, and
             disclose these in accordance with applicable regulations and industry benchmark practices.
          e) Companies shall neither participate in falsifying such information, nor in any act of
             misrepresentation in the supply chain. They are expected to collect, use and otherwise process
             any personal information (including that from workers, business partners, customers and
             consumers in their sphere of influence) with reasonable care.
          f)   The collection, use and other processing of personal information shall comply with privacy and
               information security laws and regulatory requirements.
          g) Companies have established an anonymous non-discriminatory whistle-blower mechanism,
             assuring easy access and effective measures to protect whistle-blowers and ensuring that any
             information received regarding corruption or non-compliance is followed up and necessary
             actions taken.
          h) Companies provide training on integrity regulations and inform about sanctions for non-
             compliance



                                   GOTS Version 6.0 · March 2020 · Page 27/33
                                                                                           Exhibit 1, Page 104
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              116
                                                                28ofof121
                                                                       33 Page
                                                                          Page ID
                                                                               ID
                                   #:291
                                   #:444




    6          ANNEX
    6.1        SPECIFIC REQUIREMENTS FOR TEXTILE PERSONAL CARE PRODUCTS
    This Annex lists criteria for Textile Personal Care Products that deviate from or are set in addition to
    the general criteria of this Standard. Where no deviating requirements are set in this Annex, the
    applicable general GOTS criteria apply.
    Important note: Any entity selling personal care products shall be aware of and meet the specific legal
    (hygienic) requirements applicable for its products and in the country / region where they are sold. It
    may well be that some of these legal requirements for specific personal care products conflict with
    environmental criteria set by GOTS. Accordingly, except where specified below, these products
    cannot be certified and labelled to GOTS.

    6.1.1 Scope
    For the purpose of this Standard, Textile Personal Care Products are grouped as following:
    Group I:           Topical products – such as cotton wool, sanitary towels, bandages, nappies, gauze
                        cotton tissue (Gamgee),
                        island dressings, wound strips, sticking plasters and gauze dressings.
    Group II:          Physically invasive products – such as tampons, ear buds and dental rolls, and
                       Clinically invasive products – such as surgical swabs and gauze swabs.

    6.1.2 Specific criteria for materials and inputs (for Group I and Group II)
    Fibre material components

               All fibres used shall be Totally Chlorine Free (TCF).
               Non-woven and absorbent materials shall be composed of 100% certified organic fibres.
               Synthetic fibre components are not permitted for group II products unless the use of other fibre
               materials is required to meet legal medical regulations and does not exceed 5% of the content
               (if labelled as organic) or 30% (if labelled as ‘made with x% organic materials’).
    Super Absorbing Polymers (SAPs)

               SAPs shall be made from non-GMO renewable raw materials (ADM-type).
               SAPs may as a maximum contain 5% by weight of water-soluble extracts.
    Barrier films

               Except for wound contact layers, barrier films shall be composed of biodegradable polymers.
               All raw materials used shall be non-GMO.

    Specific Criteria for Tampons

               Only paper or cardboard tampon applicators are permitted. Additionally, applicator materials
               shall satisfy chemical residue requirements of Section 2.4.16.
               Synthetic security veils are not permitted.


    6.1.3 Specific criteria for Inputs
    Sizing

               No sizing shall be used for group II products.




                                   GOTS Version 6.0 · March 2020 · Page 28/33
                                                                                           Exhibit 1, Page 105
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              117
                                                                29ofof121
                                                                       33 Page
                                                                          Page ID
                                                                               ID
                                   #:292
                                   #:445




    Colourants

            The use of colourants is only allowed if their use is required to meet a mandatory legal
            regulation.
            All used colourants shall be GOTS approved. Approved Certifiers may further grant
            exceptions where a clear functional purpose exists (e.g. to identify wound dressing
            orientation).
    Optical Brightening Agents

            Optical brightening agents (OBAs) shall not be used.

    Fragrances, lotions and lubricants

            Any fragrances, lotions and lubricants used shall comply – beside the input criteria of GOTS –
            also with the input criteria of the COSMOS-Standard (Cosmetics Organic and Natural
            Standard).



    6.2     SPECIFIC REQUIREMENTS FOR FOOD CONTACT TEXTILES
    This Annex lists criteria for Food Contact Textiles (FCT) that are set in addition to the general criteria
    of this Standard. Where no requirements are set in this Annex, the applicable general GOTS criteria
    apply.

    Important note: Any entity selling FCT shall be aware of and meet the specific legal (hygienic and
    GMP) requirements applicable for its products and in the country / region where they are sold. It may
    well be that some of these legal requirements for specific FCTs conflict with environmental criteria set
    by GOTS. Accordingly, except where specified below, these products cannot be certified and labelled
    to GOTS.

    6.2.1 Scope
    FCTs can potentially contaminate food or water by transferring substance into it. All FCTs are covered
    under the scope of this Annex. It applies to all sectors and to all stages of manufacturing, processing
    and distribution of FCTs.

    6.2.2 Specific criteria for FCTs
    All textiles used shall be Totally Chlorine Free (TCF).

    FCTs shall be composed of 100% certified organic fibres.

    Printing is prohibited on the food contact side of the textiles. GMP should, in particular, ensure that
    chemical substances are not transferred through the substrate.




                                 GOTS Version 6.0 · March 2020 · Page 29/33
                                                                                            Exhibit 1, Page 106
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              118
                                                                30ofof121
                                                                       33 Page
                                                                          Page ID
                                                                               ID
                                   #:293
                                   #:446




    7        DEFINITIONS
    For the purpose of this Standard, the following terms are defined:
     Term                    Definition for the purpose of this Standard
     Accessories             Items that are added to supplement GOTS Goods for required functional or for
                             fashionable reasons. Most commonly used accessories are listed in Section
                             2.4.9. The processing of those accessories is not under direct scope of the
                             GOTS on-site certification system. The GOTS criteria applicable to accessories
                             are listed in Section 2.4.9 and 2.4.16.
     Approved Certifier      Certification body which is approved by the Global Standard gGmbH to perform
                             inspections and certifications according to GOTS in the relevant scope.
                             An updated list of Approved Certifiers and their scopes is available at:
                             http://www.global-standard.org/certification/approved-certification-bodies.html
     Certified Entity        Processor, manufacturer, trader or retailer of GOTS Goods certified by an
                             Approved Certifier.
     Endocrine disruptor     An exogenous substance or mixture that alters function(s) of the endocrine
                             system and consequently causes adverse health effects in an intact organism, or
                             its progeny, or (sub)populations
     Food Contact Textiles   Any textile articles that are intended to come into prolonged contact with, or are
                             already in contact with, or can reasonably be expected to be brought into contact
                             with or to transfer their constituents to food or water intended for human
                             consumption under normal or foreseeable conditions of use.
     Formulator              An organisation involved in manufacturing, producing or creating a mixture of
                             chemical substances blended together (formulation) to be used for textile
                             processing. A formulation is the finished chemical product sold or distributed
                             ready for use.
     GOTS Goods              Textile goods (finished or intermediate) produced in compliance with GOTS by a
                             Certified Entity and certified by an Approved Certifier.
     'Heavy Metal Free'      An input is considered as 'heavy metal free' if it does not contain heavy metals
                             as a functional constituent and any impurities contained do not exceed the
                             following limit values (as set by ETAD for dyes):
                             Antimony: 50 mg/kg, Arsenic: 50 mg/kg, Barium: 100 mg/kg, Cadmium: 20
                             mg/kg, Cobalt: 500 mg/kg, Copper: 250 mg/kg, Chromium: 100 mg/kg, Iron:
                             2500 mg/kg, Lead: 100 mg/kg, Manganese: 1000 mg/kg, Nickel: 200 mg/kg,
                             Mercury: 4 mg/kg, Selenium: 20 mg/kg, Silver: 100 mg/kg, Zinc: 1500 mg/kg,
                             Tin: 250 mg/kg
                             Special Limits for Pigments : Cadmium : 50 mg/kg; Mercury : 25 mg/kg.
     'In conversion'         A product from an operation or portion thereof, which has completed at least 12
                             months under organic management and is under the supervision of a
                             certification body.
     Input                   General term for all substances and preparations directly applied as textile
                             auxiliary agents, inks, dyes or pigments.
     Invasive products       Clinically invasive products: Any device that penetrates the body through the
                             skin, with the aid of or in the context of a surgical operation.
                             Physically invasive products: Any device that, in whole or part, penetrates inside
                             the body through a natural or artificial orifice.
     Manufacturer            Entity in the manufacturing chain (sewing industry or so called CMT (cutting,
                             making, trimming) industry up to labelling and final packing) of GOTS Goods.
     Natural materials       A natural material is any product or physical matter that comes from plants,
                             animals, or the ground. Minerals and the metals that can be extracted from them
                             are also considered to belong into this category. Natural materials include biotic
                             materials (materials that originates from living organisms such as (organic)
                             natural fibre, wood, leather, horn, bone, shell, seed and plant oils etc.) and non-
                             biotic material (such as minerals, metals, stone).
     'Permanent AOX'         AOX is permanent, if the halogen is permanently bound to the molecule (e.g. in
                             the chromophore of a dyestuff or pigment) and cannot get hydrolysed or
                             released during fibre processing.
     Preparations            Mixtures or solutions composed of two or more substances.




                                GOTS Version 6.0 · March 2020 · Page 30/33
                                                                                               Exhibit 1, Page 107
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              119
                                                                31ofof121
                                                                       33 Page
                                                                          Page ID
                                                                               ID
                                   #:294
                                   #:447



     Pre-consumer waste          Material diverted from the waste stream during the manufacturing process.
                                 Excluded is the reutilization of materials such as rework, regrind or scrap
                                 generated in a process and capable to being reclaimed within the same process.
     Post-consumer waste         Material generated by households or by commercial, industrial and institutional
                                 facilities in their role as end-users of the product that can no longer be used for
                                 its intended purpose. This includes returns of materials from the distribution
                                 chain.
     Processor                   Entity in the processing chain (post-harvest handling up to finishing) of GOTS
                                 Goods.
     Subcontractor               Entity in the supply chain of GOTS Goods performing job work (in the field of
                                 processing or manufacturing) for a Certified Entity without becoming proprietor of
                                 the GOTS Goods and not assigning an own (independent) GOTS certification.
     Substances                  Chemical elements and their compounds as they occur in the natural state or as
                                 produced by industry.
     Textiles for babies         Textiles products used for babies and small children up to the age of 36 months
     Topical Products            Any device that does not penetrate inside the body, either through a body orifice
                                 or through the skin
     Trader                      Entity trading with (=buying and selling) GOTS Goods in the supply chain
                                 between the producer of the fibre and the retail merchant of the final product
                                 regardless whether the goods are physically received or not (e.g. an import,
                                 export or wholesale trading entity).
                                 Agents that do not become proprietor of the goods and retailers only selling to
                                 the end consumer are not considered as traders.
     Wage Gap                    The difference between average Living Wage and Average Wages Paid to
                                 workers in a Certified Entity.
     Worker                      Any individual engaged in work who is not a senior manager or owner.
     Migrant Worker              Individual who migrates from one geographical region to another with a view to
                                 being employed and includes any person regularly admitted as a migrant for
                                 employment.
     Home-worker                 Individual carrying out work for remuneration in his or her home or at other
                                 premises mutually agreed with the employer, other than the regular workplace of
                                 the employer.
     Facility                    An individual establishment or site where processing, manufacturing, trading or
                                 retailing of GOTS Goods is done. It is operated by a Certified Entity and
                                 inspected by an Approved Certifier.
     Machine Oil                 Oil intended essentially for lubrication of machines and machine parts used for
                                 processing of GOTS Goods including but not limited to spinning, weaving,
                                 knitting etc. and which may come in contact with GOTS Goods.
     Microplastics               Based on working definition of ECHA:
                                 A material consisting of solid polymer containing particles where ≥ 1% w/w of
                                 particles have all dimensions 1nm ≤ x ≤ 5mm.
                                 Note: This definition is under public consultation and the final outcome will
                                 be deemed applicable.
     Young Worker                A worker who older than the minimum age but less than 18 years old.



    8           LIST OF ABBREVIATIONS
                     Absorbable halogenated hydrocarbons and               International Federation of Organic
    AOX                                                         IFOAM
                     substances that can cause their formation.            Agriculture Movements
                     Agricultural & Processed Food Products
    APEDA                                                       ILO        International Labour Organisation
                     Export Development Authority, India
    APEO             Alkylphenolethoxylates                     IOAS       International Organic Accreditation Service
                                                                           International Organization for
    B2B              Business to Business                       ISO
                                                                           Standardization
                                                                           International Union for Conservation of
    B2C              Business to Consumer                       IUCN
                                                                           Nature
                                                                           International Association Natural Textile
    BBP              Benzylbutyl phthalate                      IVN
                                                                           Industry, Germany



                                     GOTS Version 6.0 · March 2020 · Page 31/33
                                                                                                   Exhibit 1, Page 108
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              120
                                                                32ofof121
                                                                       33 Page
                                                                          Page ID
                                                                               ID
                                   #:295
                                   #:448




    BOD       Biological Oxygen Demand                   JOCA     Japan Organic Cotton Association, Japan
    COD       Chemical Oxygen Demand                     LAS      Linear alkyl benzene sulphonate
    DBP       Dibutyl phthalate                          LC50     Lethal concentration (50% mortality)
                                                                  Maximum Allowable Concentration (of a
                                                                  substance at the working place). The
    DBT       Dibutyltin                                 MAK      parameter refers to findings and
                                                                  categorisation of a German research
                                                                  commission
    DCHP      Di cyclohexylphthalate                     MBT      Monobutyltin
    DEHP      Diethylhexyl phthalate                     MMT      Monomethyltin
    DEP       Diethyl phthalate                          MOT      Monooctyltin
    DHNUP     Di-C7-11 branched and linear alkylphthalates MPhT   Monophenyltin
    DHP       Di-n-hexylphthalate                        NP       Nonylphenol
              Dihydrogenated tallow dimethylammonium
    DHTDMAC                                          NPEO         Nonylphenol ethoxylates
              chloride
    DHxP      Di hexyl phthalates                        NTA      Nitrilotriacetic acid
                                                                  Organisation of Economic Cooperation and
    DIBP      Di-isobutyl phthalate                      OECD
                                                                  Development
    DIDP      Diisodecyl phthalate                       OP       Octylphenol
    DIHP      Di-C6-8 branched alkylphthalates           OPEO     Octylphenol ethoxylates
    DIHxP     Di-iso hexylphthalate                      OTA      Organic Trade Association, USA
    DINP      Diisononyl phthalate                       PAH      Polycyclic aromatic hydrocarbons
    DMEP      Bis(2-methoxyethyl) phthalate              PCB      Polychlorinated Biphenyls
    DNOP      Di-n-octyl phthalate                       PCP      Pentachlorophenol
    DNP       Di-n-nonylphthalate                        PeP      Pentylphenol
    DPhT      Diphenyltin                                PFCA     Perfluorinated carboxylic acids
    DPP       Dipentylphthalate                          PFOA     Perfluorooctanoic acid
    DPrP      Di-n-propyl phthalate                      PFOS     Perflurooctane sulfonate
    DPT       Dipropyltin                                PFSA     Perfluorosulfonic acids
    DSDMAC    Distearyldimethylammonium chloride         PPE      Personal Protective Equipment
    DTDMAC    Ditallowdimethylammonium chloride          PVC      Polyvinyl chloride
                                                                  EC Regulation regarding Registration,
    DTPA      Diethylenetriamine penta-acetate           REACH    Evaluation, Authorisation and Restriction of
                                                                  Chemicals
    EC        European Commission                        SA       Soil Association, UK
    EC50      Effect concentration (50%)                 TBT      Tributyltin
    ECHA      European Chemicals Agency                  TCyHT    Tricyclohexyltin
    EDTA      Ethylendiamine tetra-acetate               TeBT     Tetrabutyltin
              Ecological and Toxicological Association of
    ETAD                                                  TeCP    Tetrachlorophenol
              Dyes and Organic Pigments Manufacturers
    FCT       Food Contact Textiles                      TeET     Tetraethyltin
    FTOH      Fluorotelomer alcohol                      TMT      Trimethyltin
    GHS       Global Harmonized System                   TOC      Total Organic Carbon
    GLP       Good Laboratory Practice                   TOT      Trioctyltin




                               GOTS Version 6.0 · March 2020 · Page 32/33
                                                                                            Exhibit 1, Page 109
Case
Case 2:20-cv-10341-JVS-JPR
     2:20-cv-10341-JVS-JPR Document
                           Document 38
                                    29-2Filed
                                           Filed
                                               04/15/21
                                                 03/16/21Page
                                                           Page
                                                              121
                                                                33ofof121
                                                                       33 Page
                                                                          Page ID
                                                                               ID
                                   #:296
                                   #:449




    GMO          Genetically modified organisms              TPhT    Triphenyltin
    GMP          Good Manufacturing Practices                TPT     Tripropyltin
    GOTS         Global Organic Textile Standard             USDA    United States Department of Agriculture
    HpP          Heptylphenol                                α-MES   α-methyl ester sulphonate (C16/18)
    IC50         Inhibition concentration (50% inhibition)



                                                    »»»»»»»»

    Availability of documents:
    This Standard, the Interpretation Manual, reference documents and any further relevant public
    information as released by Global Standard gGmbH are available for download on the website
    www.global-standard.org
                                                    **********
    Important:
    The following verbal forms are used to indicate requirements, recommendations, permissions, or
    capabilities in this policy:
       • “shall” indicates a mandatory requirement
       • “should” indicates a recommendation
       • “may” indicates a permission
       • “can” indicates a possibility or capability



                                                 Copyright: © 2020 by
                                                Global Standard gGmbH




                                  GOTS Version 6.0 · March 2020 · Page 33/33
                                                                                           Exhibit 1, Page 110
